Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

EXECUTION VERSION

TERRITORY CONVERSION AGREEMENT

This TERRITORY CONVERSION AGREEMENT (this “Agreement”) is entered into effective
as of September 23, 2015 by and between THE COCA-COLA COMPANY (“Company”), a
Delaware corporation, COCA-COLA REFRESHMENTS USA, INC. (“CCR”), a wholly owned
subsidiary of Company, and COCA-COLA BOTTLING CO. CONSOLIDATED (“Bottler”), a
Delaware corporation.

BACKGROUND

Company, CCR and Bottler have entered into an asset purchase agreement dated the
date hereof (the “Next Phase Territory Transaction Agreement”) providing for,
among other things, (i) the sale by CCR to Bottler of (x) certain rights
relating to the distribution, promotion, marketing and sale of certain beverage
brands not owned or licensed by Company (“Cross-Licensed Brands”) but currently
distributed by CCR in the Next Phase Territory, and (y) certain assets related
to the distribution, promotion, marketing and sale of both Company brands and
Cross-Licensed Brands currently distributed by CCR in the Next Phase Territory
and (ii) the execution of a form of Initial CBA at the closing of such
transactions pursuant to which CCR would grant to Bottler the exclusive rights
for the marketing, promotion, distribution, and sale of certain Company-owned
and Company-licensed beverage products in the Next Phase Territory.

In connection with the Next Phase Territory Transaction Agreement and in
consideration of the mutual promises, agreements and covenants contained in this
Agreement, the parties hereby agree as follows:

AGREEMENT

1. DEFINITIONS. When used in this Agreement, the capitalized terms listed in
this Section 1 have the following meanings:

1.1 “CBA” means the Comprehensive Beverage Agreement to be entered into between
Company, CCR, and Bottler, in connection with the Subsequent Phase Territory
Transactions, substantially in the form attached as Exhibit 1.1, subject to the
completion of Exhibits and Schedules and certain specific issues expressly
identified in Exhibit 1.1 as being subject to further discussion.

1.2 “Bottling Agreements” means a master bottle contract, allied bottle
contract, Initial CBA or other bottling and distribution agreement, as amended,
under which Company or CCR has authorized Bottler (or one of Bottler’s
Affiliates) to produce and/or distribute any of the Company owned or Company
licensed beverage products that are Covered Beverages or Related Products (as
defined in the CBA) within a certain geographic territory.



--------------------------------------------------------------------------------

1.3 “CBA Conversion” has the meaning specified in Section 2.1.

1.4 “Exchange Territory” means all of the exclusive production and distribution
territory (generally in Lexington, Kentucky) that CCR transferred to Bottler in
May 2015 in an exchange transaction.

1.5 “Initial CBA” means the form of comprehensive beverage agreement entered
into between Company, CCR and Bottler with respect to certain Lead Market
Territories and Next Phase Territories.

1.6 “Lead Market Territories” means the exclusive distribution territories that
were transferred or granted to Bottler by CCR after April 2013 but prior to the
effective date of this Agreement, other than the Exchange Territory.

1.7 “Legacy Territory” means all of Bottler’s geographic territories in the
United States, where it has rights to market, promote, distribute and sell
Company-owned and Company-licensed beverage products, other than the Lead Market
Territories and the Exchange Territory.

1.8 “Next Phase Territory” means the territories, as described in Exhibit 1.8,
in which, upon consummation of the transactions contemplated in the Next Phase
Territory Transaction Agreement, CCR will grant to Bottler certain exclusive
rights for the marketing, promotion, distribution, and sale of certain
Company-owned and Company-licensed beverage products.

1.9 “Subsequent Phase Territory” means the geographic areas described in Exhibit
1.9.

1.10 “Subsequent Phase Territory Transactions” means, collectively, the
transaction or series of transactions pursuant to which (i) CCR would sell to
Bottler, among other things, (A) certain rights relating to the marketing,
promotion, distribution, and sale of the Cross-Licensed Brands distributed by
CCR in the Subsequent Phase Territory, and (B) certain assets related to the
distribution, promotion, marketing and sale of both Company brands and
Cross-Licensed Brands distributed by CCR in the Subsequent Phase Territory, and
(ii) CCR would grant to Bottler the exclusive rights for the marketing,
promotion, distribution, and sale of certain Company-owned and Company-licensed
beverage products in the Subsequent Phase Territory.

1.11 “Subsequent Phase Territory Transaction Agreement” means the definitive
agreement with respect to the transactions contemplated by sub-clause “(i)” in
the definition of Subsequent Phase Territory Transactions.



--------------------------------------------------------------------------------

2. CONVERSION OF LEGACY TERRITORY, LEAD MARKET TERRITORY AND NEXT PHASE
TERRITORY TO CBA.

2.1 Bottler, CCR and Company hereby agree that all of the then existing Bottling
Agreements in all of the Legacy Territory, Lead Market Territories and Next
Phase Territory will automatically be deemed converted to a CBA that amends,
restates and supersedes all such Bottling Agreements and covers all such
territories (“CBA Conversion”), if all of the transactions contemplated in the
Next Phase Territory Transaction Agreement are consummated and any of the
following events occur:

 

  (a) all of the Subsequent Phase Territory Transactions are consummated (in
which case the CBA Conversion would occur on the date the last of such
transactions is consummated); or

 

  (b) Company is willing to enter into the Subsequent Phase Territory
Transactions (and enter into the CBA), and has continued in good faith to engage
in discussions with respect thereto with Bottler, on terms and conditions that
are consistent with the terms and conditions applicable to the grant of the Next
Phase Territory (including those contained in the Next Phase Territory
Transaction Agreement), but Bottler either (i) fails to engage in good faith
discussions regarding the Subsequent Phase Territory Transactions on such terms;
or (ii) notifies Company in writing that Bottler no longer intends to pursue the
acquisition of the Subsequent Phase Territory (in which case the CBA Conversion
would occur thirty (30) days after the earlier of Bottler’s termination of good
faith discussions or Bottler’s delivery of written notice to Company that
Bottler no longer intends to pursue the acquisition of the Subsequent Phase
Territory); or

 

  (c) all of the Subsequent Phase Territory Transactions are not consummated by
January 1, 2020 for any reason other than (i) Company’s or CCR’s failure, on or
prior to June 30, 2018, to offer in writing to consummate the Subsequent Phase
Territory Transactions on terms and conditions that are consistent with the
terms and conditions applicable to the granting of the Next Phase Territory
(including those contained in the Next Phase Territory Transaction Agreement),
and to enter into the CBA, or (ii) Company’s or CCR’s written withdrawal of such
offer prior to consummation of the Subsequent Phase Territory Transactions (in
which case the CBA Conversion would occur on January 1, 2020). If any of the
events described in Section 2.1(c)(i) or Section 2.1(c)(ii) occur, no CBA
Conversion will occur unless otherwise specifically agreed in writing by
Company, Bottler and CCR.

Notwithstanding the foregoing, Bottler may, in its sole discretion, elect for
the CBA Conversion to occur at any time after the date hereof, by delivering
written notice of such election to Company no less than thirty (30) days prior
to the date such CBA Conversion will become effective.

2.2 In connection with the CBA Conversion as it applies to the Legacy Territory,
Company will cause CCR to pay a fee to Bottler in cash (or another mutually
agreed form of payment or credit) an amount that is equivalent to 0.5X EBITDA
solely with respect to (i) sales in such Legacy Territory of Beverages (as
defined in the CBA) distinguished by trademarks owned by Company or one of its
Affiliates or licensed to Company or one of its Affiliates and



--------------------------------------------------------------------------------

sublicensed to Bottler, and (ii) sales in such Legacy Territory of Beverages
distinguished by trademarks owned by or licensed to Monster Energy Company
(together with its successors or assigns) on which Bottler pays and Company
receives a facilitation fee, in each case measured using the twelve month period
ending on the fiscal quarter most recently completed on or immediately prior to
the CBA Conversion which amount shall be payable at the time the CBA Conversion
occurs. No amounts will be paid or credited with respect to conversion of
Bottling Agreements with respect to Lead Market Territories or the Next Phase
Territory.

2.3 Upon occurrence of the CBA Conversion, Bottler, Company and CCR will execute
the CBA and take all other actions necessary to implement the CBA. Without
limiting the foregoing, Bottler and Company acknowledge that certain Bottling
Agreements are held by Piedmont Coca-Cola Bottling Partnership, a general
partnership between Bottler and Company (“Piedmont Bottling”), and by CCBC of
Wilmington, Inc. (“CCBC Wilmington”), which is a wholly owned subsidiary of
Piedmont Bottling. Company and Bottler will take such actions as are reasonably
necessary to implement the CBA Conversion with respect to any Bottling
Agreements held by Piedmont Bottling or CCBC Wilmington, including the execution
by such entities of a CBA for their respective territories and the payment to
such entities by Company of the payment described in Section 2.2 with respect to
the CBA Conversion of such Bottling Agreements.

2.4 Bottler may, in its sole discretion, elect for the Bottling Agreements in
the Exchange Territory to convert to a CBA that amends, restates, and supersedes
such Bottling Agreements by giving Company and CCR at least thirty (30) days
prior written notice of such election. In connection with any such conversion,
Company will cause CCR to pay a fee to Bottler in cash (or another mutually
agreed form of payment) an amount that is equivalent to 0.5X EBITDA for such
Exchange Territory measured using the twelve month period ending on the fiscal
quarter most recently completed on or immediately prior to such conversion which
amount shall be payable at the time such conversion occurs.

3. CONFIDENTIALITY.

3.1 The existence and subject matter of this Agreement, and all confidential
information exchanged between the parties pursuant to this Agreement, are
strictly confidential and shall be subject to the parties’ Confidentiality
Agreement – Bottler Discussions relating to System Operational Design Project.

4. REMEDIES FOR BREACH.

4.1 Company and Bottler agree that the remedies at law for any actual or
threatened breach by the other party of the covenants in this Agreement would be
inadequate and that the non-breaching party shall be entitled to specific
performance of the covenants in this Agreement, including entry of an ex parte,
temporary restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Agreement, or both, or
other appropriate judicial remedy, writ or order, in addition to any damages and
legal expenses that the non-breaching may be legally entitled to recover.



--------------------------------------------------------------------------------

5. MISCELLANEOUS.

5.1 Choice of Law and Venue. This Agreement will be exclusively governed by, and
construed under, the laws of the State of Georgia, without regard to any choice
of law provisions that would result in the application to this Agreement of any
law other than the law of the State of Georgia. Any lawsuit commenced in
connection with, or in relation to, this Agreement must be brought in a United
States District Court, if there is any basis for federal court jurisdiction. If
the party bringing such suit reasonably concludes that federal court
jurisdiction does not exist, then the party may commence such action in any
court of competent jurisdiction.

5.2 Waiver. Any waiver by either party of any provision of this Agreement shall
not be construed as a waiver of any other provision of this Agreement, nor shall
such waiver be construed as a waiver of such provision or any other provision
with respect to any other event or circumstance, whether past, present or
future.

5.3 Assignment. Bottler shall not, without the prior written consent of Company,
assign this Agreement to any third party, or any of its rights or obligations
herein. Company and CCR may assign this Agreement to an Affiliate of Company in
connection with (but only in connection with) Company’s or CCR’s assignment of
the CBA to such Affiliate provided such assignment shall not relieve Company or
CCR of its duties and obligations hereunder. Company and CCR must provide
written notice of any such assignment to Bottler. This Agreement shall be
binding on the parties and their respective successors and permitted assigns.
Any assignment in contravention of this Section shall be null and void from the
beginning.

5.4 Legal Relationship. Each party is and at all times shall remain an
independent contractor, and nothing herein contained shall be deemed to create
an agency, joint venture or partnership relationship between the parties hereto.

5.5 Notices. Any notice made pursuant to this Agreement must be made in
accordance with the requirements set forth in Section 40 of the CBA to the
parties at the addresses listed below (or at such other address as a party may
specify by notice to the other party in accordance with this Section 5.5):

if to Company or CCR, to:

The Coca-Cola Company

One Coca-Cola Plaza

Atlanta, Georgia 30313

  Attn: EVP & President CCNA [or such other title as may be applicable to
Company’s most senior officer for North America operations]

Email: jdouglas@coca-cola.com

with a copy, which shall not constitute notice, to:

The Coca-Cola Company

One Coca-Cola Plaza

Atlanta, Georgia 30313



--------------------------------------------------------------------------------

Attn: SVP, System Evolution

Email: lomartin@coca-cola.com

and

King & Spalding LLP

1180 Peachtree Street NE

Atlanta, Georgia 30309

Attention: William G. Roche

  Anne M. Cox

Email: broche@kslaw.com

    acox@kslaw.com

if to Bottler, to:

Coca-Cola Bottling Co. Consolidated

4100 Coca Cola Plaza

Charlotte, North Carolina 28211

Attention: L. Kent Workman, Vice President

Email: kent.workman@ccbcc.com

with a copy, which shall not constitute notice, to:

Moore & Van Allen PLLC

100 North Tryon Street

Suite 4700

Charlotte, North Carolina 28202

Attention: John V. McIntosh

  E. Beauregarde Fisher III

Email:       johnmcintosh@mvalaw.com

  beaufisher@mvalaw.com

5.6 Counterparts. This Agreement may be executed in counterparts which taken
together shall be regarded as one and the same Agreement.

5.7 Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, that
provision of the Agreement shall be enforced to the maximum extent permissible
so as to affect the intent of the parties, and the remainder of this Agreement
shall continue in full force and effect.

5.8 Headings; Construction. The headings to the clauses, sub-clauses and parts
of this Agreement are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement. The terms “this Agreement,” “hereof,” “hereunder” and any similar
expressions refer to this Agreement and not to any particular Section or other
portion hereof. The words “include” and “including,” and variations thereof,
will be deemed to be followed by the words “without limitation” and “discretion”
means sole discretion. The parties hereto agree that any rule of construction to
the effect that ambiguities are to be resolved against the drafting party will
not be applied in the construction or interpretation of this Agreement or any
provision hereof.



--------------------------------------------------------------------------------

5.9 Entire Agreement. This Agreement, together with the Next Phase Territory
Transaction Agreement, constitutes the entire agreement between the parties with
respect to the subject matter hereof. All prior or contemporary agreement
between or involving the parties regarding the subject matter hereof are hereby
canceled and superseded. No term of this Agreement may be amended except by a
writing executed by duly authorized officers of both parties.

[Signature Page(s) Follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company, CCR and Bottler have caused this Agreement to be
executed in its names by their respective duly authorized officers or
representatives effective as of the date first above written.

 

COCA-COLA BOTTLING CO.       THE COCA-COLA COMPANY CONSOLIDATED             By:
 

/s/ Umesh Kasbekar

    By:  

/s/ J. Alexander M. Douglas, Jr.

Name:   Umesh Kasbekar     Name:   J. Alexander M. Douglas, Jr. Title:   Senior
Vice President, Planning     Title:   President of Coca-Cola North America   and
Administration       and Executive Vice President COCA-COLA REFRESHMENTS USA,
INC.             By:  

/s/ J. Alexander M. Douglas, Jr.

      Name:   J. Alexander M. Douglas, Jr.       Title:   President of Coca-Cola
North America         and Authorized Signatory      



--------------------------------------------------------------------------------

EXHIBIT 1.1

Form of CBA



--------------------------------------------------------------------------------

Form EPB First Line and Sub-bottling

Comprehensive Beverage Agreement

between

The Coca-Cola Company,

and

Coca-Cola Refreshments USA, Inc.,

and

                                             ,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   RECITALS      1   

2.

   DEFINITIONS      2   

3.

   AUTHORIZATIONS FOR BOTTLER TO MARKET, PROMOTE, DISTRIBUTE AND SELL COVERED
BEVERAGES AND RELATED PRODUCTS IN THE FIRST-LINE TERRITORY AND SUB-BOTTLING
TERRITORY      9   

4.

   ALTERNATE ROUTES TO MARKET      11   

5.

   COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS      11
  

6.

   PRE-EXISTING COMMITMENTS      12   

7.

   NEW BEVERAGE PRODUCTS      12   

8.

   MULTIPLE ROUTE TO MARKET BEVERAGES AND MULTIPLE ROUTE TO MARKET RELATED
PRODUCTS      14   

9.

   REFORMULATION, DISCONTINUATION AND TRANSFER OF COVERED BEVERAGES AND RELATED
PRODUCTS      15   

10.

   TERRITORIAL LIMITATIONS AND TRANSSHIPPING      17   

11.

   ADDITIONAL TERRITORIES      20   

12.

   EFFECT OF NEW OR AMENDED AUTHORIZATION AGREEMENTS WITH OTHER EXPANDING
PARTICIPATING BOTTLERS      20   

13.

   OBLIGATIONS OF BOTTLER AS TO OTHER BEVERAGE PRODUCTS AND OTHER BUSINESS
ACTIVITIES      21   

14.

   OBLIGATIONS OF BOTTLER RELATIVE TO MARKETING, PROMOTION, DISTRIBUTION, SALES,
SYSTEM GOVERNANCE, PURCHASING, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES   
  23   

15.

   PRODUCT QUALITY AND STORAGE, HANDLING AND RECALL OF THE COVERED BEVERAGES AND
RELATED PRODUCTS      27   

16.

   PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE      28   

17.

   OWNERSHIP AND CONTROL OF BOTTLER      29   

18.

   TERM OF AGREEMENT      31   

19.

   COMMERCIAL IMPRACTICABILITY      31   

20.

   FORCE MAJEURE      32   

21.

   TERMINATION FOR DEFINED EVENTS      33   

22.

   DEFICIENCY TERMINATION      34   

23.

   BOTTLER RIGHT TO CURE      35   



--------------------------------------------------------------------------------

24.

   BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS      36
  

25.

   COMPENSATION TO BOTTLER ON TERMINATION FOR COMMERCIAL IMPRACTICABILITY UNDER
SECTION 19.2.2, FORCE MAJEURE UNDER SECTION 20.2.2.2, DEFINED EVENTS UNDER
SECTION 21 OR DEFICIENCY TERMINATION UNDER SECTION 22      41   

26.

   VALUATION      42   

27.

   POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS      44   

28.

   COMPANY’S RIGHT OF ASSIGNMENT      44   

29.

   LITIGATION      44   

30.

   INDEMNIFICATION      45   

31.

   BOTTLER’S INSURANCE      46   

32.

   LIMITATION ON BOTTLER REPRESENTATIONS OR DISCLOSURES REGARDING COVERED
BEVERAGES OR RELATED PRODUCTS      46   

33.

   INCIDENT MANAGEMENT      46   

34.

   SEVERABILITY      46   

35.

   AMENDMENT AND RESTATEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND
REQUIREMENTS FOR MODIFICATION      47   

36.

   NO WAIVER      47   

37.

   NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES      47   

38.

   HEADINGS AND OTHER MATTERS      48   

39.

   EXECUTION IN MULTIPLE COUNTERPARTS      48   

40.

   NOTICE AND ACKNOWLEDGEMENT      48   

41.

   CHOICE OF LAW AND VENUE      51   

42.

   CONFIDENTIALITY      51   

43.

   ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS      53   

44.

   RESERVATION OF RIGHTS      53   



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

Exhibit

  

Title

   Exhibit References by
Section

A

   Covered Beverages and Multiple Route to Market Beverages    1.1


1.5

2.13

2.28

2.30

7.1.1

7.1.3.5

7.1.3.6

7.1.3.8

9.2.2

9.6.2

B

   Trademarks    1.2


2.43

7.1.1

7.1.2

7.1.3.5

7.1.3.8

C-1

   First-Line Territory    1.3


2.20

2.40

11.1

C-2

   Sub-Bottling Territory    1.5


2.39

2.40

11.2

25.4.1

D

   Preexisting Contracts    1.4


35.1.1

E

   Finished Goods Supply Agreement    2.18

F

   Related Products and Multiple Route to Market Related Products    1.5


2.29

2.30

2.37

7.1.2

7.1.3.5

7.1.3.7

7.1.3.8

9.2.2

9.6.2



--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule

  

Title

   Schedule References by
Section

2.31

   Permitted Ancillary Business    2.31


13.1.4

13.4.1

2.32

   Permitted Beverage Products    2.32


13.1.4

2.33

   Permitted Lines of Business    2.33


13.4.1

2.36

   Related Agreements    2.36

3.2

   Sub-bottling Payments    3.2

3.4.2

   Existing Alternate Route to Market Agreements    3.4.2

5.5

   Approved Names    5.5

6

  

Covered Beverages or Related Products –

Pre-Existing Contractual Commitments

   6.1.1

14.2

   Measurement of Volume Per Capita Performance    14.2.3

24.1

   Included / Excluded Business    24.1.1


24.1.2

24.1.3

24.4.1

   Terms and Conditions of Sale    24.4.2.2


25.2

24.4.2

   Amendments to Agreement    24.4.2


24.4.3

26

   Guidance to Valuation Experts    26.6

31

   Insurance Requirements    31

35.1.4

   Agreements Not Affected by this Agreement    21.1.7


35.1.4



--------------------------------------------------------------------------------

Comprehensive Beverage Agreement

THIS AGREEMENT IS ENTERED INTO BY THE COCA-COLA COMPANY, A DELAWARE CORPORATION
(“COMPANY”), COCA-COLA REFRESHMENTS USA, INC., A DELAWARE CORPORATION AND A
WHOLLY-OWNED SUBSIDIARY OF COMPANY (“CCR”), AND             , A(N)
            [CORPORATION] [LIMITED LIABILITY COMPANY] (“BOTTLER”).

 

1. RECITALS

 

1.1. Company manufactures and sells, or authorizes others to manufacture and
sell, certain shelf-stable, ready-to-drink beverages identified on Exhibit A.

 

1.2. Company owns or licenses the Trademarks identified on Exhibit B, which
identify and distinguish Company’s products.

 

1.3. The parties desire to enter into an arrangement under which Bottler will
market, promote, distribute and sell certain of Company’s beverage products in
the First-Line Territory identified on Exhibit C-1.

 

1.4. Company and Bottler are parties to certain pre-existing contracts
identified on Exhibit D under which Company has previously authorized Bottler to
manufacture and package in certain authorized containers, and market, promote,
distribute and sell, various Covered Beverages and Related Products. Except as
contemplated in Section 35.1.4 hereof, all such pre-existing contracts are
hereby amended, restated and superseded in their entirety as of the Effective
Date by (i) this Agreement, and (ii) to the extent applicable, any agreements
entered into by Company and Bottler on or after October 30, 2015 that authorize
Bottler to manufacture and package some or all of the Covered Beverages and/or
Related Products.

 

1.5. Company has authorized CCR to, among other things, market, distribute,
promote, and sell the shelf-stable, ready-to-drink beverages and related
products identified on Exhibit A and Exhibit F, as the case may be, in defined
geographic territories, and has granted CCR the right to use the Trademarks to
identify and distinguish such beverages and related products. CCR desires to
grant to Bottler, subject to the terms and conditions set forth in this
Agreement, the rights and obligations that CCR has received from Company to
market, distribute, promote, and sell such shelf-stable, ready-to-drink
beverages and related products in the Sub-Bottling Territory identified on
Exhibit C-2, and an exclusive sub-license to use the Trademarks solely in
connection with the distribution, promotion, marketing, and sale of such
beverages and related products in the Sub-Bottling Territory. Company desires to
consent to such grant, subject to agreement by CCR and Bottler to the terms and
conditions of this Agreement.

 

1.6. Although Bottler is not authorized under this Agreement to manufacture or
package Company’s beverage products, Bottler will continue to be identified as
“Bottler” in this Agreement and otherwise, because the parties believe that use
of the term “Bottler” is important to historical and continuing commercial
relationships between Bottler and customers, consumers, and communities.

 

1



--------------------------------------------------------------------------------

COMPANY AND BOTTLER AGREE AS FOLLOWS:

 

2. DEFINITIONS

 

2.1. “Affiliate” means, as to any Person, another Person that Controls, is
Controlled by, or is under common Control with the first Person.

 

2.2. “Agreement” means this Comprehensive Beverage Agreement between Bottler and
Company.

 

2.3. “Beneficial Owner” means a Person having Beneficial Ownership of any
securities.

 

2.4. “Beneficial Ownership” of securities means possession of (a) voting power,
which includes the power to vote, or to direct the voting of, securities, or
(b) investment power, which includes the power to Dispose of, or to direct the
Disposition of, securities. Beneficial Ownership includes any voting power or
investment power that any person has or shares, directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise. The
following Persons will not be deemed to have acquired Beneficial Ownership of
securities under the circumstances described:

 

  2.4.1. a Person engaged in business as an underwriter of securities who
acquires securities through his participation in good faith in a firm commitment
underwriting registered under the Securities Act of 1933 will not be deemed to
be the Beneficial Owner of such securities until such time as the underwriter
completes his participation in the underwriting and will not be deemed to be the
Beneficial Owner of the securities acquired by other members of any underwriting
syndicate or selected dealers in connection with such underwriting solely by
reason of customary underwriting or selected dealer arrangements;

 

  2.4.2. a member of a national securities exchange will not be deemed to be a
Beneficial Owner of securities held directly or indirectly by it on behalf of
another person solely because such member is the record holder of such
securities and, pursuant to the rules of such exchange, may direct the vote of
such securities, without instruction, on other than contested matters or matters
that may affect substantially the rights or privileges of the holders of the
securities to be voted, but is otherwise precluded by the rules of such exchange
from voting without instruction;

 

  2.4.3. the holder of a proxy solicited by the Board of Directors of Bottler
for the voting of securities of such Bottler at any annual or special meeting
and any adjournment or adjournments thereof of the stockholders of Bottler will
not be deemed to be a Beneficial Owner of the securities that are the subject of
the proxy solely for such reason; and

 

  2.4.4. a Person who in the ordinary course of his business is a pledgee of
securities under a written pledge agreement will not be a Beneficial Owner until
the pledgee has taken all formal steps required to declare a default and
determines that the power to vote or to direct the vote or to Dispose or to
direct the Disposition of such pledged securities will be exercised.

 

2



--------------------------------------------------------------------------------

2.5. “Beverage” means a non-alcoholic, shelf-stable beverage in pre-packaged,
ready-to-drink form in bottles, cans or other factory-sealed containers.
“Beverage” does not include any Beverage Component.

 

2.6. “Beverage Component” means a beverage syrup, beverage concentrate, beverage
base, beverage flavor, beverage sweetener, beverage mix, beverage powder,
grounds (such as for coffee), herbs (such as for tea), liquid flavor enhancer,
liquid water enhancer, or other beverage component that is not ready to drink
but is intended to be mixed with other ingredients before being consumed.

 

2.7. “Business Day” means Monday through Friday, except the legal public
holidays specified in 5 U.S.C. 6103 or any other day declared to be a holiday by
federal statute or executive order.

 

2.8. “Change of Control” means a Disposition that results in the existing
Beneficial Owners of the securities of Bottler as of the Effective Date
(together with their Permitted Transferees and Permitted Transferees of
Permitted Transferees at any tier) ceasing to have, collectively, Control of
Bottler.

 

2.9. “Company Authorized Supplier” means any Person expressly authorized by
Company to supply Expanding Participating Bottlers with Covered Beverages and
Related Products.

 

2.10. “Company Owned Distributor” means any Affiliate or operating unit of
Company that markets, promotes, distributes, and sells any of the Covered
Beverages or Related Products through Direct Store Delivery in a geographic
territory in the United States.

 

2.11. “Consumer Beverage Component” means a Beverage Component intended for sale
to consumers directly or through a retail outlet as a shelf-stable,
factory-sealed product to be mixed by consumers with other ingredients, or
dispensed from equipment owned by or leased to consumers, outside the premises
of the retail outlet, before being consumed. Consumer Beverage Component will
not include any Beverage Component intended to be used to produce a beverage
dispensed from equipment on the premises of any food service customers or other
chain or fountain accounts.

 

2.12. “Control” means the possession, directly or indirectly, of more than 50%
of the outstanding voting power of a Person.

 

2.13. “Covered Beverage” means a Beverage identified on Exhibit A, and all Line
Extensions, SKUs and packages thereof.

 

2.14. “Direct Store Delivery” means the distribution method whereby product is
delivered by suppliers directly to retail outlet shelves for selection by
consumers and does not arrive at the retail outlet via a retailer’s own
warehouse or warehouses operated by other wholesalers or by agents of the
retailer.

 

2.15. “Disposition” means any sale, merger, issuance of securities, exchange,
transfer, power of attorney, proxy, redemption or any other contract,
arrangement, understanding, or transaction in which, or as a result of which,
any Person acquires, or obtains any contract, option, conversion privilege or
other right to acquire Beneficial Ownership of any securities.

 

2.16. “Effective Date” means             .

 

3



--------------------------------------------------------------------------------

2.17. “Expanding Participating Bottler” means any Person meeting the criteria of
any of Sections 2.17.1, 2.17.2, or 2.17.3:

 

  2.17.1. Bottler.

 

  2.17.2. A Person (other than a Company Owned Distributor) that distributes
Beverages under the Coca-Cola trademark and other Trademarks through Direct
Store Delivery in a territory in the United States of America as of December 31,
2013 and, on or after December 31, 2013 (a) first acquired or acquires, through
a grant or series of related grants from Company (or a Company Affiliate), the
right to distribute all or substantially all of the Covered Beverages and
Related Products in one or more geographic territories within the United States
of America., and (b) such acquisition(s) result in a net increase of 30% or more
in the aggregate number of physical cases of Covered Beverages and Related
Products sold in all of such Person’s territories within United States of
America, determined based on the 12 month period immediately preceding the
consummation of such acquisitions. Physical cases resulting from termination,
surrender or exchange of territorial rights will be subtracted so as to
determine the net increase.

 

  2.17.3. A Person (other than a Company Owned Distributor) that does not
distribute Beverages under the Coca-Cola trademark and other Trademarks through
Direct Store Delivery in a territory in the United States of America as of
December 31, 2013, and, on or after December 31, 2013, first acquired or
acquires through a grant or series of related grants from Company (or a Company
Affiliate) the right to distribute all or substantially all of the Covered
Beverages and Related Products in one or more geographic territories within the
U. S.

 

2.18. “Finished Goods Supply Agreement” means the Finished Goods Supply
Agreement between Bottler and CCR, in the form attached as Exhibit E. The term
“Finished Goods Supply Agreement” will also include any supply agreement that
Company, an Affiliate of Company, or a Company Authorized Supplier may enter
into with Bottler after the Effective Date for the supply of Covered Beverages
and Related Products in Finished Product form, as contemplated in Section 16.1.

 

2.19. “Finished Product” means Covered Beverages and Related Products in
bottles, cans or other factory-sealed containers supplied to Bottler pursuant to
a Finished Goods Supply Agreement for distribution and sale by Bottler in the
Territory in accordance with the terms of this Agreement.

 

2.20. “First-Line Territory” means the territory in which Bottler is authorized
by Company under Section 3.1 to market, promote, distribute, and sell the
Covered Beverages and Related Products under this Agreement, as set forth on
Exhibit C-1.

 

2.21. “Full Line Operator” means a Person that provides vending or food service
management services to business, industry, educational, healthcare and public
locations and sells a wide range of products, which can include candy, cookies,
chips, fresh fruit, milk, cold food, coffee and other hot drinks, sparkling
beverages, and often frozen products like ice cream.

 

4



--------------------------------------------------------------------------------

2.22. “Governance Board” means The Coca-Cola System Leadership Governance Board,
the governing body for the Coca-Cola system consisting of representatives of
Company and selected U.S. bottlers. The Governance Board (as currently
contemplated by Company and the Expanding Participating Bottlers) is described
in the Coca-Cola System Governance Letter Agreement between the parties with the
effective date of                     , as it may be amended from time to time
by mutual agreement of the parties.

 

2.23. “Governmental Authority” means any government or subdivision thereof,
whether foreign or domestic, national, state, county, municipal or regional, any
agency or instrumentality of any such government or subdivision thereof, any
other governmental entity, or a court.

 

2.24. “Incidence Agreement” means the Expanding Participating Bottler Revenue
Incidence Agreement between Company and Bottler, as may be amended, modified and
restated from time to time.

 

2.25. “Incubation Beverage” means (a) a Beverage existing as of the Effective
Date and distinguished by a trademark owned by Company or an Affiliate or by a
trademark licensed to Company or an Affiliate and sublicensed to Bottler that
has not achieved sales volume nationally of at least twelve (12) million
physical cases (the “Volume Threshold”) and annual sales revenue of at least
$100 million USD in the immediately preceding 12 month period (the “Revenue
Threshold”), as such Revenue Threshold is adjusted pursuant to Section 2.24.4;
and (b) a Beverage introduced after the Effective Date distinguished by a
trademark owned by Company or an Affiliate or by a trademark licensed to Company
or an Affiliate and sublicensed to Bottler that would otherwise constitute a New
Beverage Product but has not achieved the Volume Threshold and the Revenue
Threshold.

 

  2.25.1. “Incubation Beverage” will not include a Line Extension of a then
existing Covered Beverage or a new SKU or package for a then existing Covered
Beverage. Upon achieving both the Volume Threshold and the Revenue Threshold for
the immediately preceding 12 month period, an Incubation Beverage will be deemed
to be a New Beverage Product in accordance with Section 7.2, and, as a New
Beverage Product, will be subject to Section 7.1.

 

  2.25.2. If the Incubation Beverage then becomes a Covered Beverage in
accordance with Section 7.1, it will thereafter continue to be a Covered
Beverage regardless of whether it continues to meet the Volume Threshold and
Revenue Threshold, subject to Company’s right to discontinue Covered Beverages
in accordance with Section 9.2.

 

  2.25.3. A Covered Beverage that is discontinued by Company cannot thereafter
become an Incubation Beverage.

 

  2.25.4. The Revenue Threshold will increase annually, beginning with the first
calendar year following the calendar year in which the Effective Date occurs.
The amount of the annual increase in the Revenue Threshold will be equal to the
percentage increase in the Index as of December 31 of the calendar year just
ended (the “Current Index”) compared to the Index as of the immediately
preceding December 31 (the “Base Index”). The Index will be the Consumer Price
Index for All Urban Consumers (CPI-U) U.S. City Average, All Items, as published
by the Bureau of Labor Statistics of the Department of Labor, as it may be
amended from time to time, or such other comparable source upon which the
Parties may agree.

 

5



--------------------------------------------------------------------------------

  2.25.5. “Line Extension” means (a) with respect to a Covered Beverage, a
flavor, calorie or other variation of the Covered Beverage, introduced by
Company after the Effective Date, that is identified by the primary Trademark
that also identifies the Covered Beverage or any modification of such Trademark
(i.e., the addition of a prefix, suffix or other modifier used in conjunction
with any such Trademark); (b) with respect to a Related Product, a flavor,
calorie or other variation of the Related Product, introduced by Company after
the Effective Date, that is identified by the Trademark that also identifies the
Related Product (or any modification of such Trademark); and (c) with respect to
a Permitted Beverage Product, a flavor, calorie or other variation of such
Permitted Beverage Product introduced after the Effective Date that is
identified by the primary trademark that also identifies such Permitted Beverage
Product or any modification of such trademark (i.e., the addition of a prefix,
suffix or other modifier used in conjunction with any such trademark); provided
that Company reasonably determines that such flavor, calorie or other variation
is marketed in the same beverage category as the Permitted Beverage Product.

 

2.26. “Mandated Beverage” means any Beverage (or SKU or package of such
Beverage) identified by trademarks owned by Company or its Affiliates, or by
trademarks licensed to Company or its Affiliates and sublicensed to Bottler, the
availability in the Territory of which is required by plans, programs,
guidelines, or instructions of the Governance Board or which is otherwise
designated by the Governance Board as a “Mandated Beverage”.

 

2.27. “Mandated Related Product” means any Consumer Beverage Component or other
beverage product (or SKU or package of such Consumer Beverage Component or other
beverage product) identified by trademarks owned by Company or its Affiliates,
or by trademarks licensed to Company or its Affiliates and sublicensed to
Bottler, the availability in the Territory of which is required by plans,
programs, guidelines, or instructions of the Governance Board or which is
otherwise designated by the Governance Board as a “Mandated Related Product.”

 

2.28. “Multiple Route to Market Beverage” means (a) any Beverage distributed by
Bottler on the Effective Date and identified on Exhibit A as a “Multiple Route
to Market Beverage”, and (b) any New Beverage Product that is a Beverage that
Company determines, in its sole discretion, after notice to and discussion with
the Governance Board, will be distributed in the Territory through both Direct
Store Delivery and other means, subject to the applicable provisions of
Section 7. Line Extensions, new SKUs and packages of a Covered Beverage that is
not a Multiple Route To Market Beverage will not constitute Multiple Route to
Market Beverages. For each Multiple Route to Market Beverage, Exhibit A will
specify the extent to which the Beverage will be distributed in the Territory
via Direct Store Delivery.

 

2.29. “Multiple Route to Market Related Product” means (a) any Consumer Beverage
Component (or other product that is not a Beverage) distributed by Bottler on
the Effective Date and identified on Exhibit F as a “Multiple Route to Market
Related Product”, and (b) any New Beverage Product that is a Consumer Beverage
Component (or other product that is not a Beverage) that Company determines, in
its sole discretion, after notice to and discussion with the Governance Board,
will be distributed in the Territory through both Direct Store Delivery and
other means, subject to the applicable provisions of Section 7. Line Extensions,
new SKUs and packages of a Related Product that is not a Multiple Route To
Market Related Product will not constitute Multiple Route to Market Related
Products. For each Multiple Route to Market Related Product, Exhibit F will
specify the extent to which the product will be distributed in the Territory via
Direct Store Delivery.

 

6



--------------------------------------------------------------------------------

2.30. “New Beverage Product” means a Beverage or Consumer Beverage Component (or
other product that is not a Beverage) that does not appear on Exhibit A or
Exhibit F as of the Effective Date, that Company or an Affiliate of Company
develops, acquires, creates, licenses, or otherwise obtains sufficient rights to
market, promote, distribute and sell in the Territory, and that Company
determines, in its sole discretion, after Notice to and discussion with the
Governance Board, will be distributed in the Territory through Direct Store
Delivery. “New Beverage Product” will not include an Incubation Beverage, Line
Extension, or new SKU or package of any Covered Beverage or Related Product.
Upon achieving both the Volume Threshold and the Revenue Threshold, as defined
in Section 2.24, an Incubation Beverage will be deemed to be a New Beverage
Product in accordance with Section 7.2, and as a New Beverage Product will be
subject to Section 7.1.

 

2.31. “Permitted Ancillary Business” means a business operated by Bottler or an
Affiliate of Bottler to which Company has provided its consent on Schedule 2.31
(subject to the conditions specified on Schedule 2.31), and is therefore
permitted under this Agreement to produce, manufacture, prepare, package,
distribute, sell, deal in, or otherwise use or handle, as the case may be,
Beverages, Beverage Components or other beverage products that are not Covered
Beverages, Related Products, or Permitted Beverage Products. “Permitted
Ancillary Business” will include any ancillary businesses to which Company may
hereafter provide prior written consent, which consent will result in the
automatic amendment of Schedule 2.31 to include such permitted ancillary
business. Company will not unreasonably withhold its consent to a proposed
ancillary business that (a) is not directly and primarily involved in the
manufacture, marketing, promotion, distribution or sale of Beverages, Beverage
Components and other beverage products (e.g., sale, lease or servicing of
equipment used in the distribution of beverages to third parties), or
(b) provides office coffee service to offices or facilities.

 

2.32. “Permitted Beverage Product” means a Beverage, Beverage Component, or
other beverage product that is not a Covered Beverage or Related Product, to
which Company has provided its consent on Schedule 2.32 (subject to the
conditions specified on Schedule 2.32) and is therefore permitted under this
Agreement. “Permitted Beverage Product” will include any beverage product to
which Company hereafter provides prior written consent, which consent will
result in the automatic amendment of Schedule 2.32 to include such permitted
beverage product, and any Line Extension of a Permitted Beverage Product or new
SKU or package of an existing Permitted Beverage Product.

 

2.33. “Permitted Line of Business” means a line of business operated by Bottler
or an Affiliate of Bottler to which Company has provided its consent on Schedule
2.33 (subject to the conditions specified on Schedule 2.33), and is therefore
permitted under this Agreement to use delivery vehicles, cases, cartons,
coolers, vending machines or other equipment bearing Company’s Trademarks and/or
to assign duties relating to such line of business to personnel or management
whose primary duties relate to delivery or sales of Covered Beverages or Related
Products. “Permitted Line of Business” will include any line of business as to
which Company hereafter provides prior written consent, which consent will not
be unreasonably withheld by Company and will result in the automatic amendment
of Schedule 2.33 to include such Permitted Line of Business.

 

2.34. “Permitted Transferee” means, with respect to a Beneficial Owner of equity
securities of Bottler:

 

7



--------------------------------------------------------------------------------

  2.34.1. such Beneficial Owner’s past, present and future spouses (including
former spouses), lineal descendants (including adopted children and
stepchildren), parents, grandparents, siblings, and first-degree cousins
(collectively, “Family Members”);

 

  2.34.2. such Beneficial Owner’s or Family Member’s estate, including the
executor(s), administrator(s) or other personal representative(s) of such
Beneficial Owner’s or Family Member’s estate in their fiduciary capacity(ies)
(“Family Estate”);

 

  2.34.3. any trust primarily for the benefit of such Beneficial Owner and/or
any Family Member(s), including the trustee(s) of such Family Trust in their
fiduciary capacity(ies) (“Family Trust”), provided a trust shall still be a
Family Trust even if there exists a remote contingent beneficial interest in
favor of a non-Family Member in such Family Trust;

 

  2.34.4. any partnership, corporation or limited liability company that is
wholly-owned by such Beneficial Owner, Family Member(s), Family Estate and/or
Family Trust; and

 

  2.34.5. any other existing Beneficial Owner of equity securities of Bottler
and such other Beneficial Owner’s respective “Permitted Transferees” determined
under Section 2.34.1 through Section 2.34.4 above.

With respect to a stockholder that is an entity, “Permitted Transferee” will
also include any Affiliate of such stockholder. For purposes of determining the
Permitted Transferees of a Permitted Transferee, such Permitted Transferee shall
be deemed a Beneficial Owner under this Agreement.

 

2.35. “Person” means an individual, a corporation, a company, a voluntary
association, a partnership, a joint venture, a limited liability company, a
trust, an estate, an unincorporated organization, a Governmental Authority, or
any other entity.

 

2.36. “Related Agreement” means any agreement identified on Schedule 2.36
between Company and any of Company’s Affiliates and Bottler and any of Bottler’s
Affiliates relating to the marketing, promotion, distribution and sale of
Covered Beverages and Related Products in the Territory.

 

2.37. “Related Product” means a product listed on Exhibit F that does not fall
within the definition of “Beverage,” and includes (i) any Consumer Beverage
Component (or other product that is not a Beverage) that becomes a Related
Product under Sections 2.28, 2.29, 7, 8 or 9 of this Agreement, (ii) all Line
Extensions of the Related Products identified on Exhibit F, and (iii) all SKUs
or packages for the Related Products identified on Exhibit F.

 

2.38. “SKU” means a stock-keeping unit or other uniquely identifiable type of
Beverage or other product configuration, distinguished by the use of a different
primary or secondary packaging and/or different flavoring or other
characteristics from other Beverage or product configurations, such that such
configuration requires the use of a separate UPC code to distinguish it from
other forms of Beverage or product configurations.

 

2.39. “Sub-Bottling Territory” means the territory in which Bottler is
authorized by CCR under Section 3.2 to market, promote, distribute, and sell the
Covered Beverages and Related Products under this Agreement, as set forth on
Exhibit C-2.

 

8



--------------------------------------------------------------------------------

2.40. “Subterritory” means a geographic segment of a the First-Line Territory or
a Sub-Bottling Territory, as described in Exhibit C-1 and Exhibit C-2.

 

2.41. “Term” means the Initial Term and any Additional Term(s).

 

2.42. “Territory” means the First-Line Territory and the Sub-Bottling Territory,
collectively.

 

2.43. “Trademarks” means the trademarks owned by or licensed to Company or its
Affiliates and identified on Exhibit B.

 

2.44. “U.S. Coca-Cola Bottler” means a Person (including a Company Owned
Distributor) that distributes Beverages under the Coca-Cola trademark and other
Trademarks through Direct Store Delivery in a territory in the United States of
America.

 

3. AUTHORIZATIONS FOR BOTTLER TO MARKET, PROMOTE, DISTRIBUTE AND SELL COVERED
BEVERAGES AND RELATED PRODUCTS IN THE FIRST-LINE TERRITORY AND SUB-BOTTLING
TERRITORY

 

3.1. Company appoints Bottler as its sole and exclusive distributor of Covered
Beverages and Related Products under the Trademarks for sale in and throughout
the First-Line Territory, subject to the provisions of this Agreement. In
furtherance of such appointment, Company authorizes Bottler to purchase from
Company, directly or through its Affiliates, or from a Company Authorized
Supplier, the Covered Beverages and Related Products, and to market, promote,
distribute, and sell such Covered Beverages and Related Products under the
Trademarks in and throughout the First-Line Territory.

 

3.2. In consideration of payment by Bottler to CCR on a quarterly basis of the
“Sub-Bottling Payment” calculated and paid in accordance with Schedule 3.2, CCR
hereby appoints Bottler as its sole and exclusive distributor of Covered
Beverages and Related Products under the Trademarks for sale in and throughout
the Sub-Bottling Territory, subject to the provisions of this Agreement. In
furtherance of such appointment, CCR hereby authorizes Bottler, and Bottler
undertakes, upon the terms and conditions set forth in this Agreement, to
purchase from Company (directly or through CCR or another Company Affiliate) or
a Company Authorized Supplier, the Covered Beverages and Related Products, and
to market, promote, distribute, and sell such Covered Beverages and Related
Products under the Trademarks in and throughout the Sub-Bottling Territory.

 

3.3. Company consents to the grant of rights by CCR to Bottler for the
Sub-Bottling Territory provided for under this Agreement. Company further agrees
that, during the Term, Company will not terminate, and CCR will not relinquish,
CCR’s rights to market, promote, distribute and sell the Covered Beverages and
the Related Products in the Sub-Bottling Territory.

 

3.4. Neither Company nor any of Company’s Affiliates will distribute or sell, or
authorize any other party to distribute or sell, Covered Beverages or Related
Products in the Territory, except:

 

  3.4.1. as expressly provided in this Agreement (including, in the case of
Multiple Route to Market Beverages and Multiple Route to Market Related
Products, as provided in Section 8);

 

9



--------------------------------------------------------------------------------

  3.4.2. in accordance with, and for the time period specified in, the alternate
route to market agreements identified on Schedule 3.4.2 in effect between
Company and Bottler as of the Effective Date (which agreement(s) shall expire by
its terms and shall not be renewed or extended except as determined by the
Governance Board) (the “Existing Alternate Route to Market Agreements”); and

 

  3.4.3. under any new alternate route to market agreements established in
conjunction with and approved by the Governance Board (“New Alternate Route to
Market Agreements”).

 

3.5. Bottler will not authorize any wholesalers or other distributors to
distribute or sell Covered Beverages or Related Products (including Multiple
Route to Market Beverages or Multiple Route to Market Related Products) within
or outside the Territory, except that Bottler may sell Covered Beverages and
Related Products (including Multiple Route to Market Beverages and Multiple
Route to Market Related Products) to Full Line Operators in the Territory for
further distribution and sale of such Covered Beverages and Related Products by
such Full Line Operators in the Territory.

 

3.6. If and to the extent that Company distributes, or determines, in its sole
discretion, to distribute a Beverage or Beverage Component that is neither a
Covered Beverage nor a Related Product (or is a Multiple Route to Market
Beverage or Multiple Route to Market Related Product to be distributed in the
Territory via means other than Direct Store Delivery), Company may, in its sole
discretion, determine or modify the appropriate business model for such
distribution. Company will discuss such business model with the Governance
Board. Company will offer Bottler the option to participate economically in such
business model under commercially reasonable terms and conditions to be
negotiated in good faith by the parties, as follows:

 

  3.6.1. in the case of fountain syrups, under (a) Local Marketing Partner
Agreements governing Bottler’s distribution and/or sale of certain fountain
post-mix beverage syrups to certain local accounts in the Territory, and/or
(b) agreements addressing Bottler’s economic participation in the sale in the
Territory of beverage syrups and other Beverage Components to national and
regional food service customers and/or other chain or fountain accounts; and

 

  3.6.2. in the case of (a) a Beverage that is not a Covered Beverage, (b) a
Beverage Component that is not a Related Product, or (c) to the extent
distributed through means other than Direct Store Delivery, a Multiple Route to
Market Beverage or Multiple Route to Market Related Product, under one or more
agreements addressing Bottler’s economic participation in the sale of such
products in the Territory.

 

3.7. In the case of any Covered Beverage or Related Product that the Governance
Board determines will be distributed in the Territory via means other than
Direct Store Delivery, Bottler’s economic participation will be addressed under
the Existing Alternate Route To Market Agreements or New Alternate Route to
Market Agreements.

 

10



--------------------------------------------------------------------------------

4. ALTERNATE ROUTES TO MARKET

Company reserves the right to market, promote, distribute and sell, or authorize
others to market, promote, distribute and sell, in the Territory, subject to
terms and conditions specified by the Governance Board, any Covered Beverage
(including any Multiple Route to Market Beverage) or Related Product (including
any Multiple Route to Market Related Product) that the Governance Board
designates for distribution in the Territory via means other than Direct Store
Delivery.

 

5. COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

 

5.1. Bottler acknowledges and agrees that Company is the sole and exclusive
owner of all rights, title and interest in and to the Trademarks. Company has
the unrestricted right, in its sole discretion, to use the Trademarks on the
Covered Beverages and Related Products and on all other products and
merchandise, to determine which Trademarks will be used on which Covered
Beverages and Related Products, and to determine how the Trademarks will be
displayed and used on and in connection with the Covered Beverages and Related
Products. Bottler agrees not to dispute the validity of the Trademarks or their
exclusive ownership by Company either during the Term or thereafter,
notwithstanding any applicable doctrines of licensee estoppel.

 

5.2. Company grants to Bottler only an exclusive, royalty-free license to use
the Trademarks, solely in connection with the marketing, promotion,
distribution, and sale of the Covered Beverages and Related Products in the
First-Line Territory, and CCR grants to Bottler only an exclusive, royalty-free
sublicense to use the Trademarks, solely in connection with the marketing,
promotion, distribution, and sale of the Covered Beverages and Related Products
in the Sub-Bottling Territory, all in accordance with standards adopted and
issued by Company from time to time, and made available to Bottler through
written, electronic, on-line or other form or media, subject to the rights
reserved to Company under this Agreement.

 

5.3. Nothing in this Agreement, nor any act or failure to act by Bottler, CCR or
Company, will give Bottler any proprietary or ownership interest of any kind in
the Trademarks or in the goodwill associated therewith.

 

5.4. Bottler and CCR acknowledge and agree that, all use of the Trademarks will
inure to the benefit of Company.

 

5.5. Except as set forth on Schedule 5.5, Bottler must not adopt or use any
name, corporate name, trading name, title of establishment or other commercial
designation or logo that includes the words “Coca-Cola”, “Coca”, “Cola”, “Coke”,
or any of them, or any word, name or designation that is confusingly similar to
any of them, or any graphic or visual representation of the Trademarks or any
other Trademark or intellectual property owned by Company, without the prior
written consent of Company, which consent shall not be unreasonably withheld and
will be contingent on Bottler’s compliance with this Agreement.

 

5.6. Bottler recognizes that the uniform external appearance of the Trademarks
on distribution and other equipment and materials used under this Agreement is
important to the Trademarks, the successful marketing of the Covered Beverages
and Related Products, and the Coca-Cola system.

 

  5.6.1. Bottler agrees, to the extent such Trademarks are utilized by Bottler,
to accept and, within a reasonable time, apply any new or modified standards
adopted and issued from time to time by Company that are generally applicable,
and made available to Bottler for the design and decoration of trucks and other
delivery vehicles, cases, cartons, coolers, vending machines and other materials
and equipment that bear such Trademarks and are used in the marketing,
promotion, distribution, and sale of Covered Beverages and Related Products.

 

11



--------------------------------------------------------------------------------

  5.6.2. If Company changes such standards, the new standards will apply to all
such assets acquired by Bottler following receipt of Notice of the change in
standards to the extent Bottler uses the Trademarks on such assets, and will be
applied to such existing assets in the normal course of Bottler’s business
(e.g., trucks would be repainted consistent with normal maintenance cycles).

 

6. PRE-EXISTING COMMITMENTS

 

6.1. Company and Bottler acknowledge that the sale by Company or its Affiliates
of certain Covered Beverages or Related Products to certain customers or
distributors in the Territory may be required under pre-existing commitments
with such customers or distributors.

 

  6.1.1. The pre-existing commitments, if any, applicable to the Territory are
identified on Schedule 6.

 

  6.1.2. Company or its Affiliates may continue to distribute and sell Covered
Beverages and Related Products in the Territory until the expiration of the
applicable pre-existing commitment, but neither Company nor any of its
Affiliates will exercise any voluntary rights to extend or renew the term of any
such pre-existing commitment.

 

  6.1.3. If a pre-existing commitment provides for automatic renewal, Company
will use good faith efforts to provide a notice of termination rather than allow
the pre-existing commitment to automatically renew, if Company may do so without
breaching the pre-existing commitment or incurring any penalties.

 

7. NEW BEVERAGE PRODUCTS

 

7.1. If Company or a Company Affiliate proposes to distribute or sell, or
authorize the distribution or sale of, any New Beverage Product in the
Territory:

 

  7.1.1. Any such New Beverage Product that is a Mandated Beverage will be
deemed a Covered Beverage, and Exhibit A will be deemed automatically amended to
add such Mandated Beverage to the list of Covered Beverages (and if the New
Beverage Product is sold under a trademark not listed on Exhibit B, Exhibit B
will be deemed automatically amended to add the trademark associated with the
New Beverage Product).

 

  7.1.2. Any such New Beverage Product that is a Mandated Related Product will
be deemed a Related Product, and Exhibit F will be deemed automatically amended
to add such Related Product to the list of Related Products (and if the New
Beverage Product is sold under a trademark not listed on Exhibit B, Exhibit B
will be deemed automatically amended to add the trademark associated with the
New Beverage Product).

 

  7.1.3. Any such New Beverage Product that is not a Mandated Beverage or
Mandated Related Product will be offered by Company through Notice to Bottler.

 

12



--------------------------------------------------------------------------------

  7.1.3.1. The Notice must specify if such New Beverage Product is a Multiple
Route to Market Beverage or Multiple Route to Market Related Product and, if so,
the extent to which such New Beverage Product will be distributed in the
Territory via Direct Store Delivery.

 

  7.1.3.2. Bottler will have the option to distribute and sell such New Beverage
Product in the Territory under the terms and conditions of this Agreement.

 

  7.1.3.3. Bottler’s option under this Section 7.1.3 must be exercised by
Bottler, if at all, by providing to Company Notice of such election within sixty
(60) days following the date on which Bottler receives Notice from Company that
Company intends to introduce the New Beverage Product in the Territory and
provides Bottler with an operating plan for, and samples of, the New Beverage
Product.

 

  7.1.3.4. If Bottler does not give Company timely Notice of Bottler’s exercise
of such option, then Company will have the right to market, promote, distribute
and sell, or authorize others to market, promote, distribute and sell, in the
Territory and otherwise undertake any activity with respect to the applicable
New Beverage Product, including use of the Trademarks in connection with the
marketing, promotion, distribution, and sale of the New Beverage Product in the
Territory.

 

  7.1.3.5. If Bottler gives Company timely Notice of Bottler’s exercise of such
option, then, in the case of a new Beverage, Exhibit A will be deemed
automatically amended to add such New Beverage Product to the list of Covered
Beverages, and, in the case of a new Consumer Beverage Component, Exhibit F will
be deemed automatically amended to add such New Beverage Product to the list of
Related Products (and if the New Beverage Product is sold under a trademark not
listed on Exhibit B, Exhibit B will be deemed automatically amended to add the
trademark associated with the New Beverage Product).

 

  7.1.3.6. If the Notice from Company to Bottler specified that a new Covered
Beverage is a Multiple Route to Market Beverage, then Exhibit A will identify
such Beverage as a Multiple Route to Market Beverage and specify the extent to
which such new Multiple Route to Market Beverage will be distributed in the
Territory via Direct Store Delivery.

 

  7.1.3.7. If the Notice from Company to Bottler specified that a new Related
Product is a Multiple Route to Market Related Product, then Exhibit F will
identify such product as a Multiple Route to Market Related Product and specify
the extent to which such new Multiple Route to Market Related Product will be
distributed in the Territory via Direct Store Delivery.

 

13



--------------------------------------------------------------------------------

  7.1.3.8. Company will, at Bottler’s request, provide updated versions of
Exhibit A, Exhibit B and Exhibit F to reflect changes under this Section 7.1.3.

 

7.2. If an Incubation Beverage exceeds the Volume Threshold and the Revenue
Threshold for the immediately preceding twelve (12) month period, that Beverage
will cease to be an Incubation Beverage and will be treated as a New Beverage
Product subject to the provisions of this Section 7, including determination of
whether such Beverage is a Mandated Beverage. To facilitate this transition,
Company and Bottler will, as applicable, (a) terminate (without compensation or
liability to one another) any agreement relating to the marketing, promotion,
distribution, or sale of such Beverage binding only Company (or one of its
Affiliates) and Bottler; or (b) negotiate in good faith, on terms mutually
agreeable to Company and Bottler, the termination of any such agreement binding
on any party other than Company (or one of its Affiliates) and Bottler.

 

7.3. If a New Beverage Product is not owned by Company, then the parties may
enter into a separate agreement with respect to Bottler’s distribution and sale
of that New Beverage Product in the Territory.

 

7.4. If Company or one of its Affiliates acquires or licenses a New Beverage
Product that becomes a Covered Beverage or Related Product under this Section 7,
then Bottler’s rights to market, promote, distribute and sell such new Covered
Beverage or Related Product will be subject to the terms of any agreements with
third parties (including distribution agreements) that may be in effect as of
the time that Company (or Company’s Affiliate) acquires or licenses the new
Covered Beverage or the new Related Product. Company and Bottler will, as
applicable, (a) terminate (without compensation or liability to one another) any
agreement relating to the marketing, promotion, distribution, or sale of such
New Beverage Product binding only Company (or one of its Affiliates) and Bottler
(or one of its Affiliates), or (b) negotiate in good faith, on terms mutually
agreeable to Company and Bottler, the termination of any such agreement binding
on any party other than Company (or one of its Affiliates) and Bottler (or one
of its Affiliates).

 

7.5. If Bottler identifies any Beverage offered by a third party in a beverage
category for which there is likely substantial demand in the Territory and in
which category Company does not have a current or proposed entry, the Governance
Board will, at Bottler’s request, evaluate such Beverage. If recommended by the
Governance Board, Company will use commercially reasonable efforts to negotiate
a licensing or other business arrangement with such third party that would
facilitate distribution and sale of such Beverage in the Territory on terms
acceptable to Company and Bottler.

 

8. MULTIPLE ROUTE TO MARKET BEVERAGES AND MULTIPLE ROUTE TO MARKET RELATED
PRODUCTS

 

8.1. Bottler will be the sole and exclusive distributor of the Multiple Route to
Market Beverages and of the Multiple Route to Market Related Products via Direct
Store Delivery in the Territory.

 

8.2. Subject to the requirements of Section 7.1.3.1 and this Section 8, Company
may distribute, and may authorize third parties to distribute, Beverages that
are Multiple Route to Market Beverages and products that are Multiple Route to
Market Related Products in the Territory via means other than Direct Store
Delivery.

 

14



--------------------------------------------------------------------------------

8.3. A New Beverage Product will be a Multiple Route to Market Beverage, or
Multiple Route to Market Related Product, as the case may be, if Company
provides timely Notice of such designation as contemplated under
Section 7.1.3.1.

 

8.4. If Company’s Notice of a New Beverage Product under Section 7.1.3 failed to
specify that such New Beverage Product is a Multiple Route to Market Beverage or
Multiple Route to Market Related Product as required under Section 7.1.3.1, and
such New Beverage Product becomes a Covered Beverage or Related Product under
Section 7.1.3.5, then Company may not thereafter elect to designate that Covered
Beverage or Related Product as a Multiple Route to Market Beverage or Multiple
Route to Market Related Product, as the case may be.

 

9. REFORMULATION, DISCONTINUATION AND TRANSFER OF COVERED BEVERAGES AND RELATED
PRODUCTS

 

9.1. Company has the sole and exclusive right and discretion to reformulate any
Covered Beverage or Related Product.

 

9.2. Company has the sole and exclusive right and discretion to discontinue, on
a temporary or permanent basis, any of the Covered Beverages or Related Products
under this Agreement provided that any such Covered Beverage or Related Product
is discontinued for all Expanding Participating Bottlers in the United States,
and Company does not discontinue all Covered Beverages under this Agreement.

 

  9.2.1. This right must be exercised by Company, if at all, by giving ninety
(90) days’ prior Notice to Bottler of such discontinuation.

 

  9.2.2. If Company discontinues all SKUs and packages of any Covered Beverage,
Exhibit A will be deemed automatically amended by deleting the discontinued
Covered Beverage from the list of Covered Beverages. If Company discontinues all
SKUs and packages of any Related Product, Exhibit F will be deemed automatically
amended by deleting the discontinued Related Product from the list of Related
Products.

 

9.3. If Company discontinues a Covered Beverage or Related Product as
contemplated under Section 9.2, then Bottler will have the right to continue to
market, promote, distribute and sell unused inventories of the discontinued
Covered Beverage or Related Product in the Territory in accordance with the
provisions of this Agreement for a period not to exceed the earlier of the
expiration date of such Covered Beverage or Related Product or six (6) months
following Bottler’s receipt of Notice of the discontinuation of such Covered
Beverage or Related Product.

 

9.4. If Company proposes to reintroduce any such discontinued Covered Beverage
or Related Product (or reintroduce a Line Extension of a Covered Beverage or
Related Product that is a discontinued Covered Beverage or discontinued Related
Product) through any channel of retail distribution and sale in the United
States of America, such product shall first be offered to Bottler under
Section 7.1.3.

Such reintroduced product may not, however, be designated by Company as a
Multiple Route to Market Beverage or a Multiple Route to Market Related Product.

 

15



--------------------------------------------------------------------------------

9.5. If Company discontinues any Covered Beverage or Related Product and Company
or one of its Affiliates subsequently wishes to transfer, assign or sell its
rights in and to such discontinued Covered Beverage or Related Product (a
“Transfer”) to a third party that is not an Affiliate of Company (a
“Transferee”) within twelve (12) months following the later of (a) the date on
which Company (through a Company Owned Distributor or otherwise) ceases
distribution of a Covered Beverage or Related Product in all SKUs and packages
and through all means of distribution, or (b) the expiration of the six
(6) month period Bottler has to sell unused inventories of the discontinued
Covered Beverage or Related Product, then Company (or its Affiliate) must first
offer to Bottler the right to continue to distribute such discontinued Covered
Beverage or Related Product as a New Beverage Product under Section 7.1.3.

 

  9.5.1. If Bottler elects to continue distributing such discontinued Covered
Beverage or Related Product, then Company (or its Affiliate) must Transfer such
discontinued Covered Beverage or Related Product to the Transferee subject to
Bottler’s distribution rights under this Agreement with respect to such
discontinued Covered Beverage or Related Product (as if the Covered Beverage or
Related Product had not been discontinued). In that event, Bottler’s
distribution rights with respect to the discontinued Covered Beverage or Related
Product will be binding upon the Transferee.

 

9.6. Bottler has the right to discontinue the marketing, promotion, distribution
and sale, on a temporary or permanent basis, in all of the Territory, of any
Covered Beverage or Related Product (or any Line Extension, SKU or package for a
Covered Beverage or Related Product) that is not a Mandated Beverage or Mandated
Related Product.

 

  9.6.1. This right must be exercised by Bottler, if at all, by giving ninety
(90) days’ prior Notice to Company of such discontinuation, specifying that the
Notice of discontinuation applies to all of the Territory.

 

  9.6.2. Upon expiration of such ninety (90) day period, Bottler may cease the
marketing, promotion, distribution, and sale of the discontinued Covered
Beverage or Related Product (or Line Extension, SKU or package for a Covered
Beverage or Related Product) in all of the Territory, and, if Bottler is
discontinuing distribution of all Line Extensions, SKUs and packages of a
Covered Beverage or Related Product, Exhibit A or Exhibit F will be deemed
automatically amended by deleting the discontinued Covered Beverage or Related
Product from the list of Covered Beverages or Related Products, as applicable.

 

  9.6.3. If (and only if) Bottler discontinues all Line Extensions, SKUs and
packages of a Covered Beverage or Related Product under this Section 9.6,
Company may distribute and sell the discontinued Covered Beverage or Related
Product in the Territory or authorize any of its Affiliates or others to do so.

 

9.7. Bottler has the right to discontinue the marketing, promotion, distribution
and sale of any Line Extension, SKU or package (other than a Mandated Beverage
or Mandated Related Product) in any portion of the Territory without providing
prior Notice to Company.

 

16



--------------------------------------------------------------------------------

  9.7.1. In that event, Company may not distribute or sell the discontinued Line
Extension, SKU or package in the Territory or authorize any of its Affiliates or
others to do so unless Bottler has discontinued all Line Extensions, SKUs and
packages of the Covered Beverage or Related Product.

 

  9.7.2. If Bottler discontinues some (but not all) Line Extensions, SKUs or
packages for a Covered Beverage or Related Product, then Bottler may thereafter
reinstate the discontinued Line Extension, SKU or package.

 

9.8. If Company Transfers one or more Covered Beverages or Related Products to a
Transferee, Company must Transfer such Covered Beverage(s) or Related Product(s)
to the Transferee subject to Bottler’s distribution rights and trademark license
under Sections 3.1 through 3.4 and Sections 5.1 through 5.4 of this
Agreement. Bottler’s distribution rights and trademark license for such
Transferred Covered Beverage(s) or Related Product(s) (and, in each case, for
all future Line Extensions, SKUs or packages thereof) will be binding upon the
Transferee. The following provisions of this Agreement will apply to Bottler’s
continuing distribution of the Transferred Covered Beverages or Related
Products: Section 9.1, Section 9.2 (except that the requirement in Section 9.2
that all Covered Beverages under this Agreement may not be discontinued will not
apply to the Transferee), Section 9.7, Section 10, Section 14.6, Section 14.9,
Section 15, Section 18, Section 19, Section 20, Section 21, Section 22.1.1,
Section 22.1.2, Section 22.1.3, Section 22.1.8, Section 23 (to the extent
relevant to Sections 22.1.1, 22.1.2, 22.1.3 and 21.1.8), Sections 27 through 34,
Sections 36 through 40.3, and Section 42 (and such provisions will be binding
upon Bottler and the Transferee of the Transferred Covered Beverages or Related
Products). Company will require that the Transferee enter into good faith
negotiations with Bottler regarding such other terms and conditions that Bottler
or Transferee reasonably believe to be necessary to a new distribution agreement
with respect to such Transferred Covered Beverage(s) or Related Product(s),
including with respect to choice of law, venue, and dispute resolution, under
which Bottler will continue to distribute the Transferred Covered Beverages or
Related Products. Bottler will negotiate in good faith with the Transferee
regarding the terms of such new distribution agreement with Transferee,
consistent with the provisions of this Section 9.8. If Company Transfers any
Covered Beverage or Related Product to a Transferee, Exhibit A or Exhibit F, as
applicable, will be deemed automatically amended by deleting the Transferred
Covered Beverage or Related Product from the list of Covered Beverages or
Related Products, and Schedule 2.32 will be deemed automatically amended by
adding such Transferred Covered Beverage or Related Product to the list of
Permitted Beverage Products.

 

10. TERRITORIAL LIMITATIONS AND TRANSSHIPPING

 

10.1. Bottler recognizes that Company has entered into or may enter into
agreements relating to the Covered Beverages and Related Products with other
parties outside the Territory, and Bottler accepts the territorial limitations
in this Agreement imposed on Bottler in the conduct of its business under this
Agreement. Bottler agrees to make every reasonable effort to settle amicably any
disputes that arise with such other parties.

 

10.2. Bottler must not distribute or sell any Covered Beverages or Related
Products (a) outside of the Territory or (b) to any Person if Bottler knows or
should know that such Person will redistribute the Covered Beverages or Related
Products for ultimate sale outside the Territory.

 

17



--------------------------------------------------------------------------------

  10.2.1. If any Covered Beverages or Related Products distributed or sold by
Bottler are found in the territory of another U.S. Coca-Cola Bottler, including
a Company Owned Distributor (the “Injured Bottler”), then Bottler shall be
deemed to have transshipped such Covered Beverage or Related Product and shall
be deemed to be a “Transshipping Bottler” for purposes of this Agreement;
provided, however, that if the Injured Bottler (other than a Company Owned
Distributor) has not agreed to terms substantially similar to this Section 10.2
with respect to the transshipment of Covered Beverages or Related Products,
Bottler shall only be deemed to be a “Transshipping Bottler” if (a) Bottler
distributes or sells Covered Beverages or Related Products outside of the
Territory, or (b) Bottler sells Covered Beverages or Related Products to a
purchaser that Bottler knew or should have known would redistribute the Covered
Beverage or Related Product outside of the Territory.

 

  10.2.2. If any Covered Beverages or Related Products (or any other products
identified by the primary Trademark that also identifies any of the Covered
Beverages or Related Products or any modification of such Trademark (i.e., the
addition of a prefix, suffix or other modifier used in conjunction with any such
Trademark)) distributed or sold by another U.S. Coca-Cola Bottler (including a
Company Owned Distributor) are found in Bottler’s Territory, then Bottler shall
be referred to herein as the “Injured Bottler” and such other U.S. Coca-Cola
Bottler shall be referred to herein as the “Transshipping Bottler”; provided,
however, that if the bottler that distributed or sold such products (other than
a Company Owned Distributor) has not agreed to terms substantially similar to
this Section 10.2 with respect to the transshipment of Company’s products,
Bottler will only be deemed to be an “Injured Bottler” if such bottler
(a) distributes or sells such products in the Territory or (b) knew or should
have known that the purchaser would redistribute the products outside of such
bottler’s territory prior to ultimate sale.

 

  10.2.3. If Company does not have sufficient contractual rights to fully
implement the transshipping remedies provided for in this Section 10.2, Company
will nevertheless use reasonable efforts to enforce its transshipping policy
against the Transshipping Bottler to (a) prevent future transshipments, and
(b) cause the Transshipping Bottler to compensate Bottler to the extent
possible.

 

  10.2.4. Bottler will only be an Injured Bottler if the product transshipped
into Bottler’s Territory is a Covered Beverage or Related Product (or any other
product that is identified by the primary Trademark that also identifies any of
the Covered Beverages or Related Products or any modification of such trademark
(i.e., the addition of a prefix, suffix or other modifier used in conjunction
with any such trademark)).

 

  10.2.5. Company may require Transshipping Bottler and/or Injured Bottler, as
the case may be, to make available to representatives of Company all sales
agreements and other records relating to the Covered Beverages or Related
Products and assist Company in all investigations relating to the distribution
and sale of Covered Beverages or Related Products outside Transshipping
Bottler’s territory or to the transshipment of products by another bottler into
Injured Bottler’s territory.

 

18



--------------------------------------------------------------------------------

  10.2.6. In addition to all other remedies Company may have against
Transshipping Bottler for violation of this Section 10.2, Company, in the case
where both the Transshipping Bottler and the Injured Bottler are Expanding
Participating Bottlers (or an Expanding Participating Bottler and a Company
Owned Distributor), will use commercially reasonable good faith efforts, and in
all other cases may determine, in its sole discretion, to:

 

  10.2.6.1. charge any Transshipping Bottler an amount equal to three (3) times
the Injured Bottler’s most current average gross profit margin per case for all
cases sold across all channels of the Covered Beverage or Related Product
transshipped, as reasonably estimated by Company. Injured Bottler shall provide
Company with any supporting documentation reasonably requested by Company;
and/or

 

  10.2.6.2. purchase any of the Covered Beverages or Related Products
distributed or sold by Transshipping Bottler found in the Injured Bottler’s
territory, and Transshipping Bottler will, in addition to any other obligation
it may have under this Agreement, reimburse Company for Company’s cost of
purchasing, transporting and/or destroying such Covered Beverages or Related
Products.

 

  10.2.7. Bottler and Company acknowledge and agree that the amounts provided
for under Section 10.2.6 reasonably reflect the damages to Company, the Injured
Bottler, and the Coca-Cola system.

 

  10.2.8. Transshipping Bottler must promptly pay to Company all amounts charged
by Company pursuant to Section 10.2.6. The Injured Bottler will be paid when
Company has received payment from Transshipping Bottler. If Company recovers
payment from the Transshipping Bottler under Section 10.2.6.1, the Injured
Bottler will be paid an amount not less than seventy percent (70%) of such
amount recovered by Company.

 

  10.2.9. Company has the right to collect any amounts payable by Transshipping
Bottler under Section 10.2.6 by offset against any undisputed amounts otherwise
payable to Transshipping Bottler by Company.

 

10.3. Bottler must create, implement and monitor an internal anti-transshipment
compliance policy and will provide such policy to Company for review and
approval. Company will have the right to audit Bottler’s compliance with the
policy.

 

10.4. If Company determines that a customer of Bottler has repeatedly
transshipped Covered Beverages or Related Products outside of the Territory,
Company may require that Bottler develop and implement a remediation plan that
will address and resolve the issue. Bottler will submit the remediation plan to
Company for review and approval, and, once approved by Company, Bottler will
implement the plan.

 

19



--------------------------------------------------------------------------------

11. ADDITIONAL TERRITORIES

 

11.1. If Bottler acquires the right to distribute under direct authorization
from Company any of the Covered Beverages or Related Products in any territory
in the United States of America outside of the Territory, then, unless otherwise
agreed in writing by Company and Bottler, such additional territory will
automatically be deemed to be included within the First-Line Territory covered
under this Agreement for all purposes, and Exhibit C-1 will be automatically
amended to add such additional territory to the First-Line Territory identified
in Exhibit C-1.

 

11.2. If Bottler acquires the right to distribute under authorization from CCR
or another Company Owned Distributor any of the Covered Beverages or Related
Products in any territory in the United States of America outside of the
Territory, then, unless otherwise agreed in writing by Company and Bottler, such
additional territory will automatically be deemed to be included within the
Sub-Bottling Territory covered under this Agreement for all purposes, and
Exhibit C-2 will be automatically amended to add such additional territory to
the Sub-Bottling Territory identified in Exhibit C-2.

 

11.3. Any separate agreement that may exist concerning such distribution and
sale in such additional territory will be deemed terminated and superseded by
this Agreement.

 

11.4. The parties agree to cooperate in taking such other actions as may
reasonably be required to further document any amendments and modifications
resulting from the foregoing.

 

12. EFFECT OF NEW OR AMENDED AUTHORIZATION AGREEMENTS WITH OTHER EXPANDING
PARTICIPATING BOTTLERS

 

12.1. If Company or a Company Affiliate on or after December 31, 2013 (a) enters
into a new authorization agreement to market, promote, distribute and sell
Covered Beverages and Related Products in territories in the United States of
America with another Expanding Participating Bottler that is more favorable to
such other Expanding Participating Bottler than the terms and conditions of this
Agreement in any material respect, or (b) agrees to an amendment of the terms of
an existing authorization agreement to market, promote, distribute and sell
Covered Beverages and Related Products in territories in the United States with
another Expanding Participating Bottler that is more favorable to such other
Expanding Participating Bottler than the terms and conditions of this Agreement
in any material respect, then Company will offer such other new agreement or
amended agreement, as the case may be (collectively, the “New Agreement”), in
its entirety to such Bottler. If the New Agreement relates to less than all of
the Covered Beverages and Related Products, then the agreement or amendment
offered to Bottler under this Section 12.1 will cover only those Covered
Beverages and Related Products covered by the New Agreement.

 

12.2. The obligation under Section 12.1 shall not apply to any consent, waiver
or approval provided under this Agreement or under any agreement held by another
Expanding Participating Bottler or to any amendment of this Agreement (or any
similar agreement) in accordance with Section 24.4.3 of this Agreement (or in
accordance with any similar provision in any similar agreement).

 

12.3. Nothing in this Section 12 will affect Company’s obligation under
Section 16.5 that the “price” charged by Company or its Affiliate for any
Covered Beverage or Related Product will not exceed the “price” charged by
Company or its Affiliate for such Covered Beverage or Related Product to any
other Expanding Participating Bottler or Company Owned Distributor in the United
States.

 

20



--------------------------------------------------------------------------------

12.4. The parties agree to cooperate in taking such other actions as may
reasonably be required to further document any amendments and modifications
resulting from the foregoing.

 

13. OBLIGATIONS OF BOTTLER AS TO OTHER BEVERAGE PRODUCTS AND OTHER BUSINESS
ACTIVITIES

 

13.1. Bottler covenants and agrees (subject to any requirements imposed upon
Bottler under applicable law) not to produce, manufacture, prepare, package,
distribute, sell, deal in or otherwise use or handle any Beverage, Beverage
Component, or other beverage product except for:

 

  13.1.1. Covered Beverages and Related Products, subject to the terms and
conditions of this Agreement and any Related Agreement;

 

  13.1.2. Permitted Beverage Products;

 

  13.1.3. Beverages (including Incubation Beverages), Beverage Components and
other beverage products, if and to the extent (a) required for Bottler or any of
its Affiliates to comply with its obligations under any separate written
agreement with Company or any of Company’s Affiliates, or (b) otherwise
requested by Company or any of its Affiliates; and

 

  13.1.4. Beverages, Beverage Components and other beverage products to the
extent handled, distributed or sold by Bottler or any of its Affiliates solely
in connection with a Permitted Ancillary Business. For avoidance of doubt, the
parties acknowledge that a Beverage, Beverage Component or other beverage
product will not constitute a Permitted Beverage Product unless it is
specifically identified as a Permitted Beverage Product in Schedule 2.32. If
Bottler distributes, sells, or handles a Beverage, Beverage Component, or other
beverage product, other than a (i) Covered Beverage, (ii) Related Product, or
(iii) Permitted Beverage Product identified in Schedule 2.32, as part of a
Permitted Ancillary Business that is specifically identified in Schedule 2.31,
then Bottler will, as applicable, be permitted to distribute, sell, or handle
that Beverage, Beverage Component or other beverage product subject to any
limitations specified in Schedule 2.31, solely as part of such Permitted
Ancillary Business, and not for any other purpose. The fact that Bottler
distributes sells, deals in or handles a Beverage, Beverage Component or other
beverage product as part of a Permitted Ancillary Business will not, itself,
make that Beverage, Beverage Component or other beverage product a Permitted
Beverage Product.

 

13.2. Bottler covenants and agrees not to produce, manufacture, prepare,
package, distribute, sell, deal in or otherwise use or handle:

 

  13.2.1. any Beverage, Beverage Component or other beverage product that is
likely to be confused with or passed off for any of the Covered Beverages or
Related Products or any Beverage Component for any Covered Beverage or Related
Product;

 

  13.2.2.

during the Term and for an additional period of two (2) years following
expiration or termination of this Agreement, (a) any Beverage, Beverage
Component or other beverage product the name of which includes the word “cola”
(whether alone or in conjunction with any other word or words) or any phonetic
equivalent thereof, or (b)

 

21



--------------------------------------------------------------------------------

  any Beverage, Beverage Component or other beverage product that is an
imitation of any of the Covered Beverages or Related Products (or of any
Beverage Component for any Covered Beverage or Related Product) as of the
expiration or termination of this Agreement, or is likely to be substituted for
any of such Covered Beverages or Related Products (or for any such Beverage
Component);

 

  13.2.3. any product that uses any trade dress or any container that (a) is an
imitation, infringement or dilution of, or (b) is likely to be confused with, be
perceived by consumers as confusingly similar to, be passed off as, or cause
dilution of, any trade dress or container in which Company claims a proprietary
right or interest;

 

  13.2.4. any product that (a) uses any trademark or other designation that is
an imitation, counterfeit, copy, infringement or dilution of, or confusingly
similar to any of the Trademarks, or (b) is likely to be passed off as a product
of Company because of Bottler’s association with the business of distributing
and selling the Covered Beverages and Related Products.

 

13.3. Bottler covenants and agrees not to acquire or hold directly or indirectly
through any Affiliate, whether located within or outside of the Territory, any
ownership interest in any Person that engages in any of the activities
prohibited under Section 13.1 or Section 13.2; or enter into any contract or
arrangement with respect to the management or control of any Person, within or
outside of the Territory, that would enable Bottler or any Affiliate of Bottler
acting collectively with such Person to engage indirectly in any of the
activities prohibited under Section 13.1 or Section 13.2.

 

  13.3.1. Bottler and its Affiliates will, however, be permitted to acquire and
own securities registered pursuant to the Securities Exchange Act of 1934, as
amended, or registered for public sale under similar laws of a foreign country,
of a company that engages in any of the activities prohibited under Section 13.1
or Section 13.2, in pension, retirement, annuity, life insurance, and estate
planning accounts, plans and funds administered by Bottler or any of its
Affiliates for the benefit of employees, officers, shareholders or directors of
Bottler or any of its Affiliates where investment decisions involving such
securities are made by independent outside investment or fund managers that are
not Affiliates of Bottler; provided that such ownership represents a passive
investment and that neither Bottler nor any Affiliate of Bottler in any way,
either directly or indirectly, manages or exercises control of such company,
guarantees any of its financial obligations, consults with, advises, or
otherwise takes any part in its business (other than exercising rights as a
shareholder), or seeks to do any of the foregoing.

 

13.4. Bottler covenants and agrees that neither Bottler nor its Affiliates will
use delivery vehicles, cases, cartons, coolers, vending machines or other
equipment bearing Company’s Trademarks in connection with, or assign personnel
or management whose primary duties relate to delivery or sales of Covered
Beverages or Related Products (other than executive officers of Bottler) to, any
line of business other than the marketing, promotion, distribution, and sale of
Covered Beverages, Related Products and Permitted Beverage Products; provided,
however, that:

 

22



--------------------------------------------------------------------------------

  13.4.1. any of Bottler’s assets and personnel or management whose primary
duties relate to delivery or sales of Covered Beverages or Related Products may
be used in a Permitted Ancillary Business, subject to any limitations specified
in Schedule 2.31, or a Permitted Line of Business, subject to any limitations
specified in Schedule 2.33, anywhere within (or, as applicable, outside of)
Bottler’s Territory without further approvals from Company; and

 

  13.4.2. Company and Bottler acknowledge that to meet competition Bottler may
from time to time be required to agree to deliver a de minimis volume of
non-alcoholic beverage products and/or other consumable products that would
otherwise be prohibited by Sections 13.1, 13.2 or 13.4 to certain local,
on-premise vending, cafeteria and workplace customers that offer a contract for
the supply of all such beverage and consumable products that are delivered to a
particular location (e.g., a vending machine, office location, arena, or
on-premise employee store).

 

  13.4.2.1. In such circumstances, Bottler agrees to use best efforts to comply
with Sections 13.1, 13.2 and 13.4.

 

  13.4.2.2. Company consents to delivery by Bottler of such de minimis volume of
such products to such customers to the extent that, despite Bottler’s best
efforts to satisfy customer demand for Covered Beverages and Related Products
consistent with Sections 13.1, 13.2 and 13.4, such customers nonetheless require
such delivery by Bottler to meet competition.

 

  13.4.2.3. For each such instance, if requested by Company, Bottler agrees to
provide to Company such information as may reasonably be requested by Company so
that Company can assess Bottler’s compliance with this Section 13.4.2 (including
information regarding the nature of the competitive threat and the volumes of
product involved).

 

14. OBLIGATIONS OF BOTTLER RELATIVE TO MARKETING, PROMOTION, DISTRIBUTION,
SALES, SYSTEM GOVERNANCE, PURCHASING, MANAGEMENT, REPORTING AND PLANNING
ACTIVITIES

 

14.1. Bottler will market, promote, distribute and sell Covered Beverages and
Related Products in the Territory, subject to the terms and conditions of this
Agreement, and buy exclusively from Company (directly or through its Affiliate),
or from Company Authorized Suppliers, in accordance with the terms and
conditions of one or more Finished Goods Supply Agreements, Covered Beverages
and Related Products in the quantities required to satisfy fully the demand for
the Covered Beverages and Related Products in the Territory.

 

14.2. Bottler will comply with the Volume Per Capita performance standards
stated in this Section 14.2.

 

  14.2.1. For purposes hereof:

 

  14.2.1.1. “Measurement Period” means one (1) calendar year (i.e., January 1st
through December 31st).

 

23



--------------------------------------------------------------------------------

  14.2.1.2. “Equivalent Case Volume Per Capita” means the total aggregated
volume of 192 ounce equivalent cases of all Covered Beverages sold in a bottler
territory divided by the population for such territory as determined based on
the then most current information published by the United States Census Bureau.

 

  14.2.1.3. “Equivalent Case Volume Per Capita Change Rate” means the percentage
change obtained by dividing (a) the Equivalent Case Volume Per Capita for a
given Measurement Period, by (b) the Equivalent Case Volume Per Capita for the
immediately preceding Measurement Period. For example, if the Equivalent Case
Volume Per Capita for period 1 is 100 and the Equivalent Case Volume Per Capita
for period 2 is 105, the percentage change would be 105/100 = 1.05 or 5%.

 

  14.2.2. For each Measurement Period during the Term, Bottler will ensure that
Bottler’s annual Equivalent Case Volume Per Capita Change Rate is not less than
1 standard deviation below the median of the annual Equivalent Case Volume Per
Capita Change Rates for all U.S. Coca-Cola Bottlers during that Measurement
Period.

 

  14.2.3. Such performance will be measured on an annual basis and calculated
using the Median Absolute Deviation methodology as set forth in Schedule 14.2.

 

  14.2.4. The first Measurement Period will commence with the first full
calendar year following the first anniversary of the Effective Date.

 

  14.2.5. As soon as practicable following the end of a Measurement Period (but
in no event later than the end of the first calendar quarter following the
Measurement Period), Company will provide Notice to Bottler specifying whether
or not Bottler satisfied its obligations under this Section 14.2 in such
Measurement Period.

 

  14.2.6. Failure to satisfy the obligations under this Section 14.2 in any
single given Measurement Period (other than the Volume Per Capita Cure Period
defined in Section 14.2.7) shall not be considered a breach or default under
this Agreement.

 

  14.2.7. If Bottler fails to satisfy its obligations under this Section 14.2
for two (2) consecutive Measurement Periods, Company will provide Notice to
Bottler (a “Volume Per Capita Performance Notice”) as soon as practicable
following the end of the second of such two (2) consecutive Measurement Periods
(but in no event later than the end of the first calendar quarter following the
second consecutive Measurement Period), and Bottler will have the right to cure
during the twelve (12) month period beginning on July 1 following Bottler’s
receipt of the Volume Per Capita Performance Notice (the “Volume Per Capita Cure
Period”), by achieving an Equivalent Case Volume Per Capita Change Rate for the
Volume Per Capita Cure Period that is not less than 1 standard deviation below
the median of the Equivalent Case Volume Per Capita Change Rates for all U.S.
Coca-Cola Bottlers for such period (“Volume Per Capita Cure Requirement”).

 

24



--------------------------------------------------------------------------------

  14.2.8. If Bottler fails to satisfy the Volume Per Capita Cure Requirement,
Bottler will be deemed in breach of its obligations under Section 14.2.

 

  14.2.9. Company’s sole and exclusive remedy for any breach of this
Section 14.2 will be termination of this Agreement under Section 22. If Company
wishes to exercise its right to terminate under Section 22 based upon a breach
of this Section 14.2, then Company must provide Bottler with Notice of
termination within twelve (12) months following the end of the Volume Per Capita
Cure Period.

 

  14.2.10. Company will, at Bottler’s request, provide to an independent third
party mutually agreed upon by Bottler and Company the data reasonably necessary
to confirm Bottler’s compliance with (or failure to comply with) its obligations
under this Section 14.2, subject to the provisions of Section 42 and any
confidentiality obligations to other U.S. Coca-Cola Bottlers. Company will
provide data regarding other U.S. Coca-Cola Bottlers’ performance only on an
anonymous basis (i.e., data will not be identified with or linked to any
particular bottler). Bottler further acknowledges that its performance data will
be provided to other U.S. Coca-Cola Bottlers that are parties to an agreement
with provisions substantially similar to this Section 14.2, subject to the same
limitations as this Section 14.2.

 

  14.2.11. If the number of U.S. Coca-Cola Bottlers whose data is used to
compute the annual Equivalent Case Volume Per Capita Change Rates for all U.S.
Coca-Cola Bottlers for any Measurement Period is less than fifteen (15), then
Bottler and Company will consider in good faith any modifications to this
Section 14.2 necessary to take into account the smaller sample size. The
provisions of this Section 14.2 will continue to apply unless and until Bottler
and Company mutually agree upon any such revisions.

 

14.3. Bottler will participate fully in, and comply fully with, operating,
customer, commercial, pricing, sales, merchandizing, planning, and other
requirements and programs established from time to time by the Governance Board.

 

14.4. Bottler will provide competent and well-trained management and recruit,
train, maintain and direct all personnel as required to perform all of Bottler’s
obligations under this Agreement, and, in accordance with any requirements
imposed upon Bottler under applicable laws, consult with Company, as applicable,
before hiring a new Chief Executive Officer, senior operating officer, senior
financial officer, or senior commercial officer of Bottler; provided however,
that Company’s consent will not be required with respect to such hiring
decisions made by Bottler.

 

14.5. Bottler will make capital expenditures (as defined under generally
accepted accounting principles in force in the United States of America), in
Bottler’s business of marketing, promoting, distributing, and selling Covered
Beverages and Related Products in the Territory, in amounts equal to the greater
of (a) two percent (2%) of Bottler’s Annual Net Revenue related to the
distribution and sale of Covered Beverages and Related Products over each
rolling five-calendar year period during the Term, or (b) such other amount as
reasonably required for Bottler to comply with its obligations under this
Agreement. Such capital expenditures will be for the organization, installation,
operation, maintenance and replacement within the Territory of such warehousing,
distribution, delivery, transportation, vending equipment, merchandising
equipment, and other facilities, infrastructure, assets, and equipment.

 

25



--------------------------------------------------------------------------------

  14.5.1. For this purpose,

 

  14.5.1.1. Capital expenditures will be calculated on a cash (rather than
accrual) basis (i.e., it will be assumed that all such capitalized expenditures
are expensed in the year made rather than capitalized and amortized).

 

  14.5.1.2. “Bottler’s Annual Net Revenue” means, for each Bottler fiscal year,
all revenue to Bottler on sales of Covered Beverages and Related Products plus
all full service vending income plus all agency or other delivery fees minus
customer discounts, allowances, and deductions for early payment minus full
service vending commissions minus applicable sales taxes.

 

  14.5.1.3. A “rolling five-calendar year period” will consist of any period of
five (5) consecutive calendar years (e.g., calendar years 2014 through 2018
would constitute a rolling five-calendar year period, and calendar years 2015
through 2019 would constitute the next rolling five-calendar year period).

 

14.6. Bottler will budget and spend such funds for its own account for marketing
and promoting the Covered Beverages and Related Products as reasonably required
to create, stimulate and sustain the demand for the Covered Beverages and
Related Products in the Territory, provided that Bottler must use, publish,
maintain or distribute only such advertising, marketing, promotional or other
materials relating to the Covered Beverages or the Related Products that are in
accordance with standards adopted and issued by Company from time to time or
that Company has otherwise approved or authorized. Company may agree from time
to time to contribute financially to Bottler’s marketing programs, subject to
such terms and conditions as Company may establish from time to time. Company
may also undertake, and at its own expense and independently from Bottler, any
additional advertising, marketing or promotional activities in the Territory
that Company deems useful or appropriate.

 

14.7. In addition to the minimum requirements set forth in Section 14.1 through
Section 14.6, Bottler will use all approved means as may be reasonably necessary
to meet the continuing responsibility of Bottler to develop and stimulate and
satisfy fully the demand for Covered Beverages and Related Products within the
Territory, and maintain the consolidated financial capacity reasonably necessary
to assure that Bottler and all Bottler Affiliates will be financially able to
perform their respective duties and obligations under this Agreement.

 

14.8. Bottler will provide to Company each year and review with Company an
annual and long range operating plan and budget for the Business, as defined in
Section 24.1, including financials and capital investment budgets, and, if
requested by Company, discuss changes in general management and senior
management of the Business, except to the extent otherwise prohibited by
applicable law.

 

26



--------------------------------------------------------------------------------

14.9. Bottler will maintain accurate books, accounts and records relating to the
purchasing, marketing, promotion, distribution, and sale of Covered Beverages
and Related Products in the Territory.

 

14.10. Bottler will provide to Company such operational, financial, accounting,
forecasting, planning and other information, including audited and unaudited
financial statements, income statements, balance sheets, statements of cash
flow, operating metrics, and total and outlet level volume performance for each
and all Covered Beverages and Related Products, (a) to the extent, in the form
and manner, and at such times as reasonably required by Company to determine
whether Bottler is performing its obligations under this Agreement, including
under Section 14.2 and Section 14.5; (b) as expressly set forth in the Incidence
Agreement, and other Related Agreements; and (c) as determined from time to time
by the Governance Board (collectively, the “Financial Information”).

 

  14.10.1. The parties recognize that the Financial Information is critical to
the ability of Company and the Governance Board to maintain, promote, and
safeguard the overall performance, efficiency, and integrity of the customer
management, distribution and sales system.

 

  14.10.2. Company will hold the Financial Information provided by Bottler in
accordance with the confidentiality provisions of Section 42 and shall not use
such information for any purpose other than determining compliance with this
Agreement or any Related Agreement (including the Incidence Agreement), or in
connection with the implementation, administration, and operation of the
Governance Board.

 

15. PRODUCT QUALITY AND STORAGE, HANDLING AND RECALL OF THE COVERED BEVERAGES
AND RELATED PRODUCTS

 

15.1. Bottler’s handling, storage, delivery and merchandising of the Covered
Beverages and Related Products must at all times and in all events:

 

  15.1.1. conform to the quality and safety standards and instructions,
including product quality, hygienic, environmental and otherwise, established in
writing, including through electronic systems and media, from time to time by
Company; and

 

  15.1.2. conform with all applicable food, health, environmental, safety,
sanitation and other relevant laws, regulations and other legal requirements
applicable in the Territory.

 

15.2. If Company determines or becomes aware of the existence of any quality or
technical problems relating to Covered Beverages or Related Products, Company
will immediately notify Bottler by telephone, fax, e-mail or any other form of
immediate communication.

 

  15.2.1. Company may require Bottler to take all necessary action to recall all
of such Covered Beverages or Related Products furnished by Company (directly or
through its Affiliate) or a Company Authorized Supplier, or withdraw immediately
such Covered Beverages or Related Products from the market or the trade, as the
case may be.

 

  15.2.2.

Company will notify Bottler by telephone, fax, e-mail or any other form of
immediate communication of the decision by Company to require Bottler to recall
Covered Beverages or Related Products or withdraw such Covered Beverages or
Related

 

27



--------------------------------------------------------------------------------

  Products from the market or trade. Upon receipt of such Notice, Bottler must
immediately cease distribution of such Covered Beverages or Related Products and
take such other actions as may be required by Company in connection with the
recall of Covered Beverages or Related Products or withdrawal of such Covered
Beverages or Related Products from the market or trade.

 

15.3. If Bottler determines or becomes aware of the existence of quality or
technical problems relating to Covered Beverages or Related Products supplied by
Company (directly or through its Affiliate) or a Company Authorized Supplier to
Bottler, then Bottler must immediately notify Company by telephone, e-mail or
any other form of immediate communication. This notification must include:
(a) the identity and quantities of Covered Beverages or Related Products
involved, including the specific packages, (b) coding data, and (c) all other
relevant data that will assist in tracing such Covered Beverages or Related
Products.

 

15.4. If any withdrawal or recall is caused by quality or technical defects
arising from the manufacture, packaging, storage or shipment of the Covered
Beverages or Related Products or other packaging or materials prior to delivery
to Bottler, Company will reimburse Bottler for all reasonable expenses incurred
by Bottler in connection with such withdrawal or recall.

 

15.5. If any withdrawal or recall of any Covered Beverage or Related Product is
caused by Bottler’s failure to handle the Covered Beverage or Related Product
properly after delivery to Bottler from Company (directly or through its
Affiliate) or Company Authorized Supplier, then Bottler will bear the reasonable
expenses of such withdrawal or recall and reimburse Company for all reasonable
expenses incurred by Company in connection with such withdrawal or recall.

 

15.6. Bottler will permit Company, its officers, agents or designees, at all
times upon reasonable request by Company, to enter and inspect the facilities,
equipment and methods used by Bottler, whether directly or incidentally, in or
for the storage and handling of the Covered Beverages and Related Products to
ascertain whether Bottler is complying with the terms of this Agreement,
including Sections 15.1 and 15.2. Bottler will also provide Company with all the
information regarding Bottler’s compliance with the terms of this Agreement,
including Sections 15.1 and 15.2, as Company may reasonably request from time to
time.

 

16. PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE

 

16.1. Company (directly or through its Affiliate) or Company Authorized Supplier
will furnish Covered Beverages and Related Products in accordance with the
pricing terms and other terms and conditions set forth in the applicable
Finished Goods Supply Agreement.

 

16.2. Company (directly or through its Affiliate) reserves the right to
establish and revise at any time, in its sole discretion, the price of the
Covered Beverages and Related Products, subject to the provisions of the
applicable Finished Goods Supply Agreement.

 

16.3. As used herein, the “price” of Covered Beverages and Related Products
means the delivered price established and revised by Company or its Affiliate
for Finished Product pursuant to a Finished Goods Supply Agreement, including
any freight charges, but without regard to marketing, trade or other funding, or
non-financial support by Company related to the Covered Beverages or Related
Products.

 

28



--------------------------------------------------------------------------------

16.4. Bottler further acknowledges that Company reserves the right to establish
and revise at any time, in its sole discretion the price of concentrate,
beverage base, or any other constituent part sold by Company (directly or
through its Affiliate) to any Company Authorized Supplier for the manufacture of
the Covered Beverages and Related Products.

 

16.5. The “price” charged by Company or its Affiliate for any Covered Beverage
or Related Product will not exceed the “price” charged by Company or its
Affiliate for such Covered Beverage or Related Product to any other Expanding
Participating Bottler or Company Owned Distributor in the United States.

 

16.6. Additional terms and conditions of purchase and sale, including
warranties, quantities, shipment, risk of loss and delivery of Covered Beverages
and Related Products are as set forth in the applicable Finished Goods Supply
Agreement.

 

17. OWNERSHIP AND CONTROL OF BOTTLER

 

17.1. Bottler hereby acknowledges the personal nature of Bottler’s obligations
under this Agreement, including with respect to the performance standards
applicable to Bottler, the dependence of the Trademarks on proper quality
control, the level of marketing effort required of Bottler to stimulate and
maintain demand for the Covered Beverages and Related Products in the Territory,
and the confidentiality required for protection of Company’s trade secrets and
confidential information.

 

17.2. Bottler represents and warrants to Company that, prior to execution of
this Agreement, Bottler has made available to Company a complete and accurate
list of Persons that own more than five percent (5%) of the outstanding
securities of Bottler, and/or of any third parties having a right to, or
effective power of, control or management of Bottler (whether through contract
or otherwise).

 

17.3. Bottler covenants and agrees:

 

  17.3.1. to inform Company without delay of any changes in the record ownership
(or, if known to Bottler, any change in the Beneficial Ownership) of more than
ten percent (10%) of the shares of Bottler’s outstanding equity interests in a
transaction or series of related transactions, provided, that if Bottler is
subject to the disclosure and reporting requirements of the Securities Exchange
Act of 1934, as amended, this Section 17.3.1 shall not apply;

 

  17.3.2. to inform Company without delay if a Change of Control occurs with
respect to Bottler; and

 

  17.3.3. not to change its legal form of organization without first obtaining
the written consent of Company, which consent will not be unreasonably withheld,
conditioned or delayed. It is understood and agreed that Company will not
withhold its consent unless the change in legal form could reasonably be
expected to affect Bottler’s obligations under this Agreement. For this purpose,
(a) the making of an election to be taxed as a Subchapter S corporation for
federal income tax purposes, or termination of such an election, and/or
(b) reincorporation in another state within the United States of America, will
not be considered a change in Bottler’s legal form of organization and will not
require Company’s consent.

 

29



--------------------------------------------------------------------------------

17.4. Bottler acknowledges that Company has a vested and legitimate interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of Company’s bottling, distribution and sales system. Bottler
therefore covenants and agrees:

 

  17.4.1. Not to assign, transfer or pledge this Agreement or any interest
herein, in whole or in part, whether voluntarily, involuntarily, or by operation
of law (including by merger or liquidation), or sublicense its rights under this
Agreement, in whole or in part, to any third party or parties, without the prior
written consent of Company; and

 

  17.4.2. Not to delegate any material element of Bottler’s performance under
this Agreement, in whole or in part, to any third party or parties without the
prior written consent of Company.

 

17.5. Notwithstanding Section 17.4, the following shall be expressly permitted
hereunder:

 

  17.5.1. Bottler may, after Notice to Company, assign, transfer or pledge this
Agreement or any interest herein, in whole or in part, or delegate any material
element of Bottler’s performance of this Agreement, in whole or in part, to any
wholly-owned Affiliate of Bottler; provided that (a) any such Affiliate must
agree in writing to be bound by and comply with the terms and conditions of this
Agreement, and (b) any such assignment, transfer, pledge or delegation will not
relieve Bottler of any of its obligations under this Agreement; and

 

  17.5.2. Bottler may engage third party contractors and service providers for
the purpose of receiving services relating to non-core functions (e.g.,
back-office administrative services, human resources, payroll, information
technology services and similar services); provided that (a) Bottler will retain
full responsibility to Company for all of Bottler’s obligations under this
Agreement; and (b) Bottler may not subcontract core functions (i.e., market and
customer-facing functions) without the prior written consent of Company.

 

17.6. Any attempt to take any actions prohibited by Sections 17.4 and 17.5
without Company’s prior written consent shall be void and shall be deemed to be
a material breach of this Agreement.

 

17.7. Bottler may not describe Company or Bottler’s relationship with Company in
any prospectus, offering materials, or marketing materials used by or on behalf
of Bottler in connection with the issue, offer, sale, transfer, or exchange of
any ownership interest in Bottler or any bonds, debentures or other evidence of
indebtedness of Bottler, unless Bottler provides Company with such description
at least five (5) Business Days prior to filing or use. Company must provide any
comments within three (3) Business Days following receipt of the materials from
Bottler. Except as otherwise provided by this Agreement in connection with a
Change of Control or sale of the Business, Company shall not require Bottler to
disclose the identity of prospective investors, bondholders or lenders or the
terms, rates or conditions of the underlying agreements with such Persons.
Bottler will not be required to provide to Company any description that has been
previously reviewed by Company.

 

30



--------------------------------------------------------------------------------

18. TERM OF AGREEMENT

 

18.1. This Agreement will commence on the Effective Date and continue for an
initial period of ten (10) years (the “Initial Term”), unless earlier terminated
pursuant to the provisions of Section 19 (COMMERCIAL IMPRACTICABILITY),
Section 20 (FORCE MAJEURE), Section 21 (TERMINATION FOR DEFINED EVENTS) or
Section 22 (DEFICIENCY TERMINATION).

 

18.2. Bottler may elect not to renew this Agreement upon expiration of the
Initial Term or any Additional Term by providing Company with Notice of its
intention at least one (1) year prior to expiration of the Initial Term or any
Additional Term, as the case may be.

 

18.3. Unless Bottler has given Notice of its intention not to renew as provided
in Section 18.2, or this Agreement has otherwise been earlier terminated as
provided in Section 19 (COMMERCIAL IMPRACTICABILITY), Section 20 (FORCE
MAJEURE), Section 21 (TERMINATION FOR DEFINED EVENTS) or Section 22 (DEFICIENCY
TERMINATION), the then effective term of this Agreement will automatically renew
for successive additional terms of ten (10) years each (each an “Additional
Term”).

 

19. COMMERCIAL IMPRACTICABILITY

 

19.1. With respect to any one or more Covered Beverages and Related Products
(the “Affected Products”) and the Territory or any portion thereof (the
“Affected Territory”), as applicable,

 

  19.1.1. the obligation of Company (including any of its Affiliates) or Company
Authorized Supplier to supply Affected Products to Bottler and Bottler’s
obligation to purchase Affected Products from Company, its Affiliates, or a
Company Authorized Supplier and to market, promote, distribute, and sell the
Affected Products in accordance with the terms of this Agreement shall be
suspended during any period when there occurs a change in applicable laws,
regulations or administrative measures (including any government permission or
authorization regarding customs, health or manufacturing, and further including
the withdrawal of any government authorization required by any of the parties to
carry out the terms of this Agreement), or issuance of any judicial decree or
order binding on any of the parties hereto, in each case in such a manner as to
render unlawful or commercially impracticable:

 

  19.1.1.1. the importation or exportation of any essential ingredients of the
Affected Products that cannot be produced in quantities sufficient to satisfy
the demand therefor by existing Company (including any of its Affiliates) or
Company Authorized Supplier facilities in the United States;

 

  19.1.1.2. the manufacture and distribution of Affected Products to Bottler; or

 

  19.1.1.3. Bottler’s marketing, promotion, distribution, and sale of Affected
Products within the Affected Territory.

 

19.2. To the extent that Bottler is unable to perform its obligations as a
consequence of any of the contingencies set forth in Section 19.1, and for the
duration of such inability:

 

31



--------------------------------------------------------------------------------

  19.2.1. Company (including any of its Affiliates) shall be relieved of their
respective obligations under any Finished Goods Supply Agreement; and

 

  19.2.2. the determination of Bottler’s performance under Section 14.1 and
Section 14.2 shall be made without regard to the Affected Products within the
Affected Territory. If any of the contingencies set forth in this Section 19
persists so that either party’s obligation to perform is suspended for a period
of two (2) years or more, the other party may upon Notice terminate this
Agreement and any Related Agreements with regard to the Affected Products and
the Affected Territory, as applicable, without paying any compensation or other
liability for damages (except as provided in Section 25).

 

20. FORCE MAJEURE

 

20.1. “Force Majeure Event” means any strike, blacklisting, boycott or sanctions
imposed by a sovereign nation or supra-national organization of sovereign
nations, however incurred; or any act of God, act of foreign enemies, embargo,
quarantine, riot, insurrection, a declared or undeclared war, state of war or
belligerency or hazard or danger incident thereto.

 

20.2. Neither Company (including any of its Affiliates or any Company Authorized
Supplier) nor Bottler shall be liable for or be subject to any claim for breach
or termination as the result of a failure to perform any of their respective
obligations under this Agreement if and to the extent that such failure is
caused by or results from a Force Majeure Event; provided, however:

 

  20.2.1. The party claiming the excuse afforded by this Section 20 must use
commercially reasonable efforts to comply with any excused obligations under
this Agreement that are impaired by such Force Majeure Event; and

 

  20.2.2. If Bottler is the party claiming the excuse afforded by this Section
20:

 

  20.2.2.1. to the extent that Bottler is unable to remediate the effect on its
ability to perform caused by such Force Majeure Event with respect to all or any
portion of the Territory within three (3) months from the date of the occurrence
of the Force Majeure Event, then,

 

  20.2.2.1.1. Company shall have the right (but not the obligation) upon not
less than one (1) month prior Notice to suspend this Agreement and Related
Agreements within the affected parts of the Territory (or the entire Territory
to the extent affected by such event) during the period of time that such Force
Majeure Event results in Bottler being unable to perform its obligations under
this Agreement; and

 

  20.2.2.1.2.

During the period of any such suspension, Company or any third party designated
by Company shall have the right to market, promote, distribute, and sell Covered
Beverages and Related Products, and otherwise exercise Bottler’s rights and
perform services otherwise required of Bottler under this

 

32



--------------------------------------------------------------------------------

  Agreement and Related Agreements within any such affected portion of the
Territory, without any obligation to account to Bottler for profits from the
distribution of Covered Beverages and Related Products in the Territory that are
not distributed by Bottler.

 

  20.2.2.2. to the extent that Bottler is unable to remediate the effect on its
ability to perform caused by such Force Majeure Event with respect to all or any
portion of the Territory within two (2) years from the date of occurrence of the
Force Majeure Event, Company shall have the right to terminate this Agreement
and Related Agreements as to the affected portion of the Territory, subject to
Bottler’s rights under Section 25.

 

21. TERMINATION FOR DEFINED EVENTS

 

21.1. Company may, at Company’s option, terminate this Agreement, subject to the
requirements of Section 25, if any of the following events occur:

 

  21.1.1. An order for relief is entered with respect to Bottler under any
Chapter of Title 11 of the United States Code, as amended;

 

  21.1.2. Bottler voluntarily commences any bankruptcy, insolvency,
receivership, or assignment for the benefit of creditors proceeding, case, or
suit or consents to such a proceeding, case or suit under the laws of any state,
commonwealth or territory of the United States or any country, kingdom or
commonwealth or sub-division thereof not governed by the United States;

 

  21.1.3. A petition, proceeding, case, complaint or suit for bankruptcy,
insolvency, receivership, or assignment for the benefit of creditors, under the
laws of any state, territory or commonwealth of the United States or any
country, commonwealth or sub-division thereof or kingdom not governed by the
United States, is filed against Bottler, and such a petition, proceeding, suit,
complaint or case is not dismissed within sixty (60) days after the commencement
or filing of such a petition, proceeding, complaint, case or suit or the order
of dismissal is appealed and stayed;

 

  21.1.4. Bottler makes an assignment for the benefit of creditors, deed of
trust for the benefit of creditors or makes an arrangement or composition with
creditors; a receiver or trustee for Bottler or for any interest in Bottler’s
business is appointed and such order or decree appointing the receiver or
trustee is not vacated, dismissed or discharged within sixty (60) days after
such appointment or such order or decree is appealed and stayed;

 

  21.1.5. Any of Bottler’s equipment or facilities is subject to attachment,
levy or other final process for more than twenty (20) days or any of its
equipment or facilities is noticed for judicial or non-judicial foreclosure sale
and such attachment, levy, process or sale would materially and adversely affect
Bottler’s ability to fulfill its obligations under this Agreement;

 

33



--------------------------------------------------------------------------------

  21.1.6. Bottler becomes insolvent or ceases to conduct its operations relating
to the Business in the normal course of business; or

 

  21.1.7. Any agreement authorizing the manufacture, packaging, distribution or
sale of Beverages in authorized containers (as defined in such agreement) under
the trademark “Coca-Cola” between Company and Bottler or their respective
Affiliates that is listed on Schedule 35.1.4 is terminated by Company in
accordance with provisions that permit termination due to Bottler’s breach or
default, unless Company agrees in writing that this Section 21.1.7 will not be
applied by Company to such termination.

 

22. DEFICIENCY TERMINATION

 

22.1. In addition to the events of default and remedy described in Section 21,
Company may also terminate this Agreement, subject to the requirements of
Section 23 and Section 25, if any of the following events of default occur:

 

  22.1.1. Bottler fails to make timely payment for Covered Beverages or Related
Products, or of any other material debt owing to Company;

 

  22.1.2. The condition of the facilities or equipment used by Bottler in
distributing or selling the Covered Beverages and Related Products fails to meet
the sanitary standards reasonably established by Company;

 

  22.1.3. Bottler fails to handle the Covered Beverages or Related Products in
strict conformity with such standards and instructions as Company may reasonably
establish;

 

  22.1.4. Bottler or any Affiliate of Bottler engages in any of the activities
prohibited under Section 13;

 

  22.1.5. Bottler fails to comply with its obligations under Section 14;

 

  22.1.6. A Change of Control occurs with respect to Bottler without the consent
of Company;

 

  22.1.7. Any Disposition of any voting securities representing more than fifty
percent (50%) of the voting power of any Bottler Subsidiary (other than to a
wholly-owned Affiliate in connection with an internal corporate reorganization)
is made without the consent of Company by Bottler or by any Bottler Subsidiary.
“Bottler Subsidiary” means any Person that is Controlled, directly or
indirectly, by Bottler, and that is a party, or Controls directly or indirectly
a party, to an agreement with Company or any of its Affiliates regarding the
distribution or sale of Covered Beverages or Related Products; or

 

  22.1.8. Bottler breaches in any material respect any of Bottler’s other
material obligations under this Agreement.

 

34



--------------------------------------------------------------------------------

22.2. In any such event of default, Company may either exercise its right to
terminate under this Section 22 (subject to Section 23 and Section 25), or
pursue any rights and remedies (other than termination) against Bottler with
respect to any such event of default.

 

23. BOTTLER RIGHT TO CURE

 

23.1. Upon the occurrence of any of the events of default enumerated in
Section 22, Company will give Bottler Notice of default.

 

23.2. Within sixty (60) days of receipt of such Notice, Bottler will provide
Company with a written proposed corrective action plan (“Corrective Action
Plan”). The Corrective Action Plan must provide for correction of all issues
identified in the Notice of default within one (1) year or less from the date on
which the Corrective Action Plan is provided to Company.

 

23.3. Company will negotiate in good faith with Bottler the terms of the
Corrective Action Plan.

 

  23.3.1. If Company and Bottler fail to agree on a Corrective Action Plan
within sixty (60) days of Bottler’s tender of such plan, Bottler must cure the
default described in the Notice of default within one (1) year of Bottler’s
receipt of the Notice of default. If Bottler fails to cure the default described
in the Notice of default within one (1) year of Bottler’s receipt of the Notice,
the default will be deemed not to have been cured.

 

  23.3.2. If Company and Bottler timely agree on a Corrective Action Plan, but
Bottler fails to implement the agreed Corrective Action Plan to Company’s
reasonable satisfaction within the time period specified by the Corrective
Action Plan, the default will be deemed not to have been cured.

 

23.4. In the event of an uncured default under Section 23.3, Company may, by
giving Bottler further Notice of termination, terminate this Agreement, suspend
sales of Covered Beverages and Related Products to Bottler and require Bottler
to cease marketing, promoting, distributing, and selling Covered Beverages and
Related Products.

 

23.5. The provisions of this Section 23 (including any cure) will not apply to a
default under Section 14.2, and will not limit Company’s right to pursue
remedies under this Agreement on account of Bottler’s default, other than
(i) termination under Section 22, (ii) cessation of Company’s performance of its
obligations under this Agreement, or (iii) rescission.

 

23.6. In the case of a breach by Bottler or one of its Affiliates of its
obligations under this Agreement (other than (a) a default under Section 14.2 or
(b) a Product Quality Issue as defined in Section 23.7), such breach will be
deemed to be cured for purposes of this Section 23 if Bottler (or its Affiliate)
has terminated the acts or omissions described in such Notice of breach, and has
taken reasonable steps under the circumstances to prevent the recurrence of such
breach.

 

23.7. “Product Quality Issue” means a breach of Section 15.1 or Section 15.2
caused by a product quality issue involving a Covered Beverage or Related
Product that results from the gross negligence or willful misconduct of Bottler
and that materially and adversely affects one or more of the Trademarks.

 

35



--------------------------------------------------------------------------------

  23.7.1. In the case of a Product Quality Issue, Bottler will have a period of
sixty (60) days from Bottler’s awareness of the issue within which to cure the
default, including, at the instruction of Company, and at Bottler’s expense, by
the prompt withdrawal from the market and destruction of any affected Finished
Product.

 

  23.7.2. If the Product Quality Issue has not been cured within such sixty
(60) day cure period, Company (or the applicable Company Authorized Supplier(s))
may suspend sales of Covered Beverages and Related Products to Bottler, and,
during a second sixty (60) day cure period, Company may supply, or cause or
permit others to supply, Covered Beverages and Related Products in the
Territory.

 

  23.7.3. If such Product Quality Issue has not been cured during the second
sixty (60) day cure period, then Company may terminate this Agreement by giving
Bottler Notice of termination.

 

24. BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS

 

24.1. Defined Terms

 

  24.1.1. “Business” means Bottler’s aggregate business in all Territories under
this Agreement and any other agreement directly and primarily related to the
marketing, promotion, distribution, and sale of Covered Beverages and Related
Products in such Territories.

 

  24.1.1.1. “Business” will also include any business conducted by Bottler and
identified on Schedule 24.1 as an “Included Business,” including any Permitted
Line of Business or Permitted Ancillary Business acquired or developed by
Bottler after the Effective Date that the parties agree to identify as an
“Included Business” through amendment to Schedule 24.1.

 

  24.1.1.2. “Business” will expressly exclude any business identified on
Schedule 24.1 as an “Excluded Business.”

 

  24.1.1.3. “Business” will also expressly exclude any business that is not
directly and primarily related to the marketing, promotion, distribution and
sale of Covered Beverages and Related Products in such territories that is not
identified on Schedule 24.1 as an “Included Business”, whether or not such
business is identified on Schedule 24.1 as an “Excluded Business.”

 

  24.1.2.

“Sale Transaction” means either (i) the sale, lease, transfer, conveyance or
other disposition, in one transaction or a series of related transactions
(including by way of merger, consolidation, recapitalization, reorganization or
sale of securities of one or more of Bottler’s Subsidiaries), to any Person for
value, of all or substantially all of the assets of the Business on a
consolidated basis, or (ii) a transaction or series of transactions (including
by way of merger, consolidation, recapitalization, reorganization or sale of
securities by the holders of securities of Bottler) with any Person the result
of which is that the shareholders of Bottler immediately prior to such

 

36



--------------------------------------------------------------------------------

transaction are (after giving effect to such transaction) no longer, in the
aggregate, the “beneficial owners” (as such term is defined in Rule 13d-3 and
Rule 13d-5 promulgated under the Securities Exchange Act), directly or
indirectly through one or more intermediaries, of more than fifty percent
(50%) of the voting shares of Bottler on an as-converted, fully-diluted basis.

 

24.2. Discussions with Company or Approved Potential Buyers

 

  24.2.1. If Bottler decides to sell, directly or indirectly, all or a majority
interest in the Business, including as a result of a change in control or an
unsolicited third party offer, Bottler will discuss the possible Sale
Transaction exclusively with Company or Approved Potential Buyer(s) (except as
provided in Section 24.2.2 or Section 24.4.3). Any and all such discussions
between Company and Bottler regarding a possible Sale Transaction shall be kept
confidential, and shall not be binding on either party, and shall not be deemed
to have triggered the commencement of the procedures for the sale of the
Business described in Section 24.3 or Section 24.4.

 

  24.2.2. Once per calendar year and at any time following receipt by Bottler of
a third party unsolicited bona fide offer or expression of interest regarding a
Sale Transaction, Bottler may submit to Company in writing a list of potential
buyers to whom Bottler may wish to sell Bottler’s Business (each, a “Potential
Buyer”). Bottler will submit the Potential Buyer list to Company’s most senior
officer responsible for North America operations (with copies to each Company
Notice recipient identified in Section 40.1.2) through registered or certified
mail (return receipt requested) or another method of communication that requests
acknowledgement of receipt by Company, and such Potential Buyer list shall be
deemed received by Company upon Company’s acknowledgement of receipt (provided,
that, upon such receipt, Company will be obligated to provide, and will provide,
such confirmation). In connection with Bottler’s preparation of a Potential
Buyer list, Bottler may engage an investment banker (or other financial advisor)
to solicit indications of interest from Potential Buyers, subject to appropriate
confidentiality obligations. At Bottler’s request, Company will also cooperate
with Bottler to identify Potential Buyers that are acceptable to both Bottler
(in Bottler’s sole discretion) and Company (in Company’s sole discretion).

 

  24.2.2.1. Bottler will also furnish Company with such additional information
regarding the Potential Buyer(s) that Company may reasonably request.

 

  24.2.2.2. A Potential Buyer on Bottler’s Potential Buyer list will be deemed
approved by Company unless Company determines (in its sole discretion) that the
Potential Buyer is not acceptable and provides Notice of that determination to
Bottler during the Approval Period.

 

  24.2.2.3. The “Approval Period” means the sixty (60) day period following
Company’s receipt of Bottler’s Potential Buyer list and any additional
information reasonably requested by Company from Bottler regarding the Potential
Buyers unless Bottler is requesting approval in response to an unsolicited bona
fide offer from a Potential Buyer regarding a Sale Transaction in which case the
period will be thirty (30) days following Company’s receipt of Bottler’s
Potential Buyer List.

 

37



--------------------------------------------------------------------------------

  24.2.2.4. An “Approved Potential Buyer” means a Potential Buyer approved by
Company in writing or deemed approved by Company in accordance with Section
24.2.2.2.

 

24.3. Sale of Business to Approved Potential Buyer

 

  24.3.1. At any time during the Term and from time to time, Bottler may (at
Bottler’s sole discretion) provide Company with Notice that Bottler wishes to
enter into a Sale Transaction with an Approved Potential Buyer (an “Approved
Potential Buyer Sale Notice”). The Approved Potential Buyer Sale Notice will
include the details of the proposed Sale Transaction with the Approved Potential
Buyer. Bottler will deliver the Approved Potential Sale Notice in writing to
Company’s Chief Financial Officer, with a copy to Company’s General Counsel.
Bottler’s delivery of an Approved Potential Buyer Sale Notice will not preclude
Bottler from delivering an Exit Notice under Section 24.4.

 

  24.3.2. Bottler may (at Bottler’s sole discretion) enter into a binding
agreement for the Sale Transaction with the Approved Potential Buyer, on terms
and conditions (including purchase price) mutually agreed by Bottler and the
Approved Potential Buyer, within one hundred eighty (180) days following
Bottler’s delivery of the Approved Potential Buyer Sale Notice to Company.

 

  24.3.2.1. If Bottler identified more than one (1) Approved Potential Buyer in
its Approved Potential Buyer Sale Notice, then Bottler may engage in an auction
process with such Approved Potential Buyers, and may (at Bottler’s discretion)
enter into a binding agreement for a Sale Transaction with the Approved
Potential Buyer selected by Bottler within one hundred eighty (180) days
following Bottler’s delivery of the Approved Potential Buyer Sale Notice to
Company. The consummation of a Sale Transaction with an Approved Potential Buyer
as contemplated under Section 24.3.2 will not constitute a breach or default
under this Agreement or any Related Agreement.

 

  24.3.3. If Bottler and an Approved Potential Buyer consummate the Sale
Transaction as contemplated in Section 24.3.2, then the Business will continue
to be bound by the terms and conditions of this Agreement, without modification.
If requested by Company, the Approved Potential Buyer will confirm in writing
that the Business will continue to market, promote, distribute and sell Covered
Beverages and Related Products in the Territory subject to, and in accordance
with, the terms and conditions of this Agreement and the Related Agreements,
without modification.

 

  24.3.4. If Bottler and the Approved Potential Buyer do not enter into a
binding agreement for a Sale Transaction within the one hundred eighty (180) day
period following Bottler’s delivery of the Approved Potential Buyer Sale Notice,
then Bottler will be required to re-submit an Approved Potential Buyer Sale
Notice in accordance with Section 24.3.1 before entering into a Sale Transaction
with an Approved Potential Buyer.

 

38



--------------------------------------------------------------------------------

24.4. Sale of Business without an Approved Potential Buyer

 

  24.4.1. At any time and from time to time during the Term, Bottler may, at
Bottler’s sole discretion, provide Company with Notice that Bottler wishes to
enter into a Sale Transaction, but that Bottler has not identified an Approved
Potential Buyer or has not reached terms with an Approved Potential Buyer that
are acceptable to Bottler (an “Exit Notice”). Bottler’s delivery of an Exit
Notice will not preclude Bottler from delivering an Approved Buyer Sale Notice
and pursuing both alternatives at the same time.

 

  24.4.1.1. The Exit Notice will include the material terms and conditions
(including price and form of consideration) of the proposed Sale Transaction by
Bottler. Bottler will deliver the Exit Notice in writing to Company’s Chief
Financial Officer, with a copy to Company’s General Counsel.

 

  24.4.1.2. The Exit Notice will include the following unaudited written
management information (to the extent that it is in Bottler’s possession or
control and is ordinarily and customarily produced and used by Bottler for each
of the three (3) year periods ending on the last day of the quarter preceding
the date of the delivery of the Exit Notice): (a) revenues with respect to the
Business for the relevant period then ended in both dollars and cases;
(b) statements of income down to the contribution margin level for the Covered
Beverages and Related Products for the relevant period then ended; (c) most
current management bills of cost for each of the Covered Beverages and Related
Products; (d) a copy of each of the then currently effective and enforceable
distribution agreements for distribution of the Covered Beverages and Related
Products; (e) business plan volumes and strategic plans for the Business; and
(f) material claims relating to the Business of which Bottler has knowledge. All
of the foregoing information is collectively referred to as the “Base
Information”. Bottler will also provide such additional information (the
“Additional Information”) as reasonably requested by Company and as Bottler and
Company may agree is desirable to facilitate Company’s valuation of the
Business.

 

  24.4.1.3. Bottler and Company will work together in good faith to negotiate
the terms and conditions of a binding agreement under which Company or Company’s
designee would acquire Bottler’s Business, including the purchase price for the
Business. If the parties cannot mutually agree upon the purchase price for the
Business within one hundred twenty (120) days following Bottler’s delivery of
the Exit Notice, then Bottler will notify Company in writing as to whether
Bottler wishes to (i) terminate the process, or (ii) cause the value of the
Business to be determined in accordance with the valuation process specified in
Section 26 (the “Valuation Process”).

 

39



--------------------------------------------------------------------------------

  24.4.1.4. Once the value of the Business has been established either by mutual
agreement of Bottler and Company, or through the Valuation Process, Bottler will
have the right, in its sole discretion, to deliver Notice to Company that
Bottler wishes to sell the Business to Company (or Company’s designee) at the
agreed purchase price (or the purchase price established through the Valuation
Process, as the case may be) (a “Company Sale Notice”). The Company Sale Notice
must be delivered by Bottler to Company, if at all, within sixty (60) days
following the determination of the purchase price for the Business (by mutual
agreement or through the Valuation Process, as the case may be). The Company
Sale Notice will constitute a binding offer by Bottler to sell the Business to
Company or Company’s designee in accordance with the terms of this Section 24.4;
provided that Bottler may withdraw such offer at any time prior to closing of
such transaction, if and only if Bottler (a) reimburses Company for all third
party out of pocket expenses incurred by Company in connection with the exercise
by Bottler of its rights under this Section 24; and (b) exercises such right to
withdraw an offer no more than once every three (3) years.

 

  24.4.2. If Bottler delivers a Company Sale Notice as contemplated above, then,
within thirty (30) days following Company’s receipt of the Company Sale Notice,
Company must elect (in Company’s sole discretion) either (1) to acquire the
Business (or cause the Business to be acquired by Company’s designee) in
accordance with this Section 24.4, or (2) to amend this Agreement as
contemplated in Schedule 24.4.2. Prior to the expiration of such thirty (30) day
period, Company will provide Notice of its election to Bottler. If Bottler
provides Notice to Company that Company has failed to make an election under
this Section 24.4.2 within the thirty (30) day period, and Company fails to
deliver Notice of its election within ten (10) days following receipt of such
notice from Bottler, then Company will be deemed to have elected to amend this
Agreement as contemplated in Schedule 24.4.2.

 

  24.4.2.1. If Company delivers a Notice under Section 24.4.2 that Company (or
Company’s designee) will acquire the Business, then Company or Company’s
designee will acquire the Business for cash (unless otherwise mutually agreed)
at the purchase price mutually agreed by Company (or Company’s designee) and
Bottler, or, the purchase price established through the Valuation Process, as
applicable.

 

  24.4.2.2.

If Company delivers a Notice under Section 24.4.2 that Company (or Company’s
designee) will acquire the Business, then Company will acquire the Business on
the terms and conditions (other than purchase price) mutually agreed upon by
Bottler and Company (or Company’s designee). If Bottler and Company (or
Company’s

 

40



--------------------------------------------------------------------------------

  designee) are unable to agree on terms and conditions of sale (other than
purchase price) within sixty (60) days following Company’s delivery of a Notice
under Section 24.4.2 that Company (or Company’s designee) will acquire the
Business, then Company or Company’s designee will acquire the Business on the
terms and conditions specified in Schedule 24.4.1. The failure to reach
agreement on the terms and conditions (other than price) will in no event result
in a deemed election to amend the terms of this Agreement. The purchase price
for the Business will be paid in cash at closing, unless otherwise agreed by
Bottler and Company (or Company’s designee).

 

  24.4.2.3. Closing of the acquisition of the Business by Company or Company’s
designee will occur within ten (10) Business Days following the receipt of all
required consents and regulatory approvals (including expiration of applicable
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act).

 

  24.4.3. If Company delivers a Notice under Section 24.4.2 that Company will
amend this Agreement as contemplated in Schedule 24.4.2, or Company is deemed to
have elected to amend this Agreement as contemplated in Schedule 24.4.2, then
(1) this Agreement will automatically be deemed amended as specified in Schedule
24.4.2 (and Bottler and Company will take whatever actions may be necessary or
appropriate to document and confirm such amendments to this Agreement),
(2) Company will reimburse Bottler for all third party out of pocket expenses
incurred by Bottler in connection with the exercise by Bottler of its rights
under this Section 24, and (3) Bottler may thereafter enter into a Sale
Transaction with a third party selected by Bottler, in its sole discretion (and
as to which Company will have no approval rights), on terms and conditions
mutually agreed by Bottler and the third party buyer selected by Bottler. If
Bottler does consummate the Sale Transaction, then the buyer will acquire the
Business subject to the terms of this Agreement, as modified under Schedule
24.4.2.

 

24.5. Each party shall act promptly and without delay in satisfying its
obligations under this Section 24.

 

25. COMPENSATION TO BOTTLER ON TERMINATION FOR COMMERCIAL IMPRACTICABILITY UNDER
SECTION 19.2.2, FORCE MAJEURE UNDER SECTION 20.2.2.2, DEFINED EVENTS UNDER
SECTION 21 OR DEFICIENCY TERMINATION UNDER SECTION 22

 

25.1. If at any time during the Initial Term or any Additional Term, Company
exercises its right to terminate this Agreement in accordance with
Section 19.2.2, Section 20.2.2.2, Section 21, or Section 22, Company will send
Notice that Company will acquire the Business in accordance with this Section 25
(a “Purchase Notice”).

 

25.2. Upon receipt of a Purchase Notice from Company, except as provided in
Section 25.2.1, Bottler shall sell the Business to Company (or Company’s
designee) and Company (or its designee) shall purchase the Business from Bottler
for cash (unless otherwise mutually agreed) at the price determined in
accordance with the Valuation Process specified in Section 26 and on the other
terms and conditions specified in Schedule 24.4.1.

 

41



--------------------------------------------------------------------------------

  25.2.1. If this Agreement terminates under Section 22.1.4 (solely as a result
of Bottler’s willful misconduct), Section 22.1.6, or Section 22.1.7, then
Company will purchase the Business from Bottler for cash (unless otherwise
mutually agreed) at a price equal to eighty-five percent (85%) of the price
determined in accordance with the Valuation Process specified in Section 26.

 

25.3. Closing of the acquisition of the Business by Company or its designee
under this Section 25 will occur within ten (10) Business Days following the
receipt of all required consents and regulatory approvals (including expiration
of applicable waiting periods under the Hart-Scott-Rodino Antitrust Improvements
Act) and after determination of the Business Value in accordance with the
Valuation Process (if applicable).

 

25.4. The acquisition agreement providing for the acquisition of Bottler’s
Business by Company or its designee in accordance with Section 24 or this
Section 25 will include mutual releases of claims (other than claims arising
under the terms of such acquisition agreement).

 

  25.4.1. Without limiting the preceding sentence, amounts paid by Company
(directly or through a Company Affiliate) or Company’s designee to Bottler as
required under this Section 25 will be in lieu of, and in full satisfaction of,
any claims whatsoever that Bottler may have against Company in connection with
the Covered Beverages or Related Products or Bottler’s Business, including any
payment due to Bottler other than (a) any trade payables due in the ordinary
course of business, (b) any other undisputed amounts then due and owing, (c) any
indemnification, contribution, or other similar rights Bottler may have against
Company with respect to a third party claim (including any claim by a
Governmental Authority) arising out of any actual or threatened action, suit,
proceeding or investigation brought against Bottler, (d) any post-closing
adjustments provided for in acquisition agreements between Company (or any of
its Affiliates) and Bottler (or any of its Affiliates) with respect to Territory
acquired from CCR described in Exhibit C-2 (e.g., purchase price adjustments
based on determination of the net book value of transferred assets as of
closing), or (d) as otherwise may be agreed by Company and Bottler.

 

  25.4.2. The parties acknowledge and agree that the remedies at law of Company
or Bottler for any actual or threatened breach of the covenants in Sections 24,
25 or 26 would be inadequate and that the non-breaching party will be entitled
to specific performance of the covenants in Sections 24, 25 and 26, including
entry of an ex parte, temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against acts or omissions in
violation of Sections 24, 25 or 26, or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses that the non-breaching
party may be legally entitled to recover.

 

26. VALUATION

 

26.1. If Bottler decides to sell the Business as contemplated under Section 24
and Bottler and Company are unable to mutually agree upon a purchase price
within the one hundred twenty (120) day negotiation period specified in
Section 24.4.1.3, or if Company is to acquire the Business as contemplated under
Section 25, then the purchase price for the Business will be established in
accordance with this Section 26.

 

42



--------------------------------------------------------------------------------

26.2. Bottler and Company will each appoint a Valuation Expert within five
(5) Business Days after the expiration of the applicable negotiation period
under Section 24.4.1.3 (or after receipt by Bottler of a Purchase Notice from
Company under Section 25.1 if applicable), and will instruct each Valuation
Expert to provide its final valuation no later than sixty (60) days after such
appointment.

 

  26.2.1. “Valuation Expert” means an independent and reputable valuation firm
or investment banking firm of national standing, that (i) has had no business
relationship of any nature (whether directly or through any of its Affiliates)
with either Company or Bottler or their respective Affiliates in the twelve
months prior to its selection, (ii) is not, directly or through any of its
Affiliates, in then-current discussions with either Company or Bottler or any of
their respective Affiliates regarding a proposed future engagement, and
(iii) has no other conflict of interest or financial interest in the proposed
transaction (other than receipt of its fee as discussed below). No Valuation
Expert will be permitted to receive a fee other than a fixed fee, which fee
shall not be contingent on the closing of the transaction or calculated based on
the Business Value.

 

  26.2.2. “Business Value” means the value of the Business as finally determined
under the Valuation Process.

 

26.3. Each Valuation Expert will perform a valuation of the Business.

 

26.4. If the valuations differ by less than ten percent (10%) of the higher
valuation, the average of the two valuations will be the value of the Business.

 

26.5. If the valuations differ by ten percent (10%) of the higher valuation or
more, the Valuation Experts will appoint a third Valuation Expert who will value
the Business and will be instructed to provide its final valuation no later than
sixty (60) days after its appointment.

 

  26.5.1. In this event, the value of the Business will be the average of the
two valuations with the smallest difference in the reported value, unless one
valuation is the average of the other two valuations, in which case such
valuation will be the value of the Business (measured on an absolute basis).

 

26.6. The Valuation Experts will be instructed to determine the fair value of
the Business by determining the fair market value of the Business as if sold as
a going concern, as between a willing buyer and a willing seller not under a
compulsion to buy or sell in an arm’s-length transaction, taking into account
all relevant factors, and using such methods as the Valuation Experts deem
appropriate, subject to the specific instructions set forth in Schedule 26.

 

26.7. Each party will have the right to review all information and materials
furnished by the other party to the Valuation Experts, and each party will
cooperate in good faith to correct any errors in the information and materials
provided by that party prior to submission to the Valuation Experts.

 

26.8. If a third Valuation Expert is used, as contemplated above, the third
Valuation Expert will not be provided access to the valuations performed by the
first two Valuation Experts.

 

26.9. The fees and expenses incurred in connection with the Valuation Process
will be borne equally by Bottler and Company; provided, however, that if a third
Valuation Expert is required under the foregoing provisions, then the party who
appointed the Valuation Expert whose valuation differs more from the Business
Value as finally determined (measured on an absolute basis) will be responsible
for the fees and expenses of the third Valuation Expert.

 

43



--------------------------------------------------------------------------------

27. POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

 

27.1. Upon the expiration without renewal or earlier termination of this
Agreement and thereafter:

 

  27.1.1. Bottler must not distribute or sell the Covered Beverages or Related
Products or make any use of the Trademarks, Finished Product or advertising,
marketing or promotional material used or intended for use by Bottler in
connection with the distribution and sale of the Covered Beverages or Related
Products;

 

  27.1.2. Bottler must promptly eliminate all references to Company, the Covered
Beverages, the Related Products and the Trademarks from the premises, delivery
vehicles, vending machines, coolers and other equipment of Bottler and from all
business stationery and all written, graphic, electromagnetic, digital or other
advertising, marketing or promotional material used or maintained by Bottler,
and Bottler must not hold forth in any manner whatsoever that Bottler has any
connection with Company, the Covered Beverages, the Related Products or the
Trademarks; and

 

  27.1.3. All rights and obligations under this Agreement, whether specifically
set out or whether accrued or accruing by use, conduct or otherwise, will
expire, cease and end, excepting (a) all provisions concerning the obligations
of Bottler as set forth in Sections 24 through 27, (b) all provisions concerning
the obligations of Company as set forth in Sections 24 through 26, (c) all
claims for amounts due and payable by one party to the other under the terms of
this Agreement as of the date of termination, and (d) each of Sections 28
through 44, all of which will continue in full force and effect, provided always
that this provision will not affect any rights either party may have against the
other in respect of any claim for nonpayment of any debt or account owed by
Bottler to Company or Company Authorized Suppliers or by Company or any
Authorized Company Authorized Suppliers to Bottler.

 

28. COMPANY’S RIGHT OF ASSIGNMENT

Company or, solely with respect to the Sub-Bottling Territory, Company and CCR,
may assign any of their rights and delegate all or any of their duties or
obligations under this Agreement to one or more of their Affiliates; provided,
however, that any such delegation will not relieve Company or, solely with
respect to the Sub-Bottling Territory, Company and CCR, from any of its
contractual obligations under this Agreement.

 

29. LITIGATION

 

29.1. Company reserves and has the sole and exclusive right and responsibility
to institute any civil, administrative or criminal proceedings or actions, and
generally to take or seek any available legal remedy it deems desirable, for the
protection of its reputation, the Trademarks, and other intellectual property
rights, as well as for the Covered Beverages and Related Products, and to defend
any action affecting these matters.

 

44



--------------------------------------------------------------------------------

29.2. At the request of Company, Bottler will render reasonable assistance in
any such action, including, if requested to do so in the sole discretion of
Company, allowing Bottler to be named as a party to such action. However, no
financial burden will be imposed on Bottler for rendering such assistance.

 

29.3. Bottler shall not have any claim against Company or CCR as a result of
such proceedings or action or for any failure to institute or defend such
proceedings or action.

 

29.4. Bottler must promptly notify Company and CCR of any litigation or
proceedings instituted or threatened against Bottler affecting these matters.

 

29.5. Bottler must not institute any legal or administrative proceedings against
any third party that may affect the interests of Company in the Trademarks
without the prior written consent of Company, which consent Company may grant or
withhold in its sole discretion.

 

29.6. Bottler will consult with Company and CCR on all product liability claims,
proceedings or actions brought against Bottler in connection with the Covered
Beverages or Related Products and will take such action with respect to the
defense of any such claim or lawsuit as Company may reasonably request in order
to protect the interests of Company and CCR in the Covered Beverages and Related
Products or the goodwill associated with the Trademarks.

 

30. INDEMNIFICATION

 

30.1. CCR and Company will indemnify, protect, defend and hold harmless each of
Bottler and its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all claims, liabilities,
losses, damages, injuries, demands, actions, causes of action, suits,
proceedings, judgments and expenses, including reasonable attorneys’ fees, court
costs and other legal expenses (collectively, “Losses”), to the extent arising
from, connected with or attributable to: (a) Company’s or CCR’s manufacture or
handling of the Covered Beverages or Related Products; (b) the breach by Company
or CCR of any provision this Agreement; (c) Bottler’s use, in accordance with
this Agreement and Company guidelines respecting use of Company intellectual
property, of the Trademarks or of package labels, POS materials and other local
marketing and merchandising materials supplied by Company in conjunction with
the distribution and sale of the Covered Beverages or Related Products; or
(d) the inaccuracy of any warranty or representation made by Company or CCR
herein or in connection herewith. None of the above indemnities shall require
Company or CCR to indemnify, protect, defend or hold harmless any indemnitee
with respect to any claim to the extent such claim arises from, is connected
with or is attributable to the negligence or willful misconduct of such
indemnitee.

 

30.2. Bottler will indemnify, protect, defend and hold harmless each of Company
and its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all Losses to the extent
arising from, connected with or attributable to: (a) Bottler’s handling,
distribution, promotion, marketing, and sale of the Covered Beverages or Related
Products (except to the extent caused by Company’s manufacture or handling of
the Covered Beverages or Related Products); (b) the breach by Bottler of any
provision of this Agreement; or (c) the inaccuracy of any warranty or
representation made by Bottler herein or in connection herewith. None of the
above indemnities shall require Bottler to indemnify, protect, defend or hold
harmless any indemnitee with respect to any claim to the extent such claim
arises from, is connected with or is attributable to the negligence or willful
misconduct of such indemnitee.

 

45



--------------------------------------------------------------------------------

30.3. Neither party will be obligated under this Section 30 to indemnify the
other party for Losses consisting of lost profits or revenues, loss of use, or
similar economic loss, or for any indirect, special, incidental, consequential
or similar damages (“Consequential Damages”) arising out of or in connection
with the performance or non-performance of this Agreement (except to the extent
that an indemnified third party claim asserted against a party includes
Consequential Damages).

 

31. BOTTLER’S INSURANCE

Bottler shall obtain and maintain a policy of insurance with insurance carriers
in such amounts and against such risks as would be maintained by a similarly
situated company of a similar size and giving full and comprehensive coverage
both as to amount and risks covered in respect of matters referred to in
Section 30 (including Bottler’s indemnity of Company contained therein) and
shall on request produce evidence satisfactory to Company of the existence of
such insurance. Compliance with this Section 31 will not limit or relieve
Bottler from its obligations under Section 30. In addition, Bottler will satisfy
the insurance requirements specified on Schedule 31.

 

32. LIMITATION ON BOTTLER REPRESENTATIONS OR DISCLOSURES REGARDING COVERED
BEVERAGES OR RELATED PRODUCTS

Bottler covenants and agrees that, except as required by law, it will make no
representations or disclosures to the public or any Governmental Authority or to
any third party concerning the attributes of the Covered Beverages or Related
Products (other than statements consistent with representations or disclosures
previously made or authorized by Company), without the prior written consent of
Company. If Bottler is required to make any such representations or disclosures
to a Governmental Authority, Bottler first will notify Company before making any
such representation or disclosure and will cooperate with Company in good faith
to ensure the accuracy of all such information (except to the extent that such
Notice and cooperation would otherwise be prohibited under applicable law). This
Section 32 will not apply to financial information disclosed in accordance with
applicable securities laws or to marketing and advertising materials used in the
ordinary course of business consistent with the provisions of this Agreement.

 

33. INCIDENT MANAGEMENT

 

33.1. Company and Bottler recognize that incidents may arise that can threaten
the reputation and business of Bottler and/or negatively affect the good name,
reputation and image of Company and the Trademarks.

 

33.2. In order to address such incidents, including any questions of quality of
the Covered Beverages or Related Products that may occur, Bottler will designate
and organize an incident management team and inform Company of the members of
such team.

 

33.3. Bottler further agrees to cooperate fully with Company and such third
parties as Company may designate and coordinate all efforts to address and
resolve any such incident consistent with procedures for crisis management that
may be issued to Bottler by Company from time to time.

 

34. SEVERABILITY

If any provision of this Agreement is or becomes legally ineffective or invalid,
the validity or effect of the remaining provisions of this Agreement shall not
be affected; provided that the invalidity or ineffectiveness of such provision
shall not prevent or unduly hamper performance hereunder or prejudice the
ownership or validity of the Trademarks.

 

46



--------------------------------------------------------------------------------

35. AMENDMENT AND RESTATEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND
REQUIREMENTS FOR MODIFICATION

 

35.1. As to all matters and things herein mentioned, the parties agree:

 

  35.1.1. The existing bottle contracts between Company and its Affiliates and
Bottler and its Affiliates, including those contracts identified on Exhibit D,
are hereby amended, restated and superseded in their entirety, and all rights,
duties and obligations of Company and Bottler regarding the Trademarks and the
manufacture, packaging, distribution and sale of the Covered Beverages and
Related Products shall be determined under this Agreement, without regard to the
terms of any prior agreement and without regard to any prior course of conduct
between the parties (the parties acknowledge that any existing bottle contract
between Company and Bottler that is not listed on Exhibit D is nevertheless
superseded hereby), except as specifically provided in Section 35.1.4.

 

  35.1.2. This Agreement sets forth the entire agreement between Company, CCR
and Bottler with respect to the subject matter hereof, and all prior
understandings, commitments or agreements relating to such matters between the
parties or their predecessors-in-interest are of no force or effect and are
cancelled hereby, except as specifically provided in Section 35.1.4.

 

  35.1.3. Any waiver, amendment or modification of this Agreement or any of its
provisions, and any consents given under this Agreement shall not be binding
upon Bottler, CCR or Company unless made in writing, signed by an officer or
other duly qualified and authorized representative of company that it purports
to bind.

 

  35.1.4. Section 35.1.1 and Section 35.1.2 are not intended to affect in any
way the rights and obligations of Bottler (or any of its Affiliates) or Company
(or any of its Affiliates) under the agreements listed in Schedule 35.1.4.

 

36. NO WAIVER

Failure of Company, CCR or Bottler (including any of their respective
Affiliates) to exercise promptly any right herein granted, or to require strict
performance of any obligation undertaken herein by the other party, shall not be
deemed to be a waiver of such right or of the right to demand subsequent
performance of any and all obligations herein undertaken by Bottler or by CCR or
by Company.

 

37. NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

 

37.1. Bottler is an independent contractor and is not an agent of, or a partner
or joint venturer with, CCR or Company.

 

47



--------------------------------------------------------------------------------

37.2. Each of Company and CCR, on the one hand, and Bottler, on the other hand,
agree that it will neither represent, nor allow itself to be held out as an
agent of, or partner or joint venturer with the other (including any of its
Affiliates).

 

37.3. Bottler and CCR and Company do not intend to create, and this Agreement
shall not be construed to create, a partnership, joint venture, agency, or any
form of fiduciary relationship. Each party covenants and agrees never to assert
that a partnership, joint venture or fiduciary relationship exists or has been
created under or in connection with this Agreement and the Related Agreements.
There is no partnership, joint venture, agency, or any form of fiduciary
relationship existing between Bottler and CCR or Bottler and Company, but if it
there is determined or found to be a partnership, joint venture, or agency, then
Bottler CCR, and Company expressly disclaim all fiduciary duties that might
otherwise exist under applicable law.

 

37.4. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any Person, other than the parties to this Agreement and their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained in this
Agreement. This Agreement does not, and is not intended to, confer any rights or
remedies upon any Person other than Bottler and Company.

 

38. HEADINGS AND OTHER MATTERS

 

38.1. The headings herein are solely for the convenience of the parties and
shall not affect the interpretation of this Agreement.

 

38.2. As used in this Agreement, the phrase “including” means “including,
without limitation” in each instance.

 

38.3. References in this Agreement to Sections are to the respective Sections of
this Agreement, and references to Exhibits and Schedules are to the respective
Exhibits and Schedules to this Agreement as they may be amended from time to
time.

 

39. EXECUTION IN MULTIPLE COUNTERPARTS

The parties may execute this Agreement in counterparts, each of which is deemed
an original and all of which only constitute one original.

 

40. NOTICE AND ACKNOWLEDGEMENT

 

40.1. Notices.

 

  40.1.1. Requirement of a Writing and Permitted Methods of Delivery.

Each party giving or making any notice, request, demand or other communication
(each, a “Notice”) pursuant to this Agreement must give the Notice in writing
and use one of the following methods of delivery, each of which for purposes of
this Agreement is a writing:

 

  40.1.1.1. Personal delivery;

 

48



--------------------------------------------------------------------------------

  40.1.1.2. Registered or Certified Mail, in each case, return receipt requested
and postage prepaid;

 

  40.1.1.3. Nationally recognized overnight courier, with all fees prepaid; or

 

  40.1.1.4. E-mail (followed by delivery of an original by another delivery
method provided for in this Section).

 

  40.1.2. Addressees and Addresses.

Each party giving a Notice must address the Notice to the appropriate person at
the receiving party (the “Addressee”) at the address listed below or to another
Addressee or at another address designated by a party in a Notice pursuant to
this Section.

 

 

Company:

 

 

   

 

   

 

    Attention:     E-mail:  

With a copy to:

 

 

   

 

   

 

    Attention: General Counsel     E-mail:  

CCR:

 

 

   

 

   

 

    Attention:     E-mail:  

With a copy to:

 

 

   

 

   

 

    Attention: General Counsel     E-mail:

 

49



--------------------------------------------------------------------------------

  Bottler:  

 

   

 

   

 

    Attention:     E-mail:   With a copy to:  

 

   

 

   

 

    Attention:     E-mail:

 

  40.1.3. Effectiveness of a Notice.

Except as specifically provided elsewhere in this Agreement, a Notice is
effective only if the party giving or making the Notice has complied with
subsections (a) and (b) and if the Addressee has received the Notice. A Notice
is deemed to have been received as follows:

 

  40.1.3.1. If a Notice is delivered in person, when delivered to the Addressee.

 

  40.1.3.2. If delivered by Registered or Certified Mail, upon receipt by
Addressee, as indicated by the date on the signed receipt.

 

  40.1.3.3. If delivered by nationally recognized overnight courier service, one
Business Day after deposit with such courier service.

 

  40.1.3.4. If sent by e-mail, when sent (if followed promptly by delivery of an
original by another delivery method provided for in this Section).

 

  40.1.3.5. If the Addressee rejects or otherwise refuses to accept the Notice,
or if the Notice cannot be delivered because of a change in address for which no
Notice was given, then upon the rejection, refusal or inability to deliver.

 

  40.1.3.6. Despite the other clauses of this Section 40.1.3, if any Notice is
received after 5:00 p.m. on a Business Day where the Addressee is located, or on
a day that is not a Business Day where the Addressee is located, then the Notice
is deemed received at 9:00 a.m. on the next Business Day where the Addressee is
located.

 

40.2. If Bottler’s signature or acknowledgment is required or requested with
respect to any document in connection with this Agreement and any employee or
representative authorized by Bottler “clicks” in the appropriate space on the
website designated by Company or takes such other action as may be indicated by
Company, Bottler shall be deemed to have signed or acknowledged the document to
the same extent and with the same effect as if Bottler had signed the document
manually; provided, however, that no such signature or acknowledgment shall
amend or vary the terms and conditions of this Agreement.

 

50



--------------------------------------------------------------------------------

40.3. Bottler acknowledges and agrees that Bottler has the ability and knowledge
to print information delivered to Bottler electronically, or otherwise knows how
to store that information in a way that ensures that it remains accessible to
Bottler in an unchanged form.

 

41. CHOICE OF LAW AND VENUE

 

41.1. This Agreement shall be interpreted, construed and governed by and in
accordance with the laws of the State of Georgia, United States of America,
without giving effect to any applicable principles of choice or conflict of
laws, as to contract formation, construction and interpretation issues, and the
federal trademark laws of the United States of America as to trademark matters.

 

41.2. The parties agree that any lawsuit commenced in connection with, or in
relation to, this Agreement must be brought in a United States District Court,
if there is any basis for federal court jurisdiction. If the party bringing such
action reasonably concludes that federal court jurisdiction does not exist, then
the party may commence such action in any court of competent jurisdiction.

 

42. CONFIDENTIALITY

 

42.1. For purposes hereof:

 

  42.1.1. “Confidential Business Information”

means any valuable, secret business information, other than Trade Secrets, that
a Disclosing Party designates or identifies as confidential at the time of
disclosure or is by its nature recognizable as confidential information to a
reasonably prudent person with knowledge of the Disclosing Party’s business and
industry. Confidential Business Information includes any confidential business
information provided to Disclosing Party by any third party that the Disclosing
Party is obligated to hold in confidence as confidential business information.

 

  42.1.2. “Disclosing Party”

means the party disclosing any Proprietary Information under this Agreement,
whether such party is Bottler or Company or any of their respective Affiliates
and whether such disclosure is directly from the Disclosing Party or through the
Disclosing Party’s employees or agents.

 

  42.1.3. “Proprietary Information”

means Trade Secrets, Confidential Business Information, and any other
information or materials that in whole or in part include or are developed or
based on any Trade Secrets or Confidential Business Information. Proprietary
Information does not include any information that: (a) was in the Receiving
Party’s possession without restriction as to confidentiality, before receipt
from the Disclosing Party; (b) is or becomes a matter of public knowledge
through no breach of agreement or other fault of the Receiving Party; (c) is
rightfully received by the Receiving Party from a third

 

51



--------------------------------------------------------------------------------

party without a duty of confidentiality; (d) is disclosed by the Disclosing
Party to a third party without a duty of confidentiality on the third party;
(e) is independently developed by the Receiving Party without regard to the
Proprietary Information of the Disclosing Party; or (f) is disclosed by the
Receiving Party with the Disclosing Party’s prior written approval.

 

  42.1.4. “Receiving Party”

means the party receiving any Proprietary Information under this Agreement,
whether such party is Bottler or Company or their respective Affiliates and
whether such disclosure is received directly or through the Receiving Party’s
employees or agents.

 

  42.1.5. “Trade Secrets”

mean trade secrets of a Disclosing Party as defined under applicable law, as
amended from time to time, including, without regard to form, technical or
non-technical data, a formula, a pattern, a compilation, a program, a software
program, a device, a method, a technique, a drawing, a process, financial data,
financial plans, product plans, non-public forecasts, studies, projections,
analyses, all customer data of any kind, or a list of actual or potential
customers or suppliers, business and contractual relationships, or any
information similar to the foregoing that: (a) derives economic value, actual or
potential, from not being generally known and not being readily ascertainable by
proper means to other persons who can obtain economic value from its disclosure
or use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. Trade Secrets include any trade secret
information provided to Disclosing Party by any third party that the Disclosing
Party is obligated to hold in confidence as a trade secret.

 

42.2. In the performance of this Agreement, each party may disclose to the other
party certain Proprietary Information. The Proprietary Information of the
Disclosing Party will remain the sole and exclusive property of the Disclosing
Party or a third party providing such information to the Disclosing Party. The
disclosure of the Proprietary Information to the Receiving Party does not confer
upon the Receiving Party any license, interest, or right of any kind in or to
the Proprietary Information, except as expressly provided under this Agreement.

 

42.3. At all times and notwithstanding any termination or expiration of this
Agreement or any amendment hereto, the Receiving Party agrees that it will hold
in strict confidence and not disclose to any third party the Proprietary
Information of the Disclosing Party, except as approved in writing by the
Disclosing Party. The Receiving Party will only permit access to the Proprietary
Information of the Disclosing Party to those of its or its Affiliates’ employees
or authorized representatives having a need to know and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
at least as restrictive as those contained in this Agreement (including external
auditors, attorneys and consultants).

 

42.4. The Receiving Party will be responsible to the Disclosing Party for any
third party’s use and disclosure of the Proprietary Information that the
Receiving Party provides to such third party in accordance with this Agreement.
The Receiving Party will use at least the same degree of care it would use to
protect its own Proprietary Information of like importance, but in any case with
no less than a reasonable degree of care, including maintaining information
security standards specific to such information as set forth in this Agreement.

 

52



--------------------------------------------------------------------------------

42.5. If the Receiving Party is required by a Governmental Authority or
applicable law to disclose any of the Proprietary Information of the Disclosing
Party, the Receiving Party will (a) first give Notice of such required
disclosure to the Disclosing Party (to the extent permitted by applicable law),
(b) if requested by the Disclosing Party, use reasonable efforts to obtain a
protective order requiring that the Proprietary Information to be disclosed be
used only for the purposes for which disclosure is required, (c) if requested by
the Disclosing Party, take reasonable steps to allow the Disclosing Party to
seek to protect the confidentiality of the Proprietary Information required to
be disclosed, and (d) disclose only that part of the Proprietary Information
that, after consultation with its legal counsel, it determines that it is
required to disclose.

 

42.6. Each Party will immediately notify the other Party in writing upon
discovery of any loss or unauthorized use or disclosure of the Proprietary
Information of the other Party.

 

42.7. The Receiving Party will not reproduce the Disclosing Party’s Proprietary
Information in any form except as required to accomplish the intent of this
Agreement. Any reproduction of any Proprietary Information by the Receiving
Party will remain the property of the Disclosing Party and must contain any and
all confidential or proprietary Notices or legends that appear on the original,
unless otherwise authorized in writing by the Disclosing Party.

 

42.8. Neither Party will communicate any information to the other Party in
violation of the proprietary rights of any third party.

 

42.9. Upon the earlier of termination of this Agreement, written request of the
Disclosing Party, or when no longer needed by the Receiving Party for
fulfillment of its obligations under this Agreement, the Receiving Party will,
if requested by the Disclosing Party, either: (a) promptly return to the
Disclosing Party all documents and other tangible materials representing the
Disclosing Party’s Proprietary Information, and all copies thereof in its
possession or control, if any; or (b) destroy all tangible copies of the
Disclosing Party’s Proprietary Information in its possession or control, if any,
in each case, except to the extent that such action would violate applicable
regulatory or legal requirements. Each party’s counsel may retain one copy of
documents and communications between the Parties as necessary for archival
purposes or regulatory purposes.

 

43. ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

The parties acknowledge and agree that the terms and conditions of this
Agreement have been the subject of active and complete negotiations, and that
such terms and conditions must not be construed in favor of or against any party
by reason of the extent to which a party or its professional advisors may have
participated in the preparation of this Agreement.

 

44. RESERVATION OF RIGHTS

Company reserves all rights not expressly granted to Bottler under this
Agreement or Related Agreements.

[Signature page follows]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EACH OF COMPANY AND CCR AT ATLANTA, GEORGIA, AND BOTTLER AT
                    HAVE CAUSED THESE PRESENTS TO BE EXECUTED IN TRIPLICATE BY
THE DULY AUTHORIZED PERSON OR PERSONS ON THEIR BEHALF ON THE DATES INDICATED
BELOW.

THE COCA-COLA COMPANY

 

By:  

 

  Authorized Representative Date:  

 

COCA-COLA REFRESHMENTS USA, INC. By:  

 

  Authorized Representative Date:  

 

[BOTTLER] By:  

 

  Authorized Representative Date:  

 

[Signature Page to Comprehensive Beverage Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Covered Beverages

The following Beverages and all SKUs, packages, flavor, calorie and other
variations (e.g., Sprite Cranberry, Sprite Zero Cranberry) of each such Beverage
offered by Company that are identified by the primary Trademark that also
identifies such Beverage or any modification of such primary Trademark, such as,
e.g., the primary Trademark used in conjunction with a prefix, a suffix or other
modifier:

Coca-Cola

Caffeine Free Coca-Cola

Diet Coke

Diet Coke with Lime

Diet Coke with Splenda®

caffeine free Diet Coke

Coca-Cola Life

Coca-Cola Zero

caffeine free Coca-Cola Zero

Cherry Coke

Diet Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

Barq’s

Diet Barq’s

DASANI

DASANI Plus

DASANI Sparkling

Fanta

Fanta Zero

Fresca

Mello Yello

Mello Yello Zero

PiBB Xtra

PiBB Zero

Seagram’s ginger ale

Seagram’s mixers

Seagram’s seltzer water

Sprite

Sprite Zero

TaB

VAULT

VAULT Zero

Delaware Punch

FUZE

FUZE Tea

 

Exhibit A – page 1



--------------------------------------------------------------------------------

FUZE Juices

FUZE Refreshments

FUZE slenderize

Glacéau Vitaminwater

Glacéau Vitaminwater Energy

Glacéau Vitaminwater Zero

Glacéau Smartwater

Glacéau Fruitwater

POWERADE

POWERADE ZERO

[TCCC to add new Beverages, if any, that it introduces via DSD prior to
execution of this Agreement.]

The following Multiple Route To Market Beverages may be distributed in the
Territory via Direct Store Delivery only to the extent specified below,
provided, however, that if Company reasonably believes that Bottler’s
distribution of any of the Beverages described below does not conform to these
conditions, Company will provide Bottler with Notice of the circumstances and a
period of 90 days to address such circumstances before asserting that Bottler is
in breach of this Agreement:

All flavors of Minute Maid® Juices To Go in cans and PET bottles with volume
between 10.0 fluid ounces and 1.0 liter, and in such other single serve packages
to which Company from time to time provides prior written consent, which consent
shall not be unreasonably withheld.

All flavors of Minute Maid® Refreshment (cold fill) in 2 liter PET bottles, 12
fluid ounce cans, 20 fluid ounce PET bottles, 16 fluid ounce PET bottles, and
500 milliliter PET bottles, and in such other single serve packages to which
Company from time to time provides prior written consent, which consent shall
not be unreasonably withheld.

All flavors of Gold Peak (hot fill) in 500 milliliter PET Bottles, 64 ounce
(1.89 Liter) PET Bottles, and PET bottles with volume between 16.9 fluid ounces
and 1.0 liter, and in such other single serve packages to which Company from
time to time provides prior written consent, which consent shall not be
unreasonably withheld.

All flavors of Honest Tea and Honest Ade in 59 fluid ounce PET bottles and in
PET bottles with volume between 16.9 fluid ounces and 1.0 liter, and in such
other single serve packages to which Company from time to time provides prior
written consent, which consent shall not be unreasonably withheld.

 

Exhibit A – page 2



--------------------------------------------------------------------------------

EXHIBIT B

Trademarks

All trademarks, whether owned by Company, licensed by Company or otherwise
authorized and approved for use by Company, to identify a Covered Beverage or
Related Product identified on Exhibit A or Exhibit F, including any amendments
thereto, including:

Coca-Cola

Coca-Cola (Script)

Coca-Cola (Red Disk icon)

Coke

Coca-Cola Bottle (2D symbol and 3D shape)

Dynamic Ribbon

Diet Coke

Coca-Cola Life

Coca-Cola Zero

Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

Barq’s

Delaware Punch

Fanta

Fanta Zero

Fresca

Mello Yello

Mello Yello Zero

PiBB

PiBB Xtra

PiBB Zero

Seagram’s

Sprite

SPRITE Bottle (2D symbol and 3D shape)

Sprite Zero

TaB

VAULT

VAULT Zero

DASANI

DASANI Plus

DASANI Drops

DASANI Sparkling

FUZE

FUZE slenderize

FUZE Refreshments

FUZE Drops

Gold Peak

Glacéau Vitaminwater

 

Exhibit B – page 1



--------------------------------------------------------------------------------

Glacéau Vitaminwater Energy

Glacéau Vitaminwater Zero

Glacéau Vitaminwater Zero Drops

Glacéau Smartwater

Glacéau Fruitwater

Honest Tea

Honest Ade

Minute Maid

Minute Maid Drops

Minute Maid Juices to Go

POWERADE

POWERADE MOUNTAIN BERRY BLAST

POWERADE ZERO

POWERADE ZERO DROPS

[TCCC to add new Trademarks, if any, for Covered Beverages or Related Products
that it introduces via DSD prior to execution of this Agreement]

 

Exhibit B – page 2



--------------------------------------------------------------------------------

EXHIBIT C-1

First-Line Territory

[Territorial descriptions for Bottler’s legacy territory to be completed prior
to execution of this Agreement]

 

Exhibit C-1 – page 1



--------------------------------------------------------------------------------

EXHIBIT C-2

Sub-Bottling Territory

[Territorial descriptions for territory granted to Bottler by CCR to be
completed prior to execution of this Agreement]

 

Exhibit C-2 – page 1



--------------------------------------------------------------------------------

EXHIBIT D

Preexisting Contracts

[Note to Draft: To be completed prior to execution of this Agreement].

 

Exhibit D – page 1



--------------------------------------------------------------------------------

EXHIBIT E

Finished Goods Supply Agreement

[Attach Form of FGSA applicable to the 2014 Lead Market territory transactions,
as it may be modified by mutual agreement of the parties]

 

Exhibit E – page 1



--------------------------------------------------------------------------------

EXHIBIT F

Related Products

All SKUs, packages, flavors, calorie or other variations offered by Company of:

POWERADE powder

POWERADE ZERO Drops

DASANI Drops

Minute Maid Drops

Glacéau Vitaminwater Zero Drops

Fuze Drops

[TCCC to add new Related Products, if any, that it introduces via DSD prior to
execution of this Agreement]

The following Multiple Route To Market Related Products may be distributed in
the Territory via Direct Store Delivery only to the extent specified below:

[TBD]

 

Exhibit F – page 1



--------------------------------------------------------------------------------

SCHEDULE 2.31

Permitted Ancillary Businesses

Subject to the limitations set forth in this Schedule 2.31, Company consents
pursuant to Section 13.1.4 of this Agreement to Bottler’s (and its Affiliates’)
distributing, selling, dealing in or otherwise using or handling, as applicable,
Beverages, Beverage Components and other beverage products during the Term of
this Agreement inside or outside of the Territory in connection with operation
of the ancillary businesses identified in this Schedule 2.31, in reliance on
Bottler’s representation that, except as described herein, none of such
ancillary businesses produces, manufactures, prepares, packages, distributes,
sells, deals in or otherwise uses or handles Beverages, Beverage Components or
other beverage products other than the (i) Covered Beverages, (ii) Related
Products, or (iii) the Permitted Beverage Products.

[TBD, subject to further discussion applying approach agreed to for the Lead
Market CBA, and determining and specifying on a case-by-case basis the extent to
which Section 13.4.2 applies].

 

SCHEDULE 2.31 – page 1



--------------------------------------------------------------------------------

SCHEDULE 2.32

Permitted Beverage Products

Bottler may distribute, sell, deal in and otherwise use or handle in the
Territory the following Permitted Beverage Products and any Line Extensions
thereof:

 

  A. Dr Pepper, Dr Pepper cherry, Dr Pepper Ten, Caffeine free Dr Pepper, Diet
Dr Pepper, Diet Dr Pepper cherry, Caffeine free diet Dr Pepper, Cherry Vanilla
Dr Pepper, Diet Cherry Vanilla Dr Pepper, Dr Pepper Vanilla Float, [***].

 

  B. [In the case of any geographic area located within the Sub-Bottling
Territory for which Bottler acquired from CCR the right to distribute [***]]

1. [***]

 

  C. [In the case of any geographic area located within the First-Line Territory
[***]]

1. [***]

 

  D. [***].

 

  E.

 

  F. (a) All “Energy Drinks” as defined under the AMENDED AND RESTATED
DISTRIBUTION AGREEMENT entered into as of [                            ], 2015
between MONSTER ENERGY COMPANY, a Delaware corporation (formerly known as Hansen
Beverage Company) (“MEC”) and Bottler, including the following Energy Drinks
identified on the Initial Product List attached as Exhibit A to such AMENDED AND
RESTATED DISTRIBUTION AGREEMENT:

Monster Energy: Monster Energy, Lo-Carb Monster Energy, Monster Energy Assault,
Juice Monster Khaos Energy + Juice, Juice Monster Ripper Energy + Juice, Monster
Energy Absolutely Zero, Punch Monster Baller’s Blend, Punch Monster Mad Dog,
Monster Energy Unleaded

Monster Energy Ultra: Monster Energy Zero Ultra, Monster Energy Ultra Blue,
Monster Energy Ultra Red, Monster Energy Ultra Sunrise, Monster Energy Ultra
Citron

Monster Energy Extra Strength with Nitrous Technology: Monster Energy Extra
Strength Nitrous Technology Anti Gravity, Monster Energy Extra Strength Nitrous
Technology Super Dry, Monster Energy Extra Strength Nitrous Technology Black Ice

Monster Rehab: Monster Rehab Tea + Lemonade + Energy, Monster Rehab Green Tea +
Energy, Monster Rehab Rojo Tea + Energy, Monster Rehab Tea + Orangeade + Energy,
Monster Rehab Tea + Pink Lemonade + Energy, Monster Rehab + Peach Tea + Energy

Monster Import: Monster Energy Import

Muscle Monster Energy Shake: Muscle Monster Energy Shake Chocolate, Muscle
Monster Energy Shake Vanilla, Muscle Monster Energy Shake Coffee,

 

SCHEDULE 2.32 – page 1

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

Muscle Monster Energy Shake Strawberry, Muscle Monster Energy Shake Peanut
Butter Cup

Java Monster: Java Monster Kona Blend, Java Monster Loca Moca, Java Monster Mean
Bean, Java Monster Vanilla Light, Java Monster Irish Blend, Java Monster
Cappuccino

Monster M3 Super Concentrate: Monster Energy M3 Super Concentrate

Ubermonster: Ubermonster

Plus (b) all other “Products”, as defined in clause (y) of Section 1(b) of such
AMENDED AND RESTATED DISTRIBUTION AGREEMENT, which may be added to Exhibit A
attached thereto by agreement of MEC and Bottler after the date hereof in
accordance with Section 2(e) of such AMENDED AND RESTATED DISTRIBUTION AGREEMENT
(subject to and after compliance by MEC with its obligations to Company under
the “Distribution Coordination Agreement”

 

  G. [List other Permitted Beverage Products, by First Line Territory (or
portion thereof) or Sub Bottling Territory (or portion thereof), including Full
Throttle, NOS, NOS ACTIVE, and NOS ZERO, as applicable].

 

  H. Post-mix, syrups and concentrates, whether packaged in bag in the box (BIB)
or in cartridge format, that are identified by the primary Trademark that also
identifies a Permitted Beverage Product.

 

SCHEDULE 2.32 – page 2



--------------------------------------------------------------------------------

SCHEDULE 2.33

Permitted Lines of Business

Company consents under this Agreement to Bottler’s (and any of Bottler’s
Affiliates’) operation inside or outside the Territory during the term of this
Agreement of the Permitted Lines of Business identified in this Schedule 2.33 in
reliance on Bottler’s representation that, except as described in this Schedule
2.33, none of such lines of business uses in the Territory any delivery
vehicles, cases, cartons, coolers, vending machines or other equipment bearing
Company’s Trademarks other than in connection with the distribution and sale of
Covered Beverages, Related Products and Permitted Beverage Products, or assigns
personnel or management whose primary duties relate to delivery or sales of
Covered Beverages or Related Products in the Territory (other than executive
officers of Bottler).

[TBD, subject to further discussion applying approach agreed to for the Lead
Market CBA, and determining and specifying on a case-by-case basis the extent to
which Section 13.4.2 applies.]

 

SCHEDULE 2.33 – page 1



--------------------------------------------------------------------------------

SCHEDULE 2.36

Related Agreements

[Note to Draft: To be completed prior to execution of this Agreement.]

 

1. Finished Goods Supply Agreement

 

2. Regional Manufacturing Agreement

 

SCHEDULE 2.36 – page 1



--------------------------------------------------------------------------------

SCHEDULE 3.2

Sub-bottling Payments

Bottler will pay to CCR on a quarterly basis a “Sub-bottling Payment,” based
upon sales in the Sub-Bottling Territory by Bottler of (i) Covered Beverages and
post-mix, syrups and concentrates packaged in bag in the box (BIB) that are
identified by the primary Trademark that also identifies a Covered Beverage,
(ii) Related Products, and as applicable, (iii) products identified by
trademarks owned by or licensed to [***], its successors or assigns [***] that
are Permitted Beverage Products under this Agreement, (iv) products identified
by trademarks owned by or licensed to [***], its successors or assigns, that are
Permitted Beverage Products under this Agreement; and (v) post-mix, syrups and
concentrates, whether packaged in bag in the box (BIB) or in cartridge format,
that are identified by the primary Trademark that also identifies a Permitted
Beverage Product if such products are sold in that portion of the Sub-Bottling
Territory where Bottler distributes such Permitted Beverage Product in Beverage
form as of the Effective Date (the “Sub-bottling Payment Products”); provided
that for any portion of the Sub-Bottling Territory in which Bottler had, prior
to [***], acquired the right to distribute [***] under its [***] Agreement dated
as of [            ], Bottler’s sales of [***] in such portion of the
Sub-Bottling Territory will not be counted in calculating the Sub-bottling
Payment. Bottler’s sales of Transferred Covered Beverages will not be counted in
calculating the Sub-bottling Payment.

Until such time as Company and Bottler may amend this Schedule 3.2 in accordance
with the final paragraph hereof, (a) the amount of the Sub-bottling Payment for
any New Sub-Bottling Territory (as hereinafter defined) will be calculated for
each Bottler fiscal quarter by [***] by the [***] set forth in Schedule 3.2.1
corresponding to the [***], and (b) the amount of the Sub-Bottling Payment for
each portion of the Existing Sub-Bottling Territory (as hereinafter defined)
shall continue to be calculated in the same manner in which such Sub-Bottling
Payment was calculated immediately prior to the execution and delivery of this
Agreement. [Note: The fixed quarterly deduction for the New Sub-Bottling
Territory included on the Effective Date is a provisional amount (“Provisional
Quarterly Deduction”) based on CCR’s most recently available financial
information at the time of entering into this Agreement. CCR will provide within
120 days of the Effective Date an updated amount based on certain financial
information as of the Effective Date and as of the most recent quarter ending
prior to the Effective Date (“Updated Quarterly Deduction”). Bottler will have
120 days to review and respond to the Updated Quarterly Deduction and the
parties will have 30 days after Bottler responds to agree on the Updated
Quarterly Deduction. Any Sub-bottling Payments due for the New Sub-Bottling
Territory before the parties agree on the Updated Quarterly Deduction will be
calculated in accordance with the Provisional Quarterly Deduction.]

Bottler will provide to CCR, within fifteen (15) business days after the end of
CCR’s fiscal quarter, such information in the form of Schedule 3.2.2. After
delivery of such information, Bottler will cooperate with CCR to provide any
supplemental information reasonably requested by CCR to enable CCR to estimate
its Sub-bottling Payment receivables for each CCR fiscal quarter. CCR will treat
such information in accordance with the confidentiality provisions of Section 42
of this Agreement.

CCR will calculate and invoice Bottler for the Sub-bottling Payment within
twenty (20) days after the end of each fiscal quarter. The Sub-bottling Payment
will be due and payable by Bottler to CCR within ten (10) days after Bottler’s
receipt of such invoice. Payment of the invoice will be made in cash by wire
transfer or through such other payment method as agreed in writing by the
parties.

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

SCHEDULE 3.2 – page 1



--------------------------------------------------------------------------------

[***]

To avoid confusion the equation expressed in the immediately preceding paragraph
is:

[***]

[***]

[***]

[***]

[***]

[***]

[***]

If, following the date hereof, Company and Bottler mutually agree on a method
for consolidating Sub-Bottling Payment calculations for Sub-Bottling Territories
and/or Sub-territories granted at different points in time and for Sub-Bottling
territories acquired from other bottlers, Company and Bottler will amend this
Schedule 3.2 to provide for such consolidation.

[Note: Schedule 3.2.1 included on the Effective Date is a provisional table
(“Provisional Table”) based on CCR’s most recently available financial
information at the time of entering into this Agreement. CCR will provide within
120 days of the Effective Date an updated table based on certain financial
information as of the Effective Date and as of the most recent quarter ending
prior to the Effective Date (“Updated Table”). Bottler will have 120 days to
review and respond to the Updated Table and the parties will have 30 days after
Bottler responds to agree on the Updated Table. Any Sub-bottling Payments due
before the parties agree on the Updated Table will be calculated in accordance
with the Provisional Table.]

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

SCHEDULE 3.2 – page 2



--------------------------------------------------------------------------------

SCHEDULE 3.2.1

 

[***]

 

[***]

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

SCHEDULE 3.2.1 – page 1



--------------------------------------------------------------------------------

SCHEDULE 3.2.2

Form of Sub-bottling Payment information to be provided by Bottler to CCR

[***]:

 

Description [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]: [***]
[***] [***] [***] [***] [***] [***] [***]

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

SCHEDULE 3.2.2 – page 1



--------------------------------------------------------------------------------

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

SCHEDULE 3.2.2 – page 2



--------------------------------------------------------------------------------

SCHEDULE 3.4.2

Existing Alternate Route to Market Agreements

[Note to Draft: To be completed prior to execution of this Agreement.]

 

SCHEDULE 3.4.2 – page 1



--------------------------------------------------------------------------------

SCHEDULE 5.5

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

Below is a list of certain corporate names, trading names, titles of
establishments or other commercial designations or logos that Bottler (or one or
more of its Affiliates) use that include the words “Coca-Cola”, “Coca”, “Cola”,
or “Coke”:

[Insert agreed language from Lead Market CBA]

 

  A. From time to time, consistent with historical practice, Bottler and its
Affiliates may use (i) signs and other promotional items, including, without
limitation, signs on, or on monuments in front of, buildings and other
facilities owned, leased, or otherwise operated or occupied by Bottler or its
Affiliates, and (ii) delivery trucks, tractors, letterhead paper, envelopes, fax
cover page, business cards, and email signatures, invoices, and uniforms, in
each case containing one or more of the above-listed names or other commercial
designations or logos that include the words “Coca-Cola”, “Coca”, “Cola”, and
“Coke.”

 

  B. Over the years, Bottler and its Affiliates have made many acquisitions of
other Coca-Cola bottlers that used names which included the words “Coca-Cola”,
“Coca”, “Cola”, and/or “Coke”, including without limitation,
                    . Following the acquisitions, these names may still be used
on historical real estate deeds, property tax bills, business licenses, vehicle
titles, bottle contracts and similar documents. Bottler will not be required to
update these records to reflect the current name. Third parties may still refer
to these prior names, and Bottler may use these names in this manner.

 

  C. From time to time, Bottler may incorporate “Coca-Cola Bottling Company” in
the name used by its business in a particular geographic area within its
territories. Accordingly, Bottler may use the name                     .

 

  D. Bottler has registered and may use certain domain names that contain the
words “Coca-Cola”, “Coca”, “Cola”, and/or “Coke, the approval of which by
Company, and use of which by Bottler will be governed under a separate Domain
Name Agreement to be executed in due course following the Effective Date.

 

  E. The words “Coca-Cola”, “Coca”, “Cola”, and/or “Coke” may be used in the
name of Bottler (or a predecessor in interest to Bottler) on any existing bottle
and distribution contracts identified on Schedule 35.1.4 issued by Company to
Bottler and/or one or more of its Affiliates.

 

  F. From time to time property tax bills, business licenses, vehicle titles and
similar documents may use a truncated version or misspelled version of the names
described above. Bottler usually does not request the name be corrected.

 

SCHEDULE 5.5 – page 1



--------------------------------------------------------------------------------

SCHEDULE 6

Covered Beverages or Related Products – Preexisting Contractual Commitments

Pre-existing Contractual Commitments of Company

[Note to Draft: To be completed prior to execution of this Agreement].

Pre-existing Contractual Commitments of Bottler

[Note to Draft: To be completed prior to execution of this Agreement].

 

SCHEDULE 6 – page 1



--------------------------------------------------------------------------------

LOGO [g70602g45u79.jpg]

 

SCHEDULE 14.2 – page 1



--------------------------------------------------------------------------------

SCHEDULE 24.1

Included/Excluded Businesses

[Note to Draft: To be updated by mutual agreement of the parties as necessary
prior to execution of this Agreement.]

 

A. Included Businesses:

 

  1. Permitted Beverage Products. Bottler’s (and any of its subsidiaries’)
aggregate business directly and primarily related to the marketing, promotion,
distribution, and sale of Permitted Beverage Products.

 

  2. Other Company Beverages. Bottler’s (and any of its subsidiaries’) aggregate
business directly and primarily related to the marketing, promotion,
distribution, and sale of Beverages (including Incubation Beverages), Beverage
Components or beverage products distinguished by Trademarks owned by or licensed
to Company other than Covered Beverages and Related Products authorized under
any separate written agreement with Company or any of Company’s Affiliates,
including any agreement contemplated by Section 3.6 of this Agreement.

 

  3. Beverage Production Business. Bottler’s (and any of its subsidiaries’)
aggregate business directly and primarily related to the manufacture of
Authorized Covered Beverages (as defined in the Regional Manufacturing
Agreement), Permitted Beverage Products and any other Beverages (including
Incubation Beverages), Beverage Components or beverage products distinguished by
Trademarks owned by or licensed to Company authorized under any separate written
agreement with Company or any of Company’s Affiliates.

 

  4. Management Services. Bottler’s (and any of its subsidiaries’) aggregate
business of providing management services and shared services (i) to South
Atlantic Canners, Inc., a manufacturing cooperative located in Bishopville,
South Carolina and whose eight members are all Coca-Cola bottlers and (ii) to
Piedmont Coca-Cola Bottling Partnership, a general partership formed by Bottler
and Company to distribute and market nonalcoholic beverages primarily in
portions of North Carolina and South Carolina.

 

B. “Excluded Business” includes the following:

 

  1. RCS Transpiration Business. Bottler’s “RCS Transportation Business”
businesses described on Schedule 2.31.

 

  2. Data Ventures Inc. Data Ventures develops and provides analytics product
suites, analytics services and consulting services for a wide variety of
industries. These product suites and services include data warehousing and
access solutions, shopper segmentation/clustering analytics, out of stock/shelf
analytics, shopper behavior analytics, pricing and promotion analytics and
product assortment analytics.

 

SCHEDULE 24.1 – page 1



--------------------------------------------------------------------------------

  3. Equipment Reutilization Solutions LLC. Equipment Reutilization Solutions
provides manufacturing and maintenance services for heating, ventilation and air
conditioning systems, including equipment employing refrigeration systems. These
services include manufacturing, installation, periodic maintenance service, and
repair of mechanical and fluid systems employed in the beverage business, such
as fountain dispenser equipment, vending equipment, and fast lane/cold carton
merchandizing equipment used in the beverage and other businesses.

 

  4. Third-party logistics services (“3PL Services”) and fourth-party logistics
services (“4PL Services”). Bottler and its subsidiaries are involved in
providing 3PL Services and 4PL Services. 3PL Services include the performance of
outsourced logistics activities, such as warehousing, inventory management, pick
and pack services, and other value added services including those that have been
performed traditionally within an organization itself. 4PL Services include
acting as an integrator that assembles the resources, capabilities and
technology to design and build, execute and manage comprehensive supply chain
solutions.

 

SCHEDULE 24.1 – page 2



--------------------------------------------------------------------------------

SCHEDULE 24.4.1

Terms and Conditions of Sale

The parties will enter into an acquisition and sale agreement (however
structured, the “Acquisition Agreement”) with respect to the sale of the
Business from Bottler (and/or its Affiliates) to Company or Company’s designee
that includes terms and conditions (other than purchase price) that are
substantially the same as the lead market asset purchase agreement(s) entered
into by one or more Affiliates of Company and Bottler, an example of which (the
“Lead Market Agreement”) is attached to this Schedule 24.4.1 as Annex A, [CCBCC
version: an example of which (the “Lead Market Agreement”) is attached as an
Exhibit to Bottler’s Current Report on Form 8-K filed February 17, 2015 with the
Securities and Exchange Commission,] except as otherwise specified in this
Schedule 24.4.1.

 

  1. The seller(s) indemnification obligations under the Acquisition Agreement
will survive for a period of eighteen (18) months after the closing of the
transactions contemplated by the Acquisition Agreement (except in the case of
Fundamental Matters), provided that any indemnification obligations arising out
of or otherwise relating to matters regarding (1) any breach or failure by the
seller(s) or Bottler (or its Affiliates or stockholders) to perform any
covenants or obligations in the Acquisition Agreement, (2) any breach or
inaccuracy of any representation or warranty of the seller(s) or Bottler (or its
Affiliates or stockholders) regarding incorporation, qualification, authority,
ownership/title, conflicts (but only as to Bottler’s organizational documents)
or brokers, or (3) pre-closing liabilities to the extent not disclosed in the
Disclosure Schedule to the Acquisition Agreement or expressly included as a
liability in either the Valuation Process or in the net working capital
adjustment described below (collectively, the “Fundamental Matters”) will
survive for a period of three (3) years after the closing of the transactions
contemplated by the Acquisition Agreement. The Acquisition Agreement will
provide for a deductible amount equal to one percent (1%) of the purchase price.
Indemnification claims will be satisfied by escrow of a portion of the purchase
price, by the use of then available insurance products providing equivalent
protection (the premium costs of which will be borne by the seller(s)), or
through such other equivalent means as may be customary, as of the effective
date of the Acquisition Agreement, in transactions of that kind and nature (the
costs of which will be borne by the seller(s)); provided that, except in the
case of fraud or intentional misrepresentation, (x) in no event will the
seller(s) be at risk with respect to matters in amounts in excess of the
escrowed funds or insurance proceeds, as the case may be, and (y) any escrow
used to provide the post-closing indemnity described herein will expire on the
three (3) year anniversary of the closing of the transactions contemplated in
the Acquisition Agreement (the “Indemnification Escrow Period”). The amount
escrowed (the “Indemnification Escrow Amount”) will be equal to the lesser of
(a) 15% of the purchase price, or (b) $200 million (which amount will be
adjusted for changes in the Consumer Price Index from and after September 1,
2015). The Indemnification Escrow Amount will be distributed as follows: (a) 50%
will be distributed to seller(s) after 18 months (subject to pending claims for
indemnification), and (b) the balance will be distributed to seller(s) after 36
months (subject to pending claims for indemnification). Notwithstanding the
foregoing, if, at the time of the acquisition, either or both of the
Indemnification Escrow Amount or Indemnification Escrow Period, when considered
in context with the other terms and conditions described herein, are not
customary in transactions of that size and nature, then the Indemnification
Escrow Amount and/or the Indemnification Escrow Period, as the case may be, will
be in such amount or will extend for such period as may then be customary in
transactions of that size and nature.

 

SCHEDULE 24.4.1 – page 1



--------------------------------------------------------------------------------

  2. Company or Company’s designee (in either case, the “Buyer”) will be the
acquiror of the Business, and Bottler and/or its Affiliates or stockholders, as
applicable, will be the seller of the Business.

 

  3. The Acquisition Agreement will be structured as a stock or unit purchase
agreement, asset purchase agreement, or a merger agreement depending upon the
nature of the stockholder base, the tax impact to Bottler’s stockholders of
different sale structures, the existence of Excluded Businesses within Bottler’s
corporate structure and such other pertinent considerations as the parties may
otherwise mutually agree.

 

  4. The Acquisition Agreement will include a purchase price adjustment that
(i) increases the amount payable for the Business by the amount of cash and cash
equivalents as of Closing that are acquired by the Company (either directly or
indirectly as a result of such cash and cash equivalents being on the balance
sheet of the Business in a stock purchase or merger), and (ii) reduces the
amount payable for the Business by the amount of Bottler’s Indebtedness (as
defined below) as of Closing that is assumed by Company or paid on behalf of
Bottler by Company (or its designee) to the holder of such Indebtedness.
“Indebtedness” means, without duplication, the outstanding principal amount of,
accrued and unpaid interest on and other payment obligations (including any
prepayment obligations payable as a result of the consummation of the
acquisition of Bottler) of Bottler and its Affiliates related to (a) all
indebtedness for borrowed money, whether direct or indirect; (b) all liabilities
secured by any mortgage, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired and subject thereto; (c) any
guarantee, endorsement or other contingent obligations in respect of
Indebtedness of others, on which a claim for payment has been made or that is
reasonably expected to be made and that would be required to be reflected as a
liability on the balance sheet of Bottler under Generally Accepted Accounting
Principles in the United States (or any successor set of accounting principles
that may then be in effect) (“GAAP”); (d) the deferred portion or installments
of purchase price, and any amounts reserved for the payment of a contingent
purchase price, in each case in connection with the acquisition of any business
(not including any sub-bottling payments owed under any CBA); (e) obligations to
reimburse issuers of any letters of credit (but only to the extent drawn without
duplication of other indebtedness supported or guaranteed thereby); (f) any
obligation evidenced by bonds, debentures, notes or similar instruments;
(g) capital lease obligations, with such lease obligations to be determined in
accordance with GAAP; and (h) any net liability under interest rate swap
contracts, swap contracts, foreign currency exchange contracts or other hedging
or similar contracts (including any breakage or associated fees); provided that
Indebtedness shall not include (x) intercompany obligations, (y) operating
leases, or (z) accounts payable, accrued expenses, accrued income taxes or
deferred income tax liability, in each case, incurred in the ordinary course of
business or otherwise included in any working capital adjustment.

 

  5. The Acquisition Agreement will include a net working capital purchase price
adjustment (and for this purpose, working capital will exclude cash and cash
equivalents). The Acquisition Agreement will also include a provision regarding
the escrow of an appropriate portion of the purchase price (such amount not to
exceed 10% of the target net working capital amount used in the Acquisition
Agreement), in addition to the Indemnification Escrow Amount, to serve as
security for negative purchase price adjustments based on working capital (the
“Adjustment Escrow Amount”), until such time as such working capital adjustments
are completed, at which time the then-remaining balance of the Adjustment Escrow
Amount will be distributed to the seller(s).

 

SCHEDULE 24.4.1 – page 2



--------------------------------------------------------------------------------

  6. If the Acquisition Agreement is structured as a merger agreement or stock
purchase agreement and Bottler has more than one (1) stockholder, such
Acquisition Agreement will set forth a “stockholder representative” to act for
and on behalf of Bottler’s stockholders in post-closing matters.

 

  7. If the Acquisition Agreement is structured as a stock purchase agreement or
merger agreement, it will include representations and warranties regarding the
capitalization of the entity being sold and its direct and indirect
subsidiaries.

 

  8. Unless the Parties otherwise mutually agree in good faith based upon
then-current customary terms or other facts and circumstances existing at the
time of the transaction, the representations and warranties regarding financial
statements, intellectual property and taxes will be modified as set forth below
(and such representations and warranties will be subject to any exceptions
thereto as are set forth on the relevant Disclosure Schedules to the Acquisition
Agreement):

 

  a. Financial Statements.

 

  i. Attached to Section [•] of the Disclosure Schedule are true, correct and
complete copies of (i) the audited consolidated balance sheet of Bottler and its
Subsidiaries as of [•], [•] and [•], and the related audited consolidated
statements of income, retained earnings, stockholders’ equity and changes in
financial position of Bottler and its Subsidiaries, together with all related
notes and schedules thereto, accompanied by the reports thereon of Bottler’s
independent auditors (collectively referred to as the “Financial Statements”),
and the unaudited consolidated balance sheet of Bottler and its Subsidiaries as
at             , and the related consolidated statements of income, retained
earnings, stockholders’ equity and changes in financial position of Bottler and
its Subsidiaries, together with all related notes and schedules thereto, other
than such notes and schedules that are customarily only included in year-end
audited financial statements (collectively referred to as the “Interim Financial
Statements”). Each of the Financial Statements and the Interim Financial
Statements (1) are correct and complete in all material respects and have been
prepared in accordance with the books and records of Bottler and its
Subsidiaries, (2) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto) and (3) fairly present, in all material respects, the
consolidated financial position, results of operations and cash flows of Bottler
and its Subsidiaries as at the respective dates thereof and for the respective
periods indicated therein, except as otherwise noted therein and subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments that will not, individually or in the aggregate, be material and to
the absence of notes (that if presented, would not differ materially from those
included in the most recently audited balance sheet included in the Financial
Statements).

 

SCHEDULE 24.4.1 – page 3



--------------------------------------------------------------------------------

  ii. Section [•] of the Acquisition Agreement contemplates the delivery of the
Interim Monthly Data. The Interim Monthly Data will be prepared in good faith in
a manner consistent with the preparation of the Financial Statements and will be
derived from the books and records of Bottler. Sections [•] and [•] contemplate
the delivery of the Interim Quarterly Data and the Interim Annual Data. The
Interim Quarterly Data and the Interim Annual Data: (1) will be prepared from
the books and records of Bottler and its Affiliates and will be prepared in
accordance with GAAP consistently applied throughout the periods indicated and
will have been maintained on a basis consistent with the past practice of
Bottler, and (2) will accurately reflect in all material respects, as of the
dates therein specified and for the periods indicated therein, and subject to
the assumptions set forth therein, the assets and liabilities of Bottler and
will fairly and accurately present, in all material respects, as of the dates
therein specified and for the periods therein indicated, and subject to the
assumptions set forth therein, the financial condition and results of the
operations of Bottler, subject to normal and recurring year-end adjustments that
will not, individually or in the aggregate, be material and to the absence of
notes (that if presented, would not differ materially from those included in the
most recently audited balance sheet included in the Financial Statements).

 

  iii. Bottler and its Subsidiaries maintain accurate books and records
reflecting each of their assets and liabilities and maintain proper and adequate
internal accounting controls sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of annual
financial statements for external purposes in accordance with GAAP.

 

  iv. All Receivables that have not been collected as of the date of the closing
of the acquisition will represent valid obligations of the customers of Bottler
or its Subsidiaries arising from bona fide transactions entered into in the
ordinary course of business consistent with past practice, will be current and,
to Bottler’s knowledge, will be collectible (net of any reserves set forth in
the books and records of Bottler) without resort to legal proceedings or
collections agencies. Bottler has not factored any of its Receivables.

 

  b. Intellectual Property.

 

  i. Section [•] of the Disclosure Schedule contains (1) a complete and accurate
list of all Bottler Registered Intellectual Property (including the
jurisdictions where such Bottler Registered Intellectual Property is registered
or where applications have been filed, all registration or application numbers,
as appropriate, and the title of the invention or work of authorship or
identification of the mark), (2) all material unregistered trademarks of Bottler
and its Subsidiaries, and (3) all domain names and social media identifiers of
Bottler and its Subsidiaries.

 

  ii.

No Bottler Intellectual Property owned by Bottler or its Subsidiaries or, to the
Knowledge of Bottler, owned by any other Person (other than Buyer or its
Affiliates), is subject to any Action or outstanding Governmental Order
(1) restricting in any manner the use, transfer or licensing thereof by Bottler
or its

 

SCHEDULE 24.4.1 – page 4



--------------------------------------------------------------------------------

  Subsidiaries, or (2) that may affect the validity, use or enforceability of
the Bottler Intellectual Property or the use or commercial exploitation of any
such product or service. Each item of Bottler Registered Intellectual Property
is valid, subsisting and enforceable. All necessary registration, maintenance
and renewal fees currently due in connection with Bottler Registered
Intellectual Property have been made, and all necessary documents, recordations
and certifications in connection with the Bottler Registered Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining the Bottler Registered Intellectual Property and
formally recording the name of the proper owner of such Bottler Registered
Intellectual Property except where the failure to have taken any of such actions
would not have a material negative effect on the Business.

 

  iii. Bottler and its Subsidiaries own, or have the right to use pursuant to a
valid and enforceable license, all Intellectual Property necessary and
sufficient for the operation of the Business as currently conducted. Bottler or
its Subsidiaries are the exclusive owner of, or have licenses to, each item of
Bottler Intellectual Property, free and clear of any Liens (other than Permitted
Liens), and Bottler or its Subsidiaries are the exclusive owner or valid
licensee of all trademarks and service marks, trade names and domain names
(collectively, the “Marks”) used by Bottler and its Subsidiaries, including the
Marks used in the marketing and sale of any products or the provision of any
services of Bottler and its Subsidiaries, free and clear of all Liens (other
than Permitted Liens). Except as set forth on Section [•] of the Disclosure
Schedule, neither Bottler nor any of its Subsidiaries have granted any rights or
interest in the Bottler Intellectual Property to any Person.

 

  iv. To the Knowledge of Bottler, no Person has or is infringing, diluting,
violating or misappropriating any Bottler Intellectual Property. Neither Bottler
nor any of its Subsidiaries has made a claim of or threat in writing alleging an
infringement, misappropriation, dilution or violation by any Person, of
Bottler’s or its Subsidiaries’ rights to, or in connection with, the Bottler
Intellectual Property.

 

  v. (1) No individual identified in the definition of “Knowledge of the
Bottler” has received written notice that any Third Party Intellectual Property,
or the use of such Third Party Intellectual Property by Bottler or its
Subsidiaries, infringes, dilutes violates or misappropriates the Intellectual
Property of any other Person; and (2) to the Knowledge of the Bottler, excluding
the Third Party Intellectual Property, the other assets and properties of
Bottler and its Subsidiaries (including the Bottler Intellectual Property and
the products and the services of Bottler and its Subsidiaries) do not, and their
use in the Business does not, otherwise infringe, dilute, violate or
misappropriate the Intellectual Property of any other Person.

 

SCHEDULE 24.4.1 – page 5



--------------------------------------------------------------------------------

  vi. Each of Bottler and its Subsidiaries have taken reasonable steps to
protect the rights of Bottler and its Subsidiaries in their respective
confidential information and trade secrets and in any trade secret or
confidential information of third parties used by Bottler and its Subsidiaries,
and, except under confidentiality obligations, there has not been any disclosure
by Bottler or its Subsidiaries of any confidential information or trade secret
of Bottler or its Subsidiaries or any such trade secret or confidential
information of third parties.

 

  vii. The Bottler Intellectual Property owned or purportedly owned by Bottler
or its Subsidiaries was: (1) developed by employees of Bottler or its
Subsidiaries working within the scope of their employment at the time of such
development; (2) developed by agents, consultants, contractors or other Persons
who have executed appropriate instruments of assignment in favor of Bottler or
its Subsidiaries as assignee that have conveyed to Bottler or its Subsidiaries
ownership of all of his, her or its Intellectual Property rights in the Bottler
Intellectual Property; or (3) acquired by Bottler or its Subsidiaries in
connection with acquisitions in which Bottler or its Subsidiaries obtained
customary and commercially reasonable representations and warranties from the
transferring party relating to the title to the Bottler Intellectual Property.

 

  viii. Except as set forth on Section [•] of the Disclosure Schedule, the
transactions contemplated by this Acquisition Agreement shall not impair the
right, title or interest of Bottler or its Subsidiaries in or to any
Intellectual Property owned by or licensed to Bottler or its Subsidiaries, and
all of such Intellectual Property shall be owned, licensed or otherwise
available for use by Bottler or its Subsidiaries immediately after the Closing
on terms and conditions identical to those under which Bottler or its
Subsidiaries owned or licensed such Intellectual Property in the Business
immediately prior to the Closing.

 

  c. Taxes.

 

  i. Each of Bottler and its Subsidiaries has timely filed or caused to be filed
all Tax Returns required by applicable Law to be filed by, on behalf of, or with
respect to it (taking into account applicable extensions) and all such Tax
Returns were true, correct and complete in all material respects.

 

  ii. Each of Bottler and its Subsidiaries has paid or caused to be paid when
due all Taxes required to be paid by or with respect to it.

 

  iii. Each of Bottler and its Subsidiaries has made or will have made or caused
to have been made provision for all Taxes payable by, on behalf of, or with
respect to it related to each Pre-Closing Tax Period and each Pre-Closing
Straddle Period which have not been paid prior to the Closing Date. The
provisions for Taxes with respect to each of Bottler and its Subsidiaries for
each Pre-Closing Tax Period and each Pre-Closing Straddle Period are adequate to
cover all Taxes with respect to such period.

 

  iv. Neither Bottler nor any of its Subsidiaries is currently or has ever been
a party to any Tax allocation, Tax sharing, Tax indemnity, Tax reimbursement,
cost sharing, or joint obligor agreement or arrangement under which it has any
obligation or liability for Taxes other than agreements the primary subject
matter of which is not Taxes.

 

SCHEDULE 24.4.1 – page 6



--------------------------------------------------------------------------------

  v. Neither Bottler nor any of its Subsidiaries is currently the subject of any
Tax Contest nor has any such Tax Contest been threatened against or with respect
to Bottler or any of its Subsidiaries by any Governmental Entity.

 

  vi. There are no assessments or deficiencies in respect of any Taxes of or
with respect to Bottler or any of its Subsidiaries for which the period of
assessment or collection has not lapsed that have been claimed in writing by any
Governmental Entity.

 

  vii. Neither Bottler nor any of its Subsidiaries has executed or filed with
any Governmental Entity, nor has any Person executed or filed with any
Governmental Entity, any agreement or other document extending, or having the
effect of extending, the period of assessment or collection of any Taxes of
Bottler or any of its Subsidiaries for which the period of assessment or
collection has not lapsed.

 

  viii. No claim has been asserted by any Governmental Entity that Bottler or
any of its Subsidiaries is liable for Taxes under, or as a result of any Law
comparable to, Section 482 of the Code.

 

  ix. There are no Liens for Taxes (other than Permitted Liens) upon any of the
assets of Bottler or any of its Subsidiaries.

 

  x. Each of Bottler and its Subsidiaries has withheld and paid, or caused to be
withheld and paid, all Taxes required to be withheld and paid in connection with
amounts paid and owing to any employee, independent contractor, creditor,
shareholder or other third party and/or has obtained or caused to be obtained
from any such employee, independent contractor, creditor, shareholder, other
third party or other Person any certificate or other document that it is
required to obtain or that would mitigate, reduce or eliminate any such Taxes or
any withholding or deduction with respect thereto for payments made on or prior
to the Closing and has complied with all applicable Laws relating to information
or other similar reporting relating to any such payments.

 

  xi. Neither Bottler nor any of its Subsidiaries has been, nor is, required to
file or cause to be filed Tax Returns in a jurisdiction in which it has not
filed such Tax Returns, and no Governmental Entity has made a written claim that
it is or may be required to file Tax Returns with respect to such periods in, or
is or may be subject to Tax by, such a jurisdiction.

 

  xii. Neither Bottler nor any of its Subsidiaries (1) is or has ever been a
member of an affiliated, combined, unitary, or other similar group filing
consolidated, combined, unitary, or other similar Tax Returns other than such a
group the parent of which is Bottler, and (2) has any liability for the Taxes of
any Person under Treasury Regulation § 1.1502-6 or any similar provision of any
state, local or foreign Law, as a transferee or successor, by contract, or
otherwise other than as a result of having been a member of a group described in
clause (1) hereof.

 

SCHEDULE 24.4.1 – page 7



--------------------------------------------------------------------------------

  xiii. No closing agreement pursuant to Section 7121 of the Code (or any
similar provision of state, local or foreign applicable Tax Laws) has been
entered into by or with respect to Bottler or any of its Subsidiaries that has
continuing effect after the Closing Date.

 

  xiv. Neither Bottler nor any of its Subsidiaries has requested, obtained, or
granted a power of attorney that is currently in force with respect to Taxes of
it.

 

  xv. Neither Bottler nor any of its Subsidiaries has received any letter
ruling, determination or similar document, issued by any Governmental Entity in
respect of the treatment of any Tax position taken by Bottler.

 

  xvi. During the five (5)-year period ending on the Closing Date, neither
Bottler nor any of its Subsidiaries was a distributing corporation or a
controlled corporation in a transaction intended to be governed by Section 355
of the Code.

 

  xvii. Neither Bottler nor any of its Subsidiaries has within the preceding
twelve (12) months made any change to a depreciation, amortization or similar
item that has the effect of accelerating deductions from a Post-Closing Tax
Period or Post-Closing Straddle Period to a Pre-Closing Tax Period or a
Pre-Closing Straddle Period of Bottler. Neither Bottler nor any of its
Subsidiaries is or will be required to include in income any adjustment pursuant
to Section 481(a) of the Code (or similar provision of state, local or foreign
Law) by reason of a change in accounting method prior to the Closing or as a
result of the transactions contemplated hereby. Neither Bottler nor any of its
Subsidiaries will be required to include any item of income in, or exclude an
item of deduction from, taxable income for any Post-Closing Tax Period or
Post-Closing Straddle Period as a result of any (1) installment sale or open
transaction disposition made on or prior to the Closing Date, (2) prepaid amount
received, or paid, prior to the Closing Date, (3) election under Section 108(i)
of the Code or any corresponding or similar provision of state, local or foreign
law.

 

  xviii. Neither Bottler nor any of its Subsidiaries has been engaged in any
“listed transaction” under Section 6011 of the Code and the Treasury Regulations
thereunder.

Notwithstanding the foregoing, if, at the time of the acquisition, the
representations and warranties described above are not customary in transactions
of that size and nature, then they will be modified to be consistent with
then-existing customary practice.

 

  9. The “conduct of business” covenants will be modified by adding the
following restrictions on the actions of Bottler and its Subsidiaries; provided,
that, if at the time of the acquisition, the covenants described below are not
customary in transactions of that size and nature, then they will be modified to
be consistent with then-existing customary practice:

 

  (a) neither Bottler nor any of its Subsidiaries will authorize for issuance or
issue and deliver any additional shares of its capital stock or securities
convertible into or exchangeable for shares of its capital stock, or issue or
grant any right, option or other commitment for the issuance of shares of its
capital stock or of such securities, except in the ordinary course of business
consistent with past practices, or split, combine or reclassify any shares of
its capital stock;

 

SCHEDULE 24.4.1 – page 8



--------------------------------------------------------------------------------

  (b) neither Bottler nor any of its Subsidiaries will declare any dividend, pay
or set aside for payment any dividend or other distribution or make any payment
to any Affiliates other than (i) the payment of salaries, bonuses, benefits and
other compensation in the ordinary course of business consistent with past
practice and reimbursement of expenses in accordance with Bottler’s policies and
practices, (ii) the payment of cash dividends or cash distributions prior to the
Closing, (iii) cash payments prior to closing to satisfy any Indebtedness with
Affiliates, and (iv) as otherwise contemplated in Item 14 below;

 

  (c) neither Bottler nor any of its Subsidiaries will reclassify, combine,
split, subdivide or redeem, or purchase or otherwise acquire, directly or
indirectly, any of its capital stock or make any other change with respect to
its capital structure, other than the repurchase of shares of capital stock from
employees and other shareholders in the ordinary course of business consistent
with past practice;

 

  (d) neither Bottler nor any of its Subsidiaries will adopt a plan of complete
or partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization, or otherwise alter its corporate
structure;

 

  (e) neither Bottler nor any of its Subsidiaries will incur any indebtedness
for borrowed money or issue any debt securities or assume, guarantee or endorse,
or otherwise become responsible for, the obligations of any Person, or make any
loans or advances, other than (i) borrowings under Bottler’s existing lines of
credit in the ordinary course of business and consistent with past practice,
(ii) such other indebtedness incurred in connection with ordinary course
purchases of Bottler or its Subsidiaries in each case in the ordinary course of
business and consistent with past practice, and (iii) any other indebtedness
that will be satisfied in full at or prior to closing;

 

  (f) neither Bottler nor any of its Subsidiaries will make or change any
election related to Taxes (unless required by Law), adopt or change any
accounting method with respect to Taxes, file any amended Tax Return, enter into
any closing agreement, or consent to any extension or waiver of the limitation
period applicable to any Tax claim or assessment relating to it;

 

  (g) neither Bottler nor any of its Subsidiaries make any change in any method
of accounting or accounting practice or policy, except as required by GAAP;

 

  (h) neither Bottler nor any of its Subsidiaries will settle or compromise any
Tax liability;

 

  (i) neither Bottler nor any of its Subsidiaries will amend or modify its
charter documents; and

 

  (j) neither Bottler nor any of its Subsidiaries will create any Subsidiary,
acquire any capital stock or other equity securities of any corporation or
acquire any equity or ownership interest in any business or entity.

 

SCHEDULE 24.4.1 – page 9



--------------------------------------------------------------------------------

  10. The covenant regarding the provision of financial information to Company
between signing and closing of the Acquisition Agreement will include the
provision of the following to Company:

 

  (a) at the end of each month, unaudited monthly financial statements for each
such month, consisting of data with respect to volume (on a brand basis, to the
extent permitted by applicable law and, where required, consented to by
third-party brand owners), revenue, and cost of goods sold at standard and gross
margin (“Interim Monthly Data”);

 

  (b) at the end of each quarter, all of the Interim Monthly Data, together with
the unaudited balance sheet of Bottler as of the end of such fiscal quarter and
the unaudited statement of income of Bottler for such fiscal quarter (“Interim
Quarterly Data”); and

 

  (c) at the end of each fiscal year, (A) the unaudited balance sheet of Bottler
as of the end of such year and the unaudited statement of income for Bottler for
such year (“Interim Annual Data”), and (B) to the extent permitted by applicable
law and, where required, consented to by third-party brand owners, volume
information by brand and package for each fiscal year ended after the date of
the Acquisition Agreement and prior to the closing of the Acquisition Agreement.

 

  11. If the Acquisition Agreement is structured as a merger agreement (or as an
asset purchase agreement involving the sale of all or substantially all of
Bottler’s assets), it will include appropriate provisions, as required by
applicable law and as are then customary in U.S. transactions of that size and
nature, regarding stockholder approval and the transmittal of an information
statement.

 

  12. The Acquisition Agreement will include covenants regarding the payoff of
Affiliate loans (other than loans between Affiliates that are being acquired by
Buyer) and indemnification of Bottler’s pre-closing directors and officers, as
and to the extent may be customary at that time in U.S. transactions of that
size and nature.

 

  13. The Acquisition Agreement will include a non-compete and non-solicitation
covenant from Bottler (if Bottler is the seller); provided, however, that such
covenant shall not restrict Bottler or any Bottler Affiliate or stockholder from
engaging in any Permitted Ancillary Business described in Schedule 2.31 or which
is otherwise permitted by any other written agreement then in effect between
Bottler and Company (or any of their respective Affiliates) following the
closing of the transactions contemplated by such Acquisition Agreement.

 

  14. The Acquisition Agreement will provide that, at Company’s request, Bottler
and Company will use commercially reasonable efforts and work together in good
faith prior to the closing of the transactions contemplated thereby to develop
and implement mutually agreeable stay bonuses, employee retention agreements,
severance agreements, restrictive covenants and/or other similar arrangements
with (a) any stockholder who, individually or together with such stockholder’s
spouse and lineal descendants (including trusts for the benefit of such spouse
and/or lineal descendants), owns and controls 5% or more of the stock of Bottler
(other than a holder of 5% or more of any shares of a class of securities
registered under the Securities Act of 1933, as amended), and is actively
employed (other than solely as a member of Bottler’s board of directors or
managing board) in the Business as a senior executive (a “Major Stockholder”),
and (b) Bottler’s top five (5) most highly compensated executives that are not
Major Stockholders.

 

SCHEDULE 24.4.1 – page 10



--------------------------------------------------------------------------------

  15. If the Acquisition Agreement is structured as a merger agreement, or if
stockholder approval of the transaction is otherwise required by applicable law,
it will include a dissenters rights threshold of 5% or such other threshold as
then may be mutually agreed by Bottler and Company, which “closing condition”
shall be for the benefit of Company only, and a mutual “closing condition”
regarding receipt of stockholder approval.

 

  16. The Acquisition Agreement will include mutual releases of claims (other
than claims arising under the Acquisition Agreement and ordinary course payables
and other amounts then owed by Company (or its Affiliates) to Bottler or by
Bottler (or its Affiliates) to Company, which amounts will be paid or credited,
as the case may be, at the closing to the extent then feasible).

 

  17. The Acquisition Agreement may be terminated by Bottler at any time prior
to the closing of the transactions contemplated thereby if and only if Bottler
reimburses Company for all third party out of pocket expenses incurred by
Company (or its Affiliates) in connection with the exercise by Bottler of such
termination right; provided such reimbursement shall not be required (i) if
Bottler terminates the Acquisition Agreement due to a breach by Company (or its
designee) of any of its covenants therein or due to any representation or
warranty made by Company (or its designee) therein having been or having become
untrue or inaccurate, or (ii) if Bottler terminates the Agreement due to
conditions to closing relating to the receipt of required governmental consents
and approvals having not been satisfied by an agreed upon “drop dead” date (as
long as Bottler’s failure to take any action required to fulfill such a closing
condition was not the cause of the failure to satisfy such closing condition).

 

  18. If the shares of Bottler are publicly traded at the time of the
acquisition, then, in lieu of the foregoing terms and conditions, the parties
will enter into a merger agreement for the acquisition of Bottler that will
include such terms and conditions as are customary for the acquisition of a
publicly traded company at the time of the acquisition (and Company and Bottler
acknowledge that, as of the date of this Agreement, customary terms and
conditions would not include any indemnities, escrow or survival of
representations, warranties or covenants), except that, in all events, the
provisions of Paragraphs 11 through 14, and Paragraph 17 of this Schedule 24.4.1
will be included in the Acquisition Agreement.

 

  19. The Acquisition Agreement will include such other additional terms and
conditions as warranted by the particular transaction and as negotiated and
agreed between the parties in good faith.

 

SCHEDULE 24.4.1 – page 11



--------------------------------------------------------------------------------

SCHEDULE 24.4.2

Amendments to Agreement

1. Section 2.9 will be deleted and the following new Section 2.9 will apply:

“Company Authorized Supplier” means any Person expressly authorized by Company
to supply Expanding Participating Bottlers with Covered Beverages and Related
Products. If Bottler was a Company Authorized Supplier as of the date this
Agreement was deemed to be automatically amended to include this new
Section 2.9, Company will not unreasonably withdraw authorization for Bottler to
supply Expanding Participating Bottlers or other Company authorized bottlers
with Covered Beverages and Related Products.

2. The existing definition of Permitted Ancillary Business (Section 2.31) will
be deleted and the following new definition will apply:

“Permitted Ancillary Business” means a business operated by Bottler or an
Affiliate of Bottler to which Company has provided its consent on Schedule 2.31
(subject to the conditions specified on Schedule 2.31), and is therefore
permitted under this Agreement to produce, manufacture, prepare, package,
distribute, sell, deal in, or otherwise use or handle, as the case may be,
Beverages, Beverage Components or other beverage products that are not Covered
Beverages, Related Products, or Permitted Beverage Products. “Permitted
Ancillary Business” will include (a) any ancillary businesses to which Company
may hereafter provide prior written consent, which consent will result in the
automatic amendment of Schedule 2.31 to include such permitted ancillary
business, and (b) any business that (i) is not directly and primarily involved
in the manufacture, marketing, promotion, distribution or sale of Beverages,
Beverage Components and other beverage products (e.g., sale, lease or servicing
of equipment used in the distribution of beverages to third parties), or
(ii) provides office coffee service to offices or facilities.

3. The existing definition of Permitted Beverage Product (Section 2.32) will be
deleted and the following new definition will apply:

“Permitted Beverage Product” means a Beverage, Beverage Component, or other
beverage product that either is not prohibited under Section 13.1, or to which
Company has provided its consent on Schedule 2.32 (subject to the conditions
specified on Schedule 2.32) and is therefore permitted under this Agreement.
“Permitted Beverage Product” will include any beverage product to which Company
hereafter provides prior written consent, which consent will result in the
automatic amendment of Schedule 2.32 to include such permitted beverage product,
and any Line Extension of a Permitted Beverage Product or new SKU or package of
an existing Permitted Beverage Product.

4. The existing definition of Permitted Line of Business (Section 2.33) will be
deleted and the following new definition will apply:

“Permitted Line of Business” means a line of business operated by Bottler or an
Affiliate of Bottler to which Company has provided its consent on Schedule 2.33
(subject to the conditions specified on Schedule 2.33), and is therefore
permitted under this Agreement to use delivery vehicles, cases, cartons,
coolers, vending machines or other equipment bearing Company’s

 

SCHEDULE 24.4.2 – page 1



--------------------------------------------------------------------------------

Trademarks and/or to assign duties relating to such line of business to
personnel or management whose primary duties relate to delivery or sales of
Covered Beverages or Related Products. “Permitted Line of Business” will include
(a) [if applicable, any Permitted Ancillary Business], and (b) any line of
business as to which Company hereafter provides prior written consent, which
consent will not be unreasonably withheld by Company and will result in the
automatic amendment of Schedule 2.33 to include such Permitted Line of Business.

5. Existing Section 3.6.2 will be deleted and replaced with the following:

3.6.2 in the case of or to the extent distributed through means other than
Direct Store Delivery, a Multiple Route to Market Beverage or Multiple Route to
Market Related Product, under one or more agreements addressing Bottler’s
economic participation in the sale of such products in the Territory.

6. Existing Section 7.5 will be deleted.

7. Existing Section 12.2 will be deleted and replaced with the following:

The obligation under Section 12.1 shall not apply to (i) any consent, waiver or
approval provided under this Agreement or under any agreement held by another
Expanding Participating Bottler or (ii) provisions in any authorization
agreement relating to the opportunity of Expanding Participating Bottlers other
than Bottler to participate economically in sales of beverages and other
products by Company or its Affiliates through means other than Direct Store
Delivery.

8. Existing Section 13 will be deleted and replaced with the following new
Section 13:

13. OBLIGATIONS OF BOTTLER AS TO OTHER BEVERAGE PRODUCTS AND OTHER BUSINESS
ACTIVITIES

13.1 Bottler agrees during the term of this Agreement and in accordance with any
requirements imposed upon Bottler under applicable laws:

13.1.1. Except for Permitted Beverage Products and Beverages, Beverage
Components, or other beverage products produced, manufactured, packaged,
distributed, sold, dealt in or otherwise used or handled by Bottler under
authority of the Company, not to produce, manufacture, package, sell, deal in or
otherwise use or handle any Beverage, Beverage Component or other beverage
product that is:

13.1.1.1. a “Cola Product” (herein defined to mean any Beverage, Beverage
Component or other beverage product which is generally marketed as a cola
product or which is generally perceived as being a cola product);

13.1.1.2. a bottled water (so long as DASANI brand Beverages or another bottled
water remain Covered Beverages);

13.1.1.3. a hypertonic, hypotonic or isotonic energy and fluid replacement drink
(sometimes referred to as “sports drink”), (so long as POWERADE brand Beverages
or another sports drink remain Covered Beverages);

 

SCHEDULE 24.4.2 – page 2



--------------------------------------------------------------------------------

13.1.1.4. a nutrient-enhanced and electrolyte-enhanced water beverage product
(so long as Glaceau Vitaminwater brand Beverages or another nutrient-enhanced
and electrolyte-enhanced water beverage product remain Covered Beverages); or

13.1.1.5. called root beer, or with a similar flavor to root beer (so long as
Barq’s root beer Beverages or another root beer remain Covered Beverages).

13.1.2. Not to manufacture, package, sell, deal in or otherwise use or handle
any concentrate, beverage base, syrup, beverage or any other product which is
likely to be confused with, or passed off for, any of the Covered Beverages or
Related Products;

13.1.3. Not to manufacture, package, sell, deal in or otherwise use or handle
any product under any trade dress or in any container that is an imitation of a
trade dress or container in which Company claims a proprietary interest or which
is likely to be confused or cause confusion or be confusingly similar to or be
passed off as such trade dress or container; and

13.1.4. Not to manufacture, package, sell, deal in or otherwise use or handle
any product under any trademark or other designation that is an imitation,
counterfeit, copy or infringement of, or confusingly similar to, any of the
Trademarks.

13.2. Bottler covenants and agrees not to acquire or hold directly or indirectly
through any Affiliate, whether located within or outside of the Territory, any
ownership interest in any Person that engages in any of the activities
prohibited under Section 13.1 or; enter into any contract or arrangement with
respect to the management or control of any Person, within or outside of the
Territory, that would enable Bottler or any Affiliate of Bottler acting
collectively with such Person to engage indirectly in any of the activities
prohibited under Section 13.1.

13.2.1. Bottler and its Affiliates will, however, be permitted to acquire and
own securities registered pursuant to the Securities Exchange Act of 1934, as
amended, or registered for public sale under similar laws of a foreign country,
of a company that engages in any of the activities prohibited under Section 13.1
or Section 13.2, in pension, retirement, annuity, life insurance, and estate
planning accounts, plans and funds administered by Bottler or any of its
Affiliates for the benefit of employees, officers, shareholders or directors of
Bottler or any of its Affiliates where investment decisions involving such
securities are made by independent outside investment or fund managers that are
not Affiliates of Bottler; provided that such ownership represents a passive
investment and that neither Bottler nor any Affiliate of Bottler in any way,
either directly or indirectly, manages or exercises control of such company,
guarantees any of its financial obligations, consults with, advises, or
otherwise takes any part in its business (other than exercising rights as a
shareholder), or seeks to do any of the foregoing.

13.3. Bottler covenants and agrees that neither Bottler nor its Affiliates will
use delivery vehicles, cases, cartons, coolers, vending machines or other
equipment bearing Company’s Trademarks in connection with, or assign personnel
or management whose primary duties relate to delivery or sales of Covered
Beverages or Related Products (other than executive officers of Bottler) to, any
line of business other than the marketing, promotion, distribution, and sale of
Covered Beverages, Related Products and Permitted Beverage Products; provided,
however, that:

 

SCHEDULE 24.4.2 – page 3



--------------------------------------------------------------------------------

13.3.1. any of Bottler’s assets and personnel or management whose primary duties
relate to delivery or sales of Covered Beverages or Related Products may be used
in a Permitted Ancillary Business, subject to any limitations specified in
Schedule 2.31, or a Permitted Line of Business, subject to any limitations
specified in Schedule 2.33, anywhere within (or, as applicable, outside of)
Bottler’s Territory without further approvals from Company.

10. Existing Section 14.3 will be deleted and replaced with the following:

Bottler will participate fully in, and comply fully with, operating, customer,
commercial, pricing, sales, merchandizing, planning, information technology,
product supply and other requirements and programs established from time to time
by the Governance Board.

11. Existing Section 17.3.1 will be deleted (without replacement).

12. Existing Section 22.1.6 will be deleted (without replacement).

13. Existing Section 22.1.7 will be deleted (without replacement).

14. Existing Section 24 (but not Schedule 24.4.1 which shall remain applicable)
will be deleted and replaced with the following:

24 BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS

24.1 “Business” means Bottler’s aggregate business in all Territories under this
Agreement and any other agreement directly and primarily related to the
marketing, promotion, distribution, and sale of Covered Beverages and Related
Products in such territories.

24.1.1 “Business” will also include any business conducted by Bottler and
identified on Schedule 24.1 as an “Included Business.”

24.1.2 “Business” will expressly exclude any business identified on Schedule
24.1 as an “Excluded Business.”

24.1.3 “Business” will also expressly exclude any business that is not directly
and primarily related to the marketing, promotion, distribution and sale of
Covered Beverages and Related Products in such territories that is not
identified on Schedule 24.1 as an “Included Business”, whether or not such
business is identified on Schedule 24.1 as an “Excluded Business.”

24.1.4 “Sale Transaction” means either (i) the sale, lease, transfer, conveyance
or other disposition, in one transaction or a series of related transactions
(including by way of merger, consolidation, recapitalization, reorganization or
sale of securities of one or more of Bottler’s Subsidiaries), to any Person for
value, of all or substantially all of the assets of the Business on a
consolidated basis, or (ii) a transaction or series of transactions (including
by way of merger, consolidation, recapitalization, reorganization or sale of
securities by the holders of securities of Bottler) with any Person the result
of which is that the

 

SCHEDULE 24.4.2 – page 4



--------------------------------------------------------------------------------

shareholders of Bottler immediately prior to such transaction are (after giving
effect to such transaction) no longer, in the aggregate, the “beneficial owners”
(as such term is defined in Rule 13d-3 and Rule 13d-5 promulgated under the
Securities Exchange Act), directly or indirectly through one or more
intermediaries, of more than 50% of the voting shares of Bottler on an
as-converted, fully-diluted basis.

24.2 Discussions with Company or Third Parties and Sale of Business to Third
Parties

24.2.1 If Bottler decides to sell, directly or indirectly, all or a majority
interest in the Business, including as a result of a change in control or an
unsolicited third party offer, Bottler will notify Company of the possible Sale
Transaction promptly after identifying its proposed Buyer (a “Potential Buyer”).
Any and all discussions between Company and Bottler regarding such possible Sale
Transaction shall be kept confidential, shall not be binding on either party,
and shall not be deemed to have triggered the commencement of the procedures for
possible sale of the Business to Company described in Section 24.3.

24.2.2 Notwithstanding any provisions in this Agreement or any Related Agreement
to the contrary, Bottler may enter into a binding agreement for a Sale
Transaction with any Potential Buyer at any time following such notice and, upon
consummation of such sale, of all Bottler’s rights and obligations under this
Agreement and all Related Agreements may be assigned to and assumed by such
Potential Buyer.

24.3 Offer of Sale of Business to Company

24.3.1 At any time after the Effective Date, Bottler may provide Company with
Notice that Bottler wishes to sell the Business in a Sale Transaction to Company
or Company’s designee or to a Jointly Selected Potential Buyer identified under
Section 24.3.5 hereof, under the terms of this Section 24.3 (an “Offer Notice”).

24.3.2 The Offer Notice will include the material terms and conditions
(including price and form of consideration) of the proposal by Bottler and/or
any third party offer(s) that may have been received by Bottler.

24.3.3 Bottler may withdraw such Offer Notice at any time prior to closing of
such transaction, if and only if Bottler (a) reimburses Company for all third
party out of pocket expenses incurred by Company in connection with the exercise
by Bottler of its rights under this Section 24.3; and (b) exercises such right
to withdraw an offer made in an Offer Notice no more than once every three
(3) years.

24.3.4 The Offer Notice must be delivered in writing to Company’s Chief
Financial Officer, with a copy to Company’s General Counsel.

24.3.5 If Bottler delivers an Offer Notice to Company, Bottler and Company will
cooperate with each other, on a confidential basis, to identify potential third
parties who may be interested in and financially capable of acquiring the
Business.

 

SCHEDULE 24.4.2 – page 5



--------------------------------------------------------------------------------

24.3.5.1 If one or more potential third party buyers are identified in this
manner that are approved both by Bottler (in its sole discretion) and Company
(in its sole discretion) (a “Jointly Selected Potential Buyer”) within 30 days
after the date of the Offer Notice, then Bottler may enter into a binding
agreement for the sale of the Business with any Jointly Selected Potential
Buyer, on such terms and conditions as Bottler may determine in its sole
discretion, within 180 days following the end of such 30 day period (the “Third
Party Negotiation Period”) and, upon consummation of such sale, all of Bottler’s
rights and obligations under this Agreement and all Related Agreements may be
assigned to and assumed by such Jointly Selected Potential Buyer.

24.3.5.2 If, despite the identification of one or more Jointly Selected
Potential Buyers in the process outlined above, Bottler is unable to enter into
a binding agreement for the sale of the Business with such Jointly Selected
Potential Buyer prior to the end of the Third Party Negotiation Period (as such
period may be extended by mutual written agreement of Bottler and Company), or
having entered into such a binding agreement, the transactions contemplated
therein are not consummated, for any reason, and the binding agreement is
terminated in accordance with its terms, then Bottler may elect for Bottler and
Company to proceed in accordance with Section 24.3.7.

24.3.5.3 If no Jointly Selected Potential Buyer is identified within the 30 day
period specified in Section 24.3.5.1, or if following delivery of the Offer
Notice, Bottler and Company mutually agree to dispense with an attempt to
identify one or more Jointly Selected Potential Buyers as described above, and
mutually agree to negotiate terms of a sale of the Business to Company, then
Bottler and Company will proceed in accordance with Section 24.3.7.

24.3.6 Within five (5) Business Days following delivery of the Offer Notice to
Company, Bottler will deliver to Company the following unaudited written
management information in Bottler’s possession or control and that is ordinarily
and customarily produced and used by Bottler for each of the three (3) year
periods ending on the last day of the quarter preceding the date of the delivery
of the Offer Notice: (a) revenues with respect to the Business for the relevant
period then ended in both dollars and cases; (b) statements of income down to
the contribution margin level for the Covered Beverages and Related Products for
the relevant period then ended; (c) most current management bills of cost for
each of the Covered Beverages and Related Products; (d) a copy of each of the
then currently effective and enforceable distribution agreements for
distribution of the Covered Beverages and Related Products; (e) business plan
volumes and strategic plans for the Business; and (f) material claims relating
to the Business of which Bottler has knowledge. All of the foregoing information
is collectively referred to as the “Base Information”. Bottler will also provide
such additional information to Company (the “Additional Information”) as Bottler
and Company may agree is desirable to facilitate the valuation of the Business
and, if applicable, to identify one or more Jointly Selected Potential Buyers as
contemplated in Section 24.3.5.

 

SCHEDULE 24.4.2 – page 6



--------------------------------------------------------------------------------

24.3.7 If either of the circumstances described in Section 24.3.5.2 or
Section 24.3.5.3 occurs, then Bottler and Company will meet promptly to discuss
the acquisition of the Business by Company (directly or through a Company
Affiliate) or Company’s designee and to enter into discussions regarding the
purchase price and the other terms and conditions of the acquisition.

24.3.8 If Company and Bottler mutually agree upon the purchase price and other
terms and conditions of the acquisition, then Company (directly or through a
Company Affiliate) or Company’s designee will purchase the Business for cash
(unless otherwise agreed) at the purchase price and other terms and conditions
so agreed upon.

24.3.9 If Company and Bottler mutually agree that Company or its designee will
acquire the Business, but Company and Bottler cannot agree on purchase price
within 120 days following Company’s receipt of Bottler’s Notice to schedule the
meeting described in Section 24.3.7 (the “Negotiation Period”), then Company and
Bottler will determine the value of the Business in accordance with the
valuation process specified in Section 26 (the “Valuation Process”).

24.3.10 If the Business Value, as defined in Section 26.2.2, is determined
pursuant to the Valuation Process (rather than by mutual agreement), then
Bottler will have the right, in its sole discretion, to deliver Notice to
Company that Bottler wishes to sell the Business to Company (or Company’s
designee) at the purchase price established through the Valuation Process (a
“Company Sale Notice”). The Company Sale Notice must be delivered by Bottler to
Company, if at all, within sixty (60) days following the determination of the
purchase price for the Business through the Valuation Process. The Company Sale
Notice will constitute a binding offer by Bottler to sell the Business to
Company or Company’s designee in accordance with the terms of this Section 24.4;
provided that Bottler may withdraw such offer at any time prior to closing of
such transaction, if and only if Bottler (a) reimburses Company for all third
party out of pocket expenses incurred by Company in connection with the exercise
by Bottler of its rights under this Section 24.3; and (b) exercises such right
to withdraw an offer no more than once every three (3) years. Any withdrawal of
an offer by Bottler shall not limit Bottler’s rights to enter into a Sale
Transaction under Section 24.2 at any time. Following receipt of a Company Sale
Notice, Company (or its designee) will have the option, in its sole discretion,
to acquire the Business for cash (unless otherwise agreed) at the Business Value
determined in accordance with the Valuation Process, subject to the following:

24.3.10.1 Company shall give Notice to Bottler of its election either to acquire
the Business, or to forego its option, within 5 Business Days after the Business
Value is determined under Section 26.

 

SCHEDULE 24.4.2 – page 7



--------------------------------------------------------------------------------

24.3.10.2 If Company elects to acquire the Business as contemplated in
Section 24.3.10, then Bottler and Company will proceed in accordance with
Sections 24.3.11 and 24.3.12; provided, that Bottler may withdraw the Offer
Notice at any time, subject to the provisions of Section 24.3.3.

24.3.10.3 If Company elects not to acquire the Business as contemplated in
Section 24.3.10, Company shall reimburse Bottler for all third party out of
pocket expenses incurred by Bottler in connection with the exercise by Bottler
of its rights under this Section 24.

24.3.11 If Company elects to acquire the Business as contemplated in
Section 24.3.10, but the parties are unable to agree on terms and conditions of
sale (other than purchase price), then Company (directly or through a Company
Affiliate) or Company’s designee will acquire the Business on the terms and
conditions specified in Schedule 24.4.1.

24.3.12 Closing of the acquisition of the Business by Company (directly or
through a Company Affiliate) or Company’s designee will occur within ten
(10) Business Days timing subject to discussion following the receipt of all
required consents and regulatory approvals (including expiration of applicable
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act) and
after determination of the Business Value in accordance with the Valuation
Process (if applicable).

24.3.13 Nothing contained in this Section 24 shall, or shall be deemed to,
prevent Company from making an offer to acquire the Business at any time, even
if Company has previously elected not to acquire the Business under
Section 24.3.10. If any such offer is made, Bottler shall have no obligation to
accept it.

15. Existing Section 26 will be deleted and replaced with the following:

26. VALUATION

26.1 If (a) Bottler decides to sell the Business as contemplated under
Section 24, and (b) a sale to a Jointly Selected Potential Buyer does not occur
(or Bottler and Company mutually elect to forego an attempt to identify a
Jointly Selected Potential Buyer), and the parties are unable to mutually agree
upon a purchase price within the 120 day Negotiation Period specified in
Section 24.3.9, or if Company is to acquire the Business as contemplated under
Section 25, then the purchase price for the Business will be established in
accordance with this Section 26.

26.2 Bottler and Company will each appoint a Valuation Expert within five
(5) Business Days after the expiration of the Negotiation Period under
Section 24.3.9 (or receipt by Bottler of a Purchase Notice from Company under
Section 25.1 if applicable), and will instruct each Valuation Expert to provide
its final valuation no later than sixty (60) days after such appointment.

26.2.1 “Valuation Expert” means an independent and reputable valuation firm or
investment banking firm of national standing, that (i) has had no business
relationship of any nature (whether directly or through any of its Affiliates)
with either Company or

 

SCHEDULE 24.4.2 – page 8



--------------------------------------------------------------------------------

Bottler or their respective Affiliates in the twelve months prior to its
selection, (ii) is not, directly or through any of its Affiliates, in
then-current discussions with either Company or Bottler or any of their
respective Affiliates regarding a proposed future engagement, and (iii) has no
other conflict of interest or financial interest in the proposed transaction
(other than receipt of its fee as discussed below). No Valuation Expert will be
permitted to receive a fee other than a fixed fee, which fee shall not be
contingent on the closing of the transaction or calculated based on the Business
Value.

26.2.2 “Business Value” means the value of the Business as finally determined
under the Valuation Process.

26.3 Each Valuation Expert will perform a valuation of the Business.

26.4 If the valuations differ by less than 10% of the higher valuation, the
average of the two valuations will be the value of the Business.

26.5 If the valuations differ by 10% of the higher valuation or more, the
Valuation Experts will appoint a third Valuation Expert who will value the
Business and provide its final valuation no later than sixty (60) days after its
appointment.

26.5.1 In this event, the value of the Business will be the average of the two
valuations with the smallest difference in the reported value, unless one
valuation is the average of the other two valuations, in which case such
valuation will be the value of the Business (measured on an absolute basis).

26.6 The Valuation Experts will be instructed to determine the fair value of the
Business by determining the fair market value of the Business as if sold as a
going concern, as between a willing buyer and a willing seller not under a
compulsion to buy or sell in an arm’s-length transaction, taking into account
all relevant factors, and using such methods as the Valuation Experts deem
appropriate, subject to the specific instructions set forth in Schedule 26.

26.7 Each party will have the right to review all information and materials
furnished by the other party to the Valuation Experts, and each party will
cooperate in good faith to correct any errors in the information and materials
provided by that party prior to submission to the Valuation Experts.

26.8 If a third Valuation Expert is used, as contemplated above, the third
Valuation Expert will not be provided access to the valuations performed by the
first two Valuation Experts.

26.9 The fees and expenses incurred in connection with the Valuation Process
will be borne equally by Bottler and Company; provided, however, that if a third
Valuation Expert is required under the foregoing provisions, then the party who
appointed the Valuation Expert whose valuation differs more from the Business
Value as finally determined (measured on an absolute basis) will be responsible
for the fees and expenses of the third Valuation Expert.

26.10 If the Business Value is determined by a third Valuation Expert as
contemplated in Section 26.5 (i.e., the valuations produced by the first two
Valuation Experts differ by 10% of the higher valuation or more), then, within
thirty (30) days following receipt of the third Valuation Expert’s report of the
Business Value, Bottler may (at Bottler’s sole option) elect to pursue a sale of
the Business to a Potential Buyer or a Jointly Selected Potential Buyer in
accordance with Section 24.

 

SCHEDULE 24.4.2 – page 9



--------------------------------------------------------------------------------

SCHEDULE 26

Guidance to Valuation Experts

Any Valuation Expert appointed under the terms of this Agreement to determine
the value of Bottler’s Business in connection with a Valuation Process will be
instructed as follows:

 

  1. The Valuation Expert must ignore any prior guidance or valuation work
provided by or performed by the party appointing the Valuation Expert and must
ignore any offers that may have been made with respect to Bottler’s Business by
third parties other than bona fide offers from approved Potential Buyers.

 

  2. The Valuation Expert will determine the fair market value of Bottler’s
Business as a going concern under current ownership, assuming an arm’s-length
transaction between a willing buyer and willing seller, neither being under any
compulsion to buy or sell and both having reasonable knowledge of the relevant
facts. The Valuation Expert must rely primarily upon a Discounted Cash Flow
approach for the valuation of the Business (“DCF”), but may also consider other
relevant and commonly accepted valuation methodologies, including market and
asset based approaches, to determine the fair market value of Bottler’s
Business. The DCF would utilize a defined forecast period of ten (10) years,
based on forecasts provided by Bottler and Company, and the methodology would
also contemplate a perpetuity approach in addition to the explicit
forecast. Further, the DCF must be prepared using the information and guidance
contained in this Schedule 26 (i.e., consideration of the Business as a going
concern under current ownership, demonstrated historical performance, investment
requirements, balance sheet position, cost of capital of the entity, the
financial projections provided by Bottler and Company, as well as such other
information acquired from the parties that may be necessary or helpful in
preparing the underlying economic forecast of the DCF).

 

  3. Each party will provide such information in its possession that the
Valuation Expert reasonably requests to prepare its valuation. Each of Bottler
and Company agrees to provide the Valuation Expert with reasonable access to its
(and its applicable Affiliates’) management team members for the Valuation
Expert to conduct interviews to discuss Bottler’s historical financial
performance, forecasts, the Business, the beverage industry and other matters it
determines in its reasonable discretion are necessary or helpful to prepare its
valuation. Bottler shall also permit the Valuation Expert to conduct site visits
of the Business upon advance notice and during regular business hours if the
Valuation Expert determines such site visits are reasonably necessary to prepare
its valuation.

 

  4. Each party will have the right to submit such information to the Valuation
Expert as it deems relevant, and each party will have the right to review all
information and materials furnished by the other party prior to submission to
the Valuation Experts. Each party will cooperate in good faith to correct any
errors in the information and materials provided by that party prior to
submission to the Valuation Experts.

 

  5.

If the transaction is structured as a merger or stock purchase, the Valuation
Expert is to determine a price per share assuming an acquisition of all of the
outstanding equity interests of the Bottler, without applying discounts for
illiquidity, lack of marketability or lack of control. The Valuation Expert
should assume for purposes of the valuation that the interests in Bottler are
freely transferable and shall disregard Company’s right to approve a sale of the
Business

 

SCHEDULE 26 – page 1



--------------------------------------------------------------------------------

  under Section 24. The Valuation Expert will add to the amount derived from the
DCF analysis an amount equal to twenty percent (20%) of the DCF valuation to
derive a final valuation (such additional amount being intended to reflect value
that would otherwise be excluded from consideration by this Schedule 26, such as
synergies (the “Additional Amount”)); however, such Additional Amount would not
apply to any valuation methodology considered by the Valuation Expert other than
a DCF.

 

  6. The Valuation Expert should not include the Excluded Business in
determining the price per share and should assume that the Excluded Business
will be retained by Bottler’s shareholders.

 

  7. The Valuation Expert must exclude future synergies resulting from the
ownership of Bottler’s Business by Company or any designee of Company; provided,
however, the Valuation Expert may, in the exercise of its professional judgment,
consider identifiable and quantifiable future synergies resulting solely from
capital investments and operating expenditures made by Bottler prior to the
closing of the transaction that have not yet been reflected in Bottler’s results
of operations.

 

  8. The Valuation Expert must exclude or add back, as the case may be, any
one-time or non-recurring items of expense, revenue, gain or loss, including
personal operating expenses and charitable expenses relating to the current
ownership of Bottler’s Business.

 

  9. With respect to the Sub-Bottling Territory, the Valuation Expert will
assume that Sub-Bottling Payments will continue into perpetuity at the
applicable payment percentages based on the Valuation Expert’s determination of
likely [***] in the future. The Valuation Expert is to ascribe no value to any
Sub-Bottling Payments made prior to the closing of the acquisition of Bottler by
Company (i.e., Bottler will not receive “credit” for the amount of any such
payments made prior to the closing).

 

  10. The Valuation Expert may, in its professional judgment, consider the then
current market price for any of the Company’s securities that are then traded on
a public securities exchange.

 

  11. All appraisal reports must be rendered in writing to Company and Bottler
and must be signed by the Valuation Expert making the report.

 

  12. If Bottler is a private company or the transaction is structured as an
asset purchase and sale, the Valuation Expert will value Bottler’s Business on a
debt-free, cash free basis (i.e., on an enterprise basis, assuming that Bottler
does not have any Indebtedness (as defined in Schedule 24.4.1) or cash or cash
equivalents).

 

  13. The Valuation Expert will not consider any claimed tax benefits existing
at the time of the closing (whether resulting from the transaction or otherwise)
(e.g., Net Operating Losses or basis step-ups); provided, however, that,
notwithstanding the foregoing, the Valuation Expert shall consider any such tax
benefits that the parties mutually agree (acting reasonably in good faith) are
(i) identifiable, (ii) quantifiable, and (iii) applicable to the transaction.

 

  14. The Valuation Expert will assume that (a) this Agreement automatically
renews for multiple successive terms under Section 18.3, (b) any agreement
between Bottler and Company (or between any of their respective Affiliates)
under which Bottler or its Affiliate is authorized to

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

SCHEDULE 26 – page 2



--------------------------------------------------------------------------------

  15. manufacture Covered Beverages will remain in full force and effect
throughout such automatically renewed term, and (c) neither party will exercise
(or has exercised) any termination rights or rights of non-renewal of this
Agreement or any Related Agreement.

 

  16. The Valuation Expert will assume that the Incidence Rates across all
Shared Business Segments, taken as a whole, that are most favorable to Bottler
at any point in time during the five (5) year period preceding the date in which
the valuation process is commenced will continue to apply indefinitely (that is,
the Valuation Expert should ignore any right that Company may have to adjust the
Incidence Rate or Shared Business Segments under the Incidence Agreement).

 

  17. In delivering their final valuation, each Valuation Expert will provide a
single valuation amount as their final valuation and not a range of valuations.

Notwithstanding the foregoing provisions of this Schedule 26, in no event will
the final value of the Bottler determined under this Schedule 26 be less than
the Net Book Value of Bottler (as reflected on the Bottler’s most recent annual
audited financial statements and as determined in accordance with Generally
Accepted Accounting Principles in the U.S. (or any successor set of accounting
principles that may then be in effect)).

 

SCHEDULE 26 – page 3



--------------------------------------------------------------------------------

SCHEDULE 31

Insurance Requirements

[Insert agreed language from Lead Market CBA]

 

SCHEDULE 31 – page 1



--------------------------------------------------------------------------------

SCHEDULE 35.1.4

Agreements not affected by this Agreement

[Note to Draft: To be completed prior to execution of this Agreement.]

 

Schedule 35.1.4 – page 1



--------------------------------------------------------------------------------

EXHIBIT 1.8

Next Phase Territory

Initial Closing Territory:

The Initial Closing Territory (as defined in the Next Phase Territory
Transaction Agreement) is generally comprised of the geographic territory in
North Carolina, Virginia and West Virginia supplied by CCR’s sales centers
identified as Norfolk, Staunton and Fredericksburg (the “Initial Closing Sales
Centers”), as well as such currently unserved outlets within a territory that
would reasonably be expected to be supplied by the Initial Closing Sales Centers
if any such outlet was to become a customer. The precise geographic boundaries
of the Initial Closing Territory will be mutually agreed upon by the parties to
the Next Phase Territory Transaction Agreement (and, to the extent applicable,
any third party brand owners) prior to the Initial Closing (as defined in the
Next Phase Territory Transaction Agreement), which the parties anticipate will
include all customer outlets within CCR’s territory immediately prior to the
Initial Closing to which Covered Beverages and Related Products are supplied as
of such time or were supplied during the most recent four (4) fiscal quarters
completed on or prior to the Initial Closing (or an outlet that would reasonably
be expected to be supplied if such location became a customer), in each case, by
the Initial Closing Sales Centers.

First Interim Closing Territory:

The first Interim Closing Territory (as defined in the Next Phase Territory
Transaction Agreement) is generally comprised of the geographic territory in
Virginia, Maryland and Delaware supplied by CCR’s sales centers identified as
Richmond, Yorktown, Easton and Salisbury (the “First Interim Closing Sales
Centers”), as well as such currently unserved outlets within a territory that
would reasonably be expected to be supplied by the First Interim Closing Sales
Centers if any such outlet was to become a customer. The precise geographic
boundaries of the first Interim Closing Territory will be mutually agreed upon
by the parties to the Next Phase Territory Transaction Agreement (and, to the
extent applicable, any third party brand owners) prior to the first Interim
Closing (as defined in the Next Phase Territory Transaction Agreement), which
the parties anticipate will include all customer outlets within CCR’s territory
immediately prior to the first Interim Closing to which Covered Beverages and
Related Products are supplied as of such time or were supplied during the most
recent four (4) fiscal quarters completed on or prior to the first Interim
Closing (or an outlet that would reasonably be expected to be supplied if such
location became a customer), in each case, by the First Interim Closing Sales
Centers.

Second Interim Closing Territory:

The second Interim Closing Territory is generally comprised of the geographic
territory in Virginia, the District of Columbia and Maryland supplied by CCR’s
sales centers identified as Capitol Heights, Rockville, Alexandria, and La Plata
(the “Second Interim Closing Sales Centers”), as well as such currently unserved
outlets within a territory that would reasonably be expected to be supplied by
the Second Interim Closing Sales Centers if any such outlet was to become a
customer. The precise geographic boundaries of the second Interim Closing
Territory will be mutually agreed upon by the parties to the Next Phase
Territory Transaction Agreement (and, to the extent applicable, any third party
brand owners) prior to the second Interim Closing,



--------------------------------------------------------------------------------

which the parties anticipate will include all customer outlets within CCR’s
territory immediately prior to the second Interim Closing to which Covered
Beverages and Related Products are supplied as of such time or were supplied
during the most recent four (4) fiscal quarters completed on or prior to the
second Interim Closing (or an outlet that would reasonably be expected to be
supplied if such location became a customer), in each case, by the Second
Interim Closing Sales Centers.

Final Closing Territory:

The Final Closing Territory (as defined in the Next Phase Territory Transaction
Agreement) is generally comprised of the geographic territory in Maryland,
Pennsylvania and West Virginia supplied by CCR’s sales centers identified as
Baltimore, Cumberland and Hagerstown (the “Final Closing Sales Centers”), as
well as such currently unserved outlets within a territory that would reasonably
be expected to be supplied by the Final Closing Sales Centers if any such outlet
was to become a customer. The precise geographic boundaries of the Final Closing
Territory will be mutually agreed upon by the parties to the Next Phase
Territory Transaction Agreement (and, to the extent applicable, any third party
brand owners) prior to the Final Closing (as defined in the Next Phase Territory
Transaction Agreement), which the parties anticipate will include all customer
outlets within CCR’s territory immediately prior to the Final Closing to which
Covered Beverages and Related Products are supplied as of such time or were
supplied during the most recent four (4) fiscal quarters completed on or prior
to the Final Closing (or an outlet that would reasonably be expected to be
supplied if such location became a customer), in each case, by the Final Closing
Sales Centers.



--------------------------------------------------------------------------------

EXHIBIT 1.9

Subsequent Phase Territory

The Subsequent Phase Territory is generally comprised of the geographic
territory in Indiana, Ohio, Kentucky and Illinois supplied by CCR’s sales
centers identified as Anderson, Bloomington, Cincinnati, Columbus, Dayton,
Findlay, Fort Wayne, Indianapolis, Lafayette, Lima, Mansfield, Portsmouth, South
Bend and Terre Haute (the “Sales Centers”), as well as such currently unserved
outlets within a territory that would reasonably be expected to be supplied by
the Sales Centers if any such outlet was to become a customer. The precise
geographic boundaries of the Subsequent Phase Territory will be mutually agreed
upon by the parties to the Subsequent Phase Territory Transactions (and, to the
extent applicable, any third party brand owners) prior to the consummation
thereof, which the parties anticipate will include all customer outlets within
CCR’s territory immediately prior to the closing to which Covered Beverages (as
defined in the CBA) and Related Products (as defined in the CBA) are supplied as
of such time or were supplied during the most recent four (4) fiscal quarters
completed on or prior to the closing (or an outlet that would reasonably be
expected to be supplied if such location became a customer), in each case, by
the Sales Centers.